Exhibit 10.7



















UNIT PURCHASE AGREEMENT










BY AND AMONG










ACTINIUM PHARMACEUTICALS, INC.




AND




THE PURCHASERS PARTY HERETO














































October __, 2012





--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS

TO

UNIT PURCHASE AGREEMENT




Schedule 3.1

Foreign Jurisdictions

Schedule 3.2

Subsidiaries; Joint Ventures, Partnerships

Schedule 3.3.3

Encumbered Shares

Schedule 3.3.4

Outstanding Options, Warrants and Stockholder Rights; Proxies; Stock Option
Plans

Schedule 3.5

Financial Statements

Schedule 3.6

Absence of Liabilities

Schedule 3.7.1

Material Contracts

Schedule 3.7.4

Required Consents

Schedule 3.7.6

Acquisition Transactions

Schedule 3.9

Absence of Changes

Schedule 3.10

Title to Properties and Assets; Liens

Schedule 3.11.1

Owned Intellectual Property and Licensed Intellectual Property

Schedule 3.11.3

Outstanding Options or Rights to Acquire Intellectual Property

Schedule 3.11.4

Alleged Violations of Intellectual Property Rights

Schedule 3.11.10

Infringement of Intellectual Property Rights

Schedule 3.12

Compliance

Schedule 3.13

Litigation

Schedule 3.14

Tax Returns and Payments

Schedule 3.15.1

Employees

Schedule 3.15.2

Employee Claims

Schedule 3.16.1

Employee Benefit Plans

Schedule 3.16.2

Compliance with ERISA and the Code

Schedule 3.18

Leased Real Property

Schedule 3.19.1

Material Collaborators

Schedule 3.19.2

Material Suppliers

Schedule 3.21.2

Clinical Studies, Tests and Trials

Schedule 3.21.3

FDA, Government and Other Regulatory Correspondence

Schedule 3.21.10

FDA, Government and Other Regulatory Action Notice

Schedule 3.26

Insurance




Exhibit A

Schedule of Purchasers

Exhibit B-1

Form of A Warrant

Exhibit B-2

Form of B Warrant

Exhibit C

Form of Fifth Amended and Restated Certificate of Incorporation

Exhibit D

Funding Instructions

Exhibit E-1

Pre-Initial Closing Capitalization of the Company

Exhibit E-2

Post-Initial Closing Capitalization of the Company

Exhibit F

Form of Legal Opinion

Exhibit G

Form of Indemnification Agreement

Exhibit H

Form of 2012 Unit Investor Rights Agreement

Exhibit I

Form of First Amended and Restated Stockholders Agreement











--------------------------------------------------------------------------------




ACTINIUM PHARMACEUTICALS, INC.

UNIT PURCHASE AGREEMENT




THIS UNIT PURCHASE AGREEMENT (the “Agreement”) is entered into on October __,
2012 by and among Actinium Pharmaceuticals, Inc., a Delaware corporation (the
“Company”) and the purchasers identified on Exhibit A on the date hereof (which
purchasers are hereinafter collectively referred to as the “Purchasers” and each
individually as, a “Purchaser”).




BACKGROUND




A.

Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the respective meanings ascribed to such terms in Section
9.




B.

The Company has authorized a total of 325,000,000 shares, consisting of: (1)
283,463,176 shares of Common Stock, $0.01 par value per share (the “Common
Stock”),  and (2) 41,536,824 shares of Preferred Stock, $0.01 par value per
share of which (a) 1,000,000 shares are designated as Series A Convertible
Participating Preferred Stock (the “Series A Preferred Stock”), (b) 4,711,247
shares are designated as Series B Preferred Stock (the “Series B Preferred
Stock”), (c) 800,000 shares are designated as Series C-1 Preferred Stock (the
“Series C-1 Preferred Stock”), (d) 666,667 shares are designated as Series C-2
Preferred Stock (the “Series C-2 Preferred Stock”), (e) 502,604 shares are
designated as Series C-3 Preferred Stock (the “Series C-3 Preferred Stock”), (f)
4,250,000 shares are designated as Series C-4 Preferred Stock (the “Series C-4
Preferred Stock”, and collectively with the Series C-1 Preferred Stock, Series
C-2 Preferred Stock and Series C-3 Preferred Stock, the “Series C Preferred
Stock”), (g) 3,000,000 shares (the “Series D Shares”) are designated as Series D
Preferred Stock (the “Series D Preferred Stock”); and, 26,606,306 shares (the
“Series E Shares”) are designated as Series E Preferred Stock (the “Series E
Preferred Stock”).




D.

Each Purchaser desires to purchase units (“Units”) of securities of the Company
on the terms and conditions set forth herein.




E.

The Company desires to issue and sell the Units to each Purchaser in one or more
closings (each a “Closing” and collectively the “Closings”) as set forth herein.




NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:




1.

AGREEMENT TO SELL AND PURCHASE.




1.1

Authorization of Shares and Warrants.   The board of directors of the Company
has authorized (i) the sale of up to 200 Units, with each Unit consisting of
181,818 shares of Common Stock and warrants (the “Warrants”) consisting of (a)
an A Warrant to purchase 181,818 shares of Common Stock at an exercise price of
$0.55 per share for a period of 120 days following the Final Closing, and (y) a
B Warrant to purchase 90,909 shares of Common Stock at an exercise price of
$0.825 per share for a period of 5 years following the Final Closing, (ii) the
issuance of up to 36,363,600 shares of Common Stock included as part of the
authorized Units hereunder, (ii) the issuance of Warrants for the purchase of up
to 54,545,400 shares of Common Stock, and (ii) the reservation of 54,545,400
shares of the Common Stock to be issued upon exercise of the Warrants (the
“Warrant Shares”).  The Company Preferred Stock and Common Stock have the
rights, preferences, privileges and restrictions set forth in the Fifth Amended
and Restated Certificate of Incorporation of the Company in the form attached
hereto as Exhibit C (the “Certificate”).




1.2

Initial Sale and Purchase of Units.  Subject to the terms and conditions hereof,
and in reliance upon the representations, warranties and covenants contained
herein, at the Initial Closing, the Company shall issue and sell to each
Purchaser, and each Purchaser shall purchase from the Company, the number of
Units set forth opposite such Purchaser’s name on Exhibit A under the “Initial
Units”  column, at a purchase price of $100,000 per Unit (subject to appropriate
and proportionate adjustment for stock dividends payable in shares of, stock
splits and other subdivisions and combinations of, and recapitalizations and
like occurrences with respect to, the Common Stock, the “Per Unit Purchase
Price”).  The minimum purchase price by each Purchaser is one Unit, unless the
Company and the Placement Agent agree, in their mutual discretion, to allow a
Purchaser to purchase a partial Unit.  




1.3

Subsequent Sales and Purchases of Common Stock.  Subject to the terms and
conditions hereof, and in reliance upon the representations, warranties and
covenants contained herein, at each subsequent Closing, the Company shall issue
and sell to each Purchaser who is identified as a “Subsequent Closing Purchaser”
on Exhibit A (each, a “Subsequent Closing Purchaser”), and each Subsequent
Closing Purchaser shall purchase from the Company, the number Units set forth
opposite such Purchaser’s name on Exhibit A at the Per Unit Purchase Price.





--------------------------------------------------------------------------------




1.4

Issuance of Warrants.  The Warrants shall be in form and substance substantially
the same as the form of A Warrant in Exhibit B-1 and the form of B Warrant in
Exhibit B-2.   




2.

CLOSINGS, DELIVERY AND PAYMENT.




2.1

Initial Closing.  Subject to the conditions set forth in Section 5, the initial
closing of the sale and purchase of the Units (the “Initial Closing”), shall
take place electronically on such date and at such time as is agreed between the
Company and the Placement Agent, in no event later than November 30, 2012, which
date may be extended by the Company and the Placement Agent in their mutual
discretion, to a date no later than January 31, 2013 (the “Initial Closing
Date”).  The Units sold at the Initial Closing are sometimes referred to herein
as “Initial Units.”




2.2

Subsequent Closings.  Subject to the conditions set forth in Section 5, each
Subsequent Closing shall take place electronically on such date, up to and
including January 31, 2013, as the Company and the Placement Agent may designate
(each a “Subsequent Closing Date”), except that if the Company has sold at least
150 Units on or before January 31, 2013, the Placement Agent may elect to place
up to an additional 50 Units for sale in accordance with this Agreement until no
later than February 28, 2013.  Subject to the foregoing, at Subsequent Closings,
the Company may sell in the aggregate up to the authorized number of Units less
the number of Units sold in all prior Closings up to a maximum of 200 Units.
 The Units sold at the Subsequent Closings are sometimes referred to herein as
“Subsequent Units.”




2.3

Delivery; Payment.  At each Closing, subject to the terms and conditions hereof,
the Company will deliver to the Purchasers certificates representing the number
of shares of Common Stock and corresponding Warrants to be purchased at such
Closing by the Purchasers or the Subsequent Closing Purchasers, as the case may
be, against payment of the full amount of the Purchase Price therefor in cash by
wire transfer of immediately available funds in accordance with instructions
attached hereto as Exhibit D, or as the Company shall otherwise direct.  Unless
otherwise requested by any Purchaser, each Purchaser will receive at such
Closing, one (1) certificate registered in its name representing the shares of
Common Stock included in the Units purchased by such Purchaser and one (1) A
Warrant and one (1) B Warrant for each Unit purchased by such Purchaser or
Subsequent Closing Purchaser, as the case may be, at such Closing.  The Company
and the Placement Agent, in their mutual discretion, may allow a Purchaser to
purchase a partial Unit, in which case the Purchaser shall receive a certificate
representing the appropriate number of shares of Common Stock included in such
partial Unit and a partial A Warrant and partial B Warrant for the appropriate
number of corresponding Warrant Shares.




3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.




The Company represents and warrants to each of the Purchasers that the
statements made in this Section 3, except as qualified in the disclosure
schedules referenced herein and attached hereto (the “Schedules”), are true and
correct on the date hereof and shall be true and correct as of the Subsequent
Closing, except as qualified by any updated Schedules delivered at the
Subsequent Closing in accordance with Section 5.1.1 hereof, all of which
qualifications in the Schedules attached hereto and updated Schedules delivered
at the Subsequent Closing shall be deemed to be representations and warranties
as if made hereunder.  The Schedules shall be arranged to correspond to the
numbered paragraphs contained in this Section 3, and the disclosure in any
paragraph of the Schedules shall qualify other subsections in Section 3 only to
the extent that it is readily apparent from a reading of the disclosure that
such disclosure is applicable to such other subsections.  For purposes of this
Section 3, “knowledge” shall mean the personal knowledge of any of the Company’s
officers or directors or what they would have known upon having made reasonable
inquiry.  




3.1

Organization, Good Standing and Qualification.  The Company is a corporation
duly incorporated, validly existing and in good standing under the corporate and
general laws of the State of Delaware.  Each of the other Actinium Entities is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation.  Each Actinium Entity has all
requisite corporate power and authority to own and operate its properties and
assets.  The Company has all requisite corporate power and authority to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, and to issue and sell the Units, and to carry out the provisions of this
Agreement, the other Transaction Documents and the Certificate and to carry on
its business as currently conducted and as currently proposed to be conducted.
 Each Actinium Entity is duly qualified, is authorized to do business and is in
good standing as a foreign corporation in each jurisdiction listed on
Schedule 3.1, each of which jurisdictions are the only jurisdictions in which
the nature of such Actinium Entity’s activities and properties (both owned and
leased) makes such qualification necessary except where failure to be so
qualified has not had, or could not reasonably be expected to have, a Material
Adverse Effect.




3.2

Subsidiaries.  Schedule 3.2 contains a true and complete list of each of the
Company’s Subsidiaries and their respective jurisdictions of organization.
 Except as set forth on Schedule 3.2, no Actinium Entity owns or controls any
ownership interest or profits interest in any other corporation, limited
liability company, limited partnership or other entity.  The Company owns and
controls as to all matters 100% of the outstanding ownership and profits
interests in each Subsidiary listed on Schedule 3.2. Except as set forth on
Schedule 3.2, no Actinium Entity is a participant in any joint venture,
partnership or similar arrangement.    





--------------------------------------------------------------------------------




3.3

Capitalization Matters.  




3.3.1.

Immediately prior to the Initial Closing, the total authorized capital stock of
the Company, consists of: (a) 283,463,176  shares of Common Stock, of
which 2,407,805 shares are issued and outstanding; and (b) 41,536,824  shares of
Preferred Stock, of which (i) 1,000,000 shares are designated as Series A
Preferred Stock, all of which are issued and outstanding, (ii) 4,711,247 shares
are designated as Series B Preferred Stock, all of which are issued and
outstanding, (iii) 800,000 shares are designated as Series C-1 Preferred Stock,
all of which are issued and outstanding, (iv) 666,667 shares are designated as
Series C-2 Preferred Stock, all of which are issued and outstanding, (v) 502,604
shares are designated as Series C-3 Preferred Stock, all of which are issued and
outstanding, (vi) 4,250,000 shares are designated as Series C-4 Preferred Stock,
all of which are issued and outstanding, (vii) 3,000,000 shares are designated
as Series D Preferred Stock, all of which  shares are issued and outstanding,
and (viii) 26,606,306  shares of Series E Preferred Stock, all of which are
issued and outstanding.




3.3.2.

Immediately prior to the Initial Closing, all issued and outstanding shares of
the Company’s Common Stock, Series A Preferred Stock, Series B Preferred Stock,
Series C-1 Preferred Stock, Series C-2 Preferred Stock, Series C-3 Preferred
Stock, Series C-4 Preferred Stock, Series D Preferred Stock, and Series E
Preferred Stock  (a) have been duly authorized and validly issued to the persons
listed on Exhibit E-1 hereto in the amounts set forth thereon, (b) are fully
paid and nonassessable, and (c) were issued in compliance with all applicable
state and federal laws concerning the issuance of securities.




3.3.3.

Upon consummation of the purchase and sale of the Units contemplated by this
Agreement, (a) all issued and outstanding shares of the Company’s Common Stock
will be: (i) duly authorized, validly issued, fully paid and nonassessable, (ii)
issued in compliance with all applicable state and federal laws concerning the
issuance of securities, and (iii) except as set forth on Schedule 3.3.3, free of
any Encumbrances; provided, however, that the Company’s Units and the Warrant
Shares may be subject to restrictions on transfer under state and/or federal
securities laws; and (b) the Warrant Shares have been duly and validly
authorized and reserved for issuance, and upon issuance in accordance with the
Certificate will be fully paid and nonassessable.  The rights, preferences,
privileges and restrictions of the Company’s Preferred Stock and Common Stock
are as stated in the Certificate.




3.3.4.

Except as set forth on Schedule 3.3.4, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal), or other agreements of any kind for the purchase or acquisition from
any Actinium Entity of any of such Actinium Entity’s securities.  Except as set
forth on Schedule 3.3.4, there are no proxies, stockholder agreements, or any
other agreements between any Actinium Entity and any securityholder of such
Actinium Entity or, to the knowledge of the Company, among any securityholders
of any Actinium Entity, including agreements relating to the voting, transfer,
redemption or repurchase of any securities of such Actinium Entity.  Except for
the Company’s 2003 Stock Option Plan and the Company’s 2012 Stock Option Plan,
which are attached to Schedule 3.3.4, there are no stock option plans, stock
purchase plans, equity incentive plans, stock appreciation rights, phantom stock
or similar plans or rights applicable to any Actinium Entity.  The total
outstanding capital stock of the Company on a fully-diluted basis immediately
following the Initial Closing is as set forth on Exhibit E-2.




3.4

Authorization; Binding Obligations.  All actions by or on behalf of the Company
necessary for the authorization of this Agreement and the other Transaction
Documents, the performance of all obligations of the Company hereunder and
thereunder at each Closing and the authorization, sale, issuance and delivery of
the Units pursuant hereto have been taken.  This Agreement (assuming due
execution and delivery by the Purchasers) and the other Transaction Documents
(assuming due execution and delivery by all other parties thereto), when
executed and delivered, will be valid and binding obligations of the Company and
enforceable against it in each case in accordance with its respective terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights, (b) general principles of equity that restrict the
availability of equitable remedies, and (c) to the extent that the
enforceability of the indemnification provisions of Section 7 may be limited by
applicable law.  The sale of the Units and the subsequent exercise of the
Warrants for Warrant Shares are not subject to any preemptive rights, rights of
first refusal or other similar rights that have not expired or been waived or
exercised as of each Closing. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents, including without limitation the sale, issuance and
delivery of the Units, have not resulted and will not result in (x) any
violation of, or default under, or conflict with, or constitute, with or without
the passage of time or the giving of notice or both, any violation of, or
default under, or give rise to any right of termination, cancellation or
acceleration under (i) any term or provision of (A) the Organizational Documents
of any Actinium Entity, (B) any Contract, agreement, instrument, arrangement or
understanding of any Actinium Entity, or (C) any Order to which any Actinium
Entity is a party or by which any of them or any of their respective properties
or assets are bound or (ii) any Requirement of Law applicable to any Actinium
Entity or any of their respective properties or assets or (y) the creation of
any Encumbrance upon any of the properties or assets of any Actinium Entity.





--------------------------------------------------------------------------------




3.5

Financial Statements.  The Company has delivered to the Purchasers (a) the
consolidated audited financial statements (balance sheet, statement of
operations, statement of stockholders’ equity, and statement of cash flows) of
the Actinium Entities as at December 31, 2010 and December 31, 2011 and (b) the
consolidated unaudited financial statements (balance sheet, statement of
operations, and statement of cash flows) of the Actinium Entities  for the six
months ended June 30, 2012  (the “Statement Date”), copies of which are attached
hereto as part of Schedule 3.5 (collectively, the “Financial Statements”).  The
Financial Statements, together with the notes thereto, have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated, and present fairly in all material
respects the consolidated financial condition and position of the Actinium
Entities as of the date of such Financial Statements and the results of
operations and changes in stockholders’ equity and cash flows for the periods
covered thereby, subject in the case of unaudited financial statements to normal
year-end adjustments, which adjustments will not be materially adverse to the
Actinium Entities, and an absence of notes.  




3.6

Absence of Liabilities.  No Actinium Entity has any Liabilities that are not
reflected or disclosed in the balance sheet for the six month period ended on
the Statement Date or set forth on Schedule 3.6 attached hereto, other than
trade payables and accrued payroll incurred in the ordinary course of business
consistent with past practice after such date and other liabilities incurred in
the ordinary course of business consistent with past practice after such date
that, individually or in the aggregate, has not had, or could not reasonably be
expected to have, a material adverse effect on any of the business, properties,
assets, financial condition, results of operations, prospects or Liabilities of
the Actinium Entities, taken as a whole (a “Material Adverse Effect”).  No
Actinium Entity is a guarantor or indemnitor of any Liability of any other
Person.  Except for operating leases for personal or real property entered into
in the ordinary course of business which do not require payments of more than
$50,000 in the aggregate during any fiscal year, no Actinium Entity has issued
any instruments, entered into any agreements, commitments or arrangements or
incurred any obligations that would have, or would reasonably be expected to
have, the effect of providing any Actinium Entity with “off balance sheet”
financing.




3.7

Agreements; Action.




3.7.1.

Disclosure.  Schedule 3.7.1 sets forth a complete and accurate list of all the
following Contracts to which any Actinium Entity or any of their respective
properties or assets are a party or otherwise bound (each a “Material
Contract”):




(a)

Contracts not made in the ordinary course of business;

(b)

each Contract pursuant to which (x) any Actinium Entity is granted rights to, or
ownership in, any Intellectual Property by any other Person (excluding “shrink
wrap” licenses for generally available, commercial, off-the-shelf Software that
has not been modified), (y) any Actinium Entity purchases radioactive isotopes,
components, raw materials, equipment, instruments, and other supplies and
machinery that are material to the Actinium Entities’ businesses, or supplies
any other Person with any radioactive isotopes, components, raw materials,
equipment, instruments, and other supplies and machinery, or (z) any Actinium
Entity grants another person rights to, or ownership in, any Intellectual
Property;

(c)

Contracts relating to any feasibility, preclinical, clinical or other study,
test or trial conducted by or on behalf of, or sponsored by, any Actinium Entity
or in which any Actinium Entity or any of its drug compounds or pharmaceutical
products  (collectively, the “Products”) is participating;

(d)

Contracts relating to the manufacture or production of any of the Products;

(e)

Contracts among one or more stockholders of any Actinium Entity which by their
respective terms require performance after the date hereof;

(f)

Contracts or commitments involving future expenditures, actual or potential, in
excess of $50,000 after the date hereof;

(g)

Contracts or commitments for the performance of services for any Actinium Entity
by a third party which has a term of one (1) year or more;

(h)

Contracts or commitments to perform services which obligates any Actinium Entity
to perform services which has a term of one (1) year or more;

(i)

Contracts or commitments relating to commission arrangements with any other
Person;

(j)

Contracts (A) to employ, engage or terminate officers or other personnel and
other Contracts with present or former officers, directors and other personnel
of any Actinium Entity which by their respective terms require performance after
the date hereof, or (B) that will result in the payment by any Actinium Entity
of, or the creation of any Liability on the part of any Actinium Entity to pay,
any severance, termination, “golden parachute,” or other similar payments to any
present or former officers, directors or other personnel following termination
of employment or engagement or otherwise;

(k)

indemnification agreements, except for the Indemnification Agreements;

(l)

any lease under which any Actinium Entity is either lessor or lessee of personal
property requiring annual lease payments (including rent and any other charges)
in excess of $50,000, and any lease under which any Actinium Entity is either
lessor or lessee of any real property, including any Real Property Lease;





--------------------------------------------------------------------------------




(m)

promissory notes, loans, agreements, indentures, evidences of indebtedness,
letters of credit, guarantees, or other instruments relating to an obligation to
pay money, whether any Actinium Entity shall be the borrower, lender or
guarantor thereunder (excluding credit provided by any Actinium Entity in the
ordinary course of business to purchasers of its products or services and
obligations to pay vendors in the ordinary course of business and consistent
with past practice);

(n)

Contracts containing covenants limiting the freedom of any Actinium Entity to
engage in any activity anywhere in the world;

(o)

Contracts between any Actinium Entity and any United States federal, state or
local government or any foreign government, or any Governmental or Regulatory
Authority, or any agency or department thereof, or with any educational
institution or part thereof;

(p)

any Contract or commitment for any charitable or political contribution by any
Actinium Entity;

(q)

any power of attorney granted by any Actinium Entity in favor of any Person;

(r)

Contracts pertaining to any joint ventures, partnerships or similar
arrangements;

(s)

any Contract or other arrangement with an Affiliate; and

(t)

any Contract not otherwise required to be listed pursuant to Subsections (a) –
(s) above and with respect to which the consequences of a default, non-renewal
or termination could reasonably be expected to have a Material Adverse Effect in
the absence of a replacement Contract or arrangement therefor.




3.7.2.

The Company has provided or made available true and complete copies of all of
the Material Contracts to the Purchasers.  Each of the Material Contracts is (a)
in full force and effect, (b) a valid and binding obligation of, and is
enforceable in accordance with its terms against the applicable Actinium Entity
that is party thereto and, to the knowledge of the Company, each of the other
parties thereto, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or other law affecting the enforcement of creditors’
rights generally or by general equitable principles, (c) except for those
Material Contracts disclosed pursuant to Section 3.7.1(a) and identified as
such, was made in the ordinary course of business, and (d) contains no provision
or covenant prohibiting or limiting the ability of any Actinium Entity to
operate its business in the manner in which it is currently operated.




3.7.3.

To the best of the Company’s knowledge, each Actinium Entity has in all material
respects performed the obligations required to be performed by it to date under
each Material Contract to which it is a party and is not in default or breach
thereof, and no event or condition has occurred, whether with or without the
passage of time or the giving of notice, or both, that would constitute such a
breach or default.  No Actinium Entity or any other party to any Material
Contract has provided any notice to the other party or to any Actinium Entity,
as applicable, of its intent to terminate, withdraw its participation in, or not
renew any such Material Contract.  No Actinium Entity has, and to the knowledge
of the Company, no other party to any Material Contract has, threatened to
terminate, withdraw from participation in, or not renew any such Material
Contract.  To the knowledge of the Company, no other party to any Material
Contract is in breach or default under any provision thereof, and no event or
condition has occurred, whether with or without the passage of time or the
giving of notice, or both, that would constitute such a breach or default.




3.7.4.

Except as set forth on Schedule 3.7.4, no Consent of any party to any Material
Contract is required in connection with the transactions contemplated by this
Agreement and the other Transaction Documents.




3.7.5.

The execution, delivery and performance of this Agreement and the other
Transaction Documents do not and will not   (a) result in or give to any Person
any right of termination, non-renewal, cancellation, withdrawal, acceleration or
modification in or with respect to any Material Contract, (b) result in or give
to any Person any additional rights or entitlement to increased, additional,
accelerated or guaranteed payments under any such Material Contract or (c)
result in the creation or imposition of any Liability or any Encumbrances upon
the Actinium Intellectual Property or any Actinium Entity‘s assets under the
terms of any such Material Contract.




3.7.6.

Except as set forth on Schedule 3.7.6, no Actinium Entity or any representative
thereof has engaged in the past twelve (12) months in any discussions regarding,
and is not a party to or otherwise bound by any Contract in respect of, (a) any
purchase, lease, license or other acquisition of any other Person, whether by
equity purchase, merger, consolidation, reorganization or otherwise, or all or
substantially all of the assets of any other Person, or the entering into by any
Actinium Entity of any share exchange with any other Person, (b) Acquisition
Transaction (as such term is defined in the Certificate) with respect to any of
the Actinium Entities, or (c) Liquidation (as such term is defined in the
Certificate) with respect to any of the Actinium Entities.




3.8

Intentionally omitted.    





--------------------------------------------------------------------------------




3.9

Changes.  Except as set forth on Schedule 3.9, since the Statement Date, there
has not been:




3.9.1.

any effect, event, condition or circumstance (including, without limitation, the
initiation of any litigation or other legal, regulatory or investigative
proceeding) against the Company that individually or in the aggregate, with or
without the passage of time, the giving of notice, or both, has had or could
reasonably be expected to have a Material Adverse Effect;




3.9.2.

any resignation or termination of any director, officer, employee or consultant
of any Actinium Entity, and no Actinium Entity has received notification of any
impending resignation from any such Person;




3.9.3.

any material change in the contingent obligations of any Actinium Entity by way
of guaranty, endorsement, indemnity, warranty or otherwise;




3.9.4.

any material damage, destruction or loss adversely affecting the assets,
properties, business, financial condition or prospects of any Actinium Entity,
whether or not covered by insurance;




3.9.5.

any waiver by any Actinium Entity of a valuable right or of any debt;




3.9.6.

any change in any compensation arrangement or agreement with any employee,
consultant, officer, director or stockholder of any Actinium Entity that would
increase the cost of any such agreement or arrangement to any Actinium Entity by
more than $10,000 in each instance;




3.9.7.

any labor organization activity of the employees of any Actinium Entity;




3.9.8.

any declaration or payment of any dividend or other distribution of the assets
of any Actinium Entity;




3.9.9.

any change in the accounting methods or practices followed by any Actinium
Entity;




3.9.10.

any development, event, change, condition or circumstance that constitutes,
whether with or without the passage of time or the giving of notice or both, a
default under any Actinium Entity’s outstanding debt obligations; or




3.9.11.

any Contract or commitment made by any Actinium Entity to do any of the
foregoing.




3.10

Title to Properties and Assets; Liens, etc.  Except as set forth on Schedule
3.10, each Actinium Entity has good and marketable title to the properties and
assets it owns, and each Actinium Entity has a valid license in all properties
and assets licensed by it, including the properties and assets reflected as
owned in the most recent balance sheet included in the Financial Statements, and
has a valid leasehold interest in its leasehold estates, in each case subject to
no Encumbrance, other than those resulting from Taxes which have not yet become
delinquent or those of the lessors of leased property or assets.  All
facilities, machinery, equipment, fixtures, vehicles and other properties owned,
leased or used by each of the Actinium Entities are in good operating condition
and repair, ordinary wear and tear excepted and are fit and usable for the
purposes for which they are being used.  Each Actinium Entity is in compliance
with all terms of each lease to which it is a party or is otherwise bound.  




3.11

Intellectual Property.  




3.11.1.

All registrations and applications for registration of all Owned Intellectual
Property and all Licensed Intellectual Property (collectively, the “Actinium
Intellectual Property”) and applications in process for the Owned Intellectual
Property and the Licensed Intellectual Property are identified, by Actinium
Entity, on Schedule 3.11.1, identifying with respect to each such item of
Actinium Intellectual Property, (a) the owner(s) thereof, (b) the
jurisdiction(s) of registration, (c) the applicable registration or serial
number, if any, (d) the date of expiration, if any, and (e) in the case of
Licensed Intellectual Property, whether the applicable Actinium Entity’s rights
with respect thereto are exclusive.  Except as set forth on Schedule 3.11.1 and
identified as such, no Actinium Entity has licensed any Intellectual Property to
or from any Person.  All of the registrations and applications for registration
of the Actinium Intellectual Property are valid, subsisting and in full force
and effect, and all actions and payments necessary for the maintenance and
continuation of such Actinium Intellectual Property have been taken or paid on a
timely basis.  Each Actinium Entity owns or possesses sufficient legal rights to
use all of the Actinium Intellectual Property and the exclusive right to use all
Owned Intellectual Property and all Licensed Intellectual Property which is
identified in Schedule 3.11.1 as being exclusively licensed to any Actinium
Entity.





--------------------------------------------------------------------------------




3.11.2.

To the knowledge of the Company, the business as currently conducted and as
proposed to be conducted by the Actinium Entities has not and will not
constitute any infringement of the Intellectual Property rights of any other
Person.  To the knowledge of the Company, the development of Product candidates
and the use, manufacture or sale of the Actinium Entities’ Products based on the
Actinium Intellectual Property does not, and will not, infringe the Intellectual
Property rights of any third Person.  To the knowledge of the Company, no
employee or agents of the Actinium Entities has misappropriated the Intellectual
Property rights of any Person.




3.11.3.

Except as set forth on Schedule 3.11.3, there are no outstanding options or
other rights to acquire any Actinium Intellectual Property.  To the knowledge of
the Company, each licensor of the Licensed Intellectual Property is the sole and
exclusive owner of such Licensed Intellectual Property and has the sole and
exclusive right and authority to grant licenses to such Licensed Intellectual
Property.




3.11.4.

Except as set forth on Schedule 3.11.4, no Actinium Entity has received any
communications alleging or suggesting that it has violated or, by conducting its
business as currently conducted or proposed to be conducted, would infringe or
misappropriate any of the Intellectual Property rights of any other Person.




3.11.5.

It is not necessary to the business of any Actinium Entity, as currently
conducted or as proposed to be conducted, to utilize any inventions, trade
secrets or proprietary information of any of its employees, agents, developers,
consultants or contractors made prior to their employment by or service to such
Actinium Entity, except for inventions, trade secrets or proprietary information
that have been assigned or licensed to any Actinium Entity.




3.11.6.

Since the date of the Company’s incorporation, there has not been any sale,
assignment or transfer of any Actinium Intellectual Property or other intangible
assets of any Actinium Entity.




3.11.7.

No Actinium Intellectual Property is subject to any interference, reissue,
reexamination, opposition or cancellation proceeding or any other Legal
Proceeding or subject to or otherwise bound by any outstanding Order or Contract
(other than in the case of any Licensed Intellectual Property, the Contract
pursuant to which the Company licenses the rights to such Licensed Intellectual
Property) that restricts in any manner the use, transfer or licensing thereof by
any Actinium Entity or may affect the validity, use or enforceability of such
Actinium Intellectual Property.  No Actinium Entity has any knowledge of any
fact or circumstance that would render any portion of the Actinium Intellectual
Property invalid or unenforceable.  




3.11.8.

Each current and former officer, employee, agent, developer, consultant and
contractor who (a) has had or has access to any Actinium Intellectual Property
has executed a confidentiality and nondisclosure agreement that protects the
confidentiality of the trade secrets of the Actinium Intellectual Property; and
(b) contributed to or participated in the creation and/or development of the
Actinium Intellectual Property either: (i) is a party to a “work made for hire”
agreement under which one or more Actinium Entities is deemed to be the original
owner/author of all right, title and interest in the Intellectual Property
created or developed by such Person; or (ii) has executed an assignment or an
agreement to assign in favor of one or more Actinium Entities of all such
Person’s right, title and interest in the Intellectual Property.




3.11.9.

The execution and delivery of this Agreement and the other Transaction Documents
and consummation of the transactions contemplated hereby and thereby will not
result in the breach of, or create on behalf of any third party the right to
terminate or modify, any license, sublicense, agreement or permission: (a)
relating to or affecting any Actinium Intellectual Property; or (b) pursuant to
which any Actinium Entity is granted a license or otherwise authorized to use
any third party Intellectual Property.




3.11.10.

Except as set forth on Schedule 3.11.10, to the knowledge of the Company, no
Person is infringing, violating, misappropriating or making unauthorized use of
any of the Actinium Intellectual Property.  The Actinium Entities have enforced
and taken such commercially reasonable steps as are necessary to protect and
preserve all rights in the Actinium Intellectual Property against the
infringement, violation, misappropriation and unauthorized use thereof by any
Person.  Each Actinium Entity has the right to: (a) bring actions for past,
present and future infringement, dilution, misappropriation or unauthorized use
of any Actinium Intellectual Property owned or licensed by such Actinium Entity,
injury to goodwill associated with the use of any such Actinium Intellectual
Property, unfair competition or trade practices violations of and other
violation of such Actinium Intellectual Property; and (b) with respect to the
Actinium Intellectual Property owned exclusively by any one or more Actinium
Entities, receive all proceeds from the foregoing set forth in subsection (a)
hereof, including, without limitation, licenses, royalties income, payments,
claims, damages and proceeds of suit.





--------------------------------------------------------------------------------




3.12

Compliance with Other Instruments.  Except as set forth on Schedule 3.12, no
Actinium Entity is in violation or default of any term of the Certificate, its
Organizational Documents or its Bylaws, respectively (in each case, as amended
to date), or of any provision of any Contract to which it is party or by which
it is bound or of any Order applicable to any Actinium Entity, except for
violations or defaults of any Contract (other than any Material Contract), which
individually or in the aggregate has not had, or would not reasonably be
expected to have, a Material Adverse Effect.  




3.13

Litigation.  Except as set forth on Schedule 3.13, there is no Legal Proceeding
pending or, to the knowledge of the Company, threatened against any Actinium
Entity or any investigation of an Actinium Entity, nor is the Company aware of
any fact that would make any of the foregoing reasonably likely to arise.  No
Actinium Entity is a party or subject to the provisions of any Order.  Except as
set forth on Schedule 3.13, there is no Legal Proceeding by any Actinium Entity
currently pending or that any Actinium Entity intends to initiate.




3.14

Tax Returns and Payments.  




3.14.1.

Except as set forth on Schedule 3.14, each Actinium Entity has timely filed all
Tax Returns required to be filed by it, and each Actinium Entity has timely paid
all Taxes owed (whether or not shown on any Tax Return).  All such Tax Returns
were complete and correct, and such Tax Returns correctly reflected the facts
regarding the income, business, assets, operations, activities, status and other
matters of such Actinium Entity and any other information required to be shown
thereon.  Each Actinium Entity has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any Employee,
creditor, independent contractor, shareholder, member or other third party.
 Each Actinium Entity has established adequate reserves for all Taxes accrued
but not yet payable.  No Actinium Entity has been audited by nor have issues
been raised or adjustments made or proposed by any tax authority in connection
with any such Taxes or Tax Returns.  No deficiency assessment with respect to or
proposed adjustment of any Actinium Entity’s Taxes is pending or, to the
knowledge of the Company, threatened.  There is no tax lien (other than for
current Taxes not yet due and payable), imposed by any taxing authority,
outstanding against the assets, properties or the business of any Actinium
Entity.  




3.14.2.

No Actinium Entity has agreed to make any adjustment under Section 481(a) of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any corresponding
provision of state, local or foreign tax law) by reason of a change in
accounting method or otherwise, and no Actinium Entity will be required to make
any such adjustment as a result of the transactions contemplated by this
Agreement.  No Actinium Entity has been or is a party to any tax sharing or
similar agreement.  No Actinium Entity is or has ever been, a party to any joint
venture, partnership, limited liability company, or other arrangement or
Contract which could be treated as a partnership for federal income tax
purposes.  No Actinium Entity is or has ever been, a “United States real
property holding corporation” as that term is defined in Section 897 of the
Code.




3.15

Employees.  




3.15.1.

All of the employees of each Actinium Entity (the “Employees”) are identified,
by Actinium Entity, on Schedule 3.15.1.  Except as set forth on Schedule 3.15.1,
(a) no Actinium Entity has, or has ever had any, collective bargaining
agreements with any of its employees; (b) there is no labor union organizing
activity pending or, to the knowledge of the Company, threatened with respect to
any Actinium Entity; (c) no Employee has or is subject to any agreement or
Contract to which any Actinium Entity is a party (including, without limitation,
licenses, covenants or commitments of any nature) regarding his or her
employment or engagement; (d) to the best of the Company’s knowledge, no
Employee is subject to Order, that would interfere with his or her duties to the
Actinium Entities or that would conflict with the Actinium Entities’ businesses
as currently conducted and as proposed to be conducted; (e) no Employee is in
violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such Person to be
employed by, or to contract with, any Actinium Entity; (f) to the best of the
Company’s knowledge, the continued employment by any Actinium Entity of its
present Employees, and the performance of their respective duties to such
Actinium Entity, will not result in any violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such individual to be employed by, or to contract with, such
Actinium Entity, and no Actinium Entity has received any written notice alleging
that such violation has occurred; (g) no Employee or consultant has been granted
the right to continued employment by or service to any Actinium Entity or to any
compensation following termination of employment with or service to such
Actinium Entity; and (h) no Actinium Entity has any present intention to
terminate the employment or engagement or service of any officer or any
significant Employee or consultant.




3.15.2.

Except as set forth on Schedule 3.15.2, there are no outstanding or, to the
knowledge of the Company, threatened claims against any Actinium Entity or any
Affiliate (whether under federal or state law, under any employment agreement,
or otherwise) asserted by any present or former Employee or consultant of an
Actinium Entity.  No Actinium Entity is in violation of any law or Requirement
of Law concerning immigration or the employment of persons other than U.S.
citizens.





--------------------------------------------------------------------------------




3.16

Pension and Other Employee Benefit Plans.




3.16.1.

There are set forth or identified in Schedule 3.16.1 all of the plans, funds,
policies, programs and arrangements sponsored or maintained by any Actinium
Entity on behalf of any Employee or former employee of any Actinium Entity (or
any dependent or beneficiary of any such Employee or former employee) with
respect to (a) deferred compensation or retirement benefits; (b) severance or
separation from service benefits (other than those required by law); (c)
incentive, performance, stock, share appreciation or bonus awards; (d) health
care benefits; (e) disability income or wage continuation benefits; (f)
supplemental unemployment benefits; (g) life insurance, death or survivor’s
benefits; (h) accrued sick pay or vacation pay; or (i) any other material
benefit offered under any arrangement constituting an “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) and not excepted by Section 4 of ERISA (the
foregoing being collectively called “Employee Benefit Plans”).  Schedule 3.16.1
sets forth all such Employee Benefit Plans subject to the provisions of Section
412 of the Code as well as any “multi-employer plans” within the meaning of
Section 3(37) of ERISA or Section 4001(a)(3) of ERISA.  Except as set forth on
Schedule 3.16.1, the transactions contemplated by this Agreement will not result
in any payment or series of payments by the Purchasers or any Actinium Entity of
an “excess parachute payment” within the meaning of Section 280G of the Code or
any other severance, bonus or other payment on account of such transactions.
 Except as set forth on Schedule 3.16.1, none of the Employee Benefit Plans is
under investigation or audit by either the United States Department of Labor,
the Internal Revenue Service or any other Governmental or Regulatory Authority.
 




3.16.2.

Except as set forth on Schedule 3.16.2, (a) each Actinium Entity has complied
with its obligations under all applicable Requirements of Law including, without
limitation, of ERISA and the Code with respect to such Employee Benefit Plans
and all other arrangements that provide compensation or benefits to any Employee
and the terms thereof, whether or not such person is directly employed by any
Actinium Entity and (b) there are no pending or, to the knowledge of the
Company, threatened actions or claims for benefits by any Employee, other than
routine claims for benefits in the ordinary course of business.  No Employee
Benefit Plan provides any benefits to any former employees.




3.16.3.

All Employee Benefit Plans that are intended to meet the requirements of Section
401(a) of the Code have been determined by the Internal Revenue Service to meet
such requirements and have at all times operated in compliance with such
requirements.  




3.16.4.

All employment Taxes, premiums for employee benefits provided through insurance,
contributions to Employee Benefit Plans, and all other compensation and benefits
to which Employees are entitled, have been timely paid or provided as
applicable, and there is no liability for any such payments, contributions or
premiums.




3.17

Registration Rights.  Except as required pursuant to the Investor Rights
Agreement, no Actinium Entity is under any obligation, or has granted any rights
that have not been terminated, to register any of such Actinium Entity’s
currently outstanding securities or any of its securities that may hereafter be
issued.




3.18

Real Property.  No Actinium Entity has any interest in any real estate, except
that the Actinium Entities lease the properties described on Schedule 3.18 (the
“Leased Real Property”).  The Leased Real Property is adequate for the
operations of each of the Actinium Entities’ businesses as currently conducted
and as contemplated to be conducted.  True and complete copies of the lease
agreements (the “Real Property Leases”) pertaining to the Leased Real Property
have been delivered to the Purchasers.  Except as set forth in Schedule 3.18,
each Actinium Entity has paid all amounts due from it, and is not in default
under any of the Real Property Leases and there exists no condition or event,
which, with the passage of time, giving of notice or both, would reasonably be
expected to give rise to a default under or breach of the Real Property Leases.




3.19

Relationships with Collaborators and Suppliers.




3.19.1.

Collaborators.  Set forth on Schedule 3.19.1 is a list, by Actinium Entity, of
the material collaborators, research partners and other material service
providers of the Actinium Entities.  For the purposes of this Section “material
collaborators” means scientific research collaborators who work with any
Actinium Entity and whose work is expected to impact the development of the
Actinium Intellectual Property and/or the Products, and includes, without
limitation, any Person to whom any Actinium Entity has licensed any of the
Actinium Intellectual Property (collectively, the “Collaborators”).  To the best
of the Company’s knowledge, the Actinium Entities maintain good working
relationships with all of the Collaborators.  The Company has delivered or made
available to the Purchasers a list of each Actinium Entity’s Contracts with the
Collaborators as set forth on Schedule 3.19.1.  Except as set forth on Schedule
3.19.1, none of such Collaborators has terminated or indicated an intention or
plan or, to the knowledge of the Company, threatened to terminate its Contract
with the applicable Actinium Entity, or to materially reduce the purchases of
products or services from such Actinium Entity historically made by such
Collaborator.





--------------------------------------------------------------------------------




3.19.2.

Suppliers.  Set forth on Schedule 3.19.2 is a list of the material suppliers of
the Actinium Entities.  For the purposes of this Section, “material suppliers”
means suppliers who provide an essential and material element necessary for the
research and development of the Actinium Intellectual Property or required for
the Products (collectively, the “Suppliers”).  Except as set forth on Schedule
3.19.2, none of such Suppliers has terminated or indicated an intention or plan
or, to the knowledge of the Company, threatened to terminate its Contract with
any Actinium Entity, or to materially reduce the supply of products or services
to any Actinium Entity historically provided by such Supplier.




3.20

Budget.  The Company’s budget most recently delivered by the Company to the
Purchasers (the “Budget”) was prepared in good faith by the Company, and, based
on the Company's experience and the assumptions used in preparing such Budget,
constitutes a reasonable estimate of the costs and expenses expected to be
incurred by the Actinium Entities during the time period covered thereby.
 Nothing has come to the attention of the Actinium Entities’ management that
would cause such estimated expenses to no longer be reasonable estimates.  The
assumptions used in the preparation of such estimated expenses were fair and
reasonable when made and continue to be fair and reasonable as of the date
hereof.  




3.21

Permits; Regulatory.  




3.21.1.

No Regulatory Approval or Consent of, or any designation, declaration or filing
with, any Governmental or Regulatory Authority or any other Person is required
in connection with the valid execution, delivery and performance of this
Agreement and the other Transaction Documents (including, without limitation,
the issuance of the Units), except such Regulatory Approvals, Consents,
designations, declarations or filings that have been duly and validly obtained
or filed, or with respect to any filings that must be made after the Initial
Closing or the Subsequent Closing as will be filed in a timely manner.  Each
Actinium Entity has all franchises, Permits, licenses and any similar authority
necessary for the conduct of its business as now being conducted, including,
without limitation, the Food and Drug Administration (“FDA”) of the U.S.
Department of Health and Human Services.




3.21.2.

Schedule 3.21.2 lists each feasibility, preclinical, clinical and other study,
test and trial being conducted by or on behalf of or sponsored by any Actinium
Entity or in which any Actinium Entity or any of its Products is participating.
 The feasibility, preclinical, clinical and other studies, tests and trials
conducted by or on behalf of or sponsored by any Actinium Entity or in which any
Actinium Entity or any of the Actinium Entities’ Products have participated were
and, if still pending, are being conducted in accordance with standard medical
and scientific research procedures, the protocols established and approved
therefor and all applicable Requirements of Law. The Company has no knowledge of
any other studies or tests the results of which are inconsistent with or
otherwise call into question the results of the above referenced studies and
tests.




3.21.3.

Except as set forth on Schedule 3.21.3, no Actinium Entity and, to the knowledge
of the Company, no other Person has received any notice or other correspondence
or communication from the FDA or any other Governmental or Regulatory Authority
or other Person requiring the termination, suspension or modification of any of
the above referenced feasibility, preclinical or clinical studies, tests or
trials or alleging a violation of any applicable Requirements of Law in
connection therewith, or any Products.




3.21.4.

The Actinium Entities have filed or caused to be filed and, to the knowledge of
the Company, each other Person which has conducted or is conducting any
feasibility, preclinical, clinical or other study, test or trial for or on
behalf of the any Actinium Entity or any such study, test or trial that is being
sponsored by any Actinium Entity has filed all required notices and other
reports, including adverse experience reports.




3.21.5.

The Actinium Entities, or their designated agents (for and on behalf of the
Actinium Entities), own or have the exclusive right to use all material
regulatory documents.  For the purposes of this Section, “material regulatory
documents” means all study, test and trial data and information and all
correspondence and reports made to Governmental or Regulatory Authorities
relating to or in connection with the Products or any feasibility, preclinical,
clinical or other study, test or trial with respect thereto, which data,
information, correspondence and reports are necessary or required to obtain
approval from such Governmental or Regulatory Authority to conduct any
feasibility, preclinical, clinical or other study, test or trial with respect
to, or to manufacture, market or sell, any of the Products.




3.21.6.

No Actinium Entity or, to the knowledge of the Company, any other Person has
received any notice or other correspondence or communication that any
Governmental or Regulatory Authority (including, without limitation, the FDA)
has commenced or, to the knowledge of the Company, threatened to initiate any
action to withdraw or to hinder approval for a Product or to limit the ability
of any Actinium Entity or any other Person to manufacture (or to have
manufactured for it by a third party) any Product or to request the recall of
any Product, or commenced or threatened to initiate any action to enjoin
production of such Product at any facility.








--------------------------------------------------------------------------------




3.21.7.

To the best of the Company’s knowledge, all manufacturing and production
operations conducted by the Actinium Entities (or by third parties on behalf of
the Actinium Entities including, without limitation, any manufacturing or
production being done by any third party in connection with any feasibility,
preclinical, clinical or other study, test or trial for or on behalf of any
Actinium Entity or any such study, test or trial that is being sponsored by any
Actinium Entity or in which any Actinium Entity or any of the Actinium Entities’
Products is participating), if any, relating to the manufacture or production of
the Products are being conducted in compliance with all applicable Requirements
of Law including to the extent mandated by relevant regulatory agencies, without
limitation, current Good Manufacturing Practices or similar foreign
requirements.




3.21.8.

No Actinium Entity or, to the knowledge of the Company, any other Person has
received (a) any reports of inspection observations, (b) any establishment
inspection reports or (c) any warning letters or any other documents from the
FDA or any other Governmental or Regulatory Authority relating to the Products
and/or arising out of the conduct of any Actinium Entity or any Person which has
conducted or is conducting any feasibility, preclinical, clinical or other
study, test or trial for or on behalf of any Actinium Entity or any such study,
test or trial that is being sponsored by any Actinium Entity or in which any
Actinium Entity’s Products is participating that assert a material violation or
material non-compliance with any applicable Requirements of Law (including,
without limitation, those of the FDA).




3.21.9.

In addition:




(a)

no Actinium Entity has made, or to the knowledge of the Company, any other
Person that manufactures, tests or distributes any Product has made, with
respect to any Product, an untrue statement of a material fact or fraudulent
statement to the FDA or any other Governmental or Regulatory Authority or failed
to disclose a material fact required to be disclosed to the FDA or any other
Governmental or Regulatory Authority;

(b)

to the knowledge of the Company, no officer, employee or agent of any Actinium
Entity has made and, no officer, employee or agent of any other Person that
manufactures, tests or distributes any Product has made, with respect to any
Product, an untrue statement of a material fact or fraudulent statement to the
FDA or any other Governmental or Regulatory Authority or failed to disclose a
material fact required to be disclosed to the FDA or any other Governmental or
Regulatory Authority;

(c)

no Actinium Entity has been convicted of any crime;

(d)

to the knowledge of the Company, no officer, employee or agent of any Actinium
Entity has been convicted of any felony;

(e)

no Actinium Entity or, to the knowledge of the Company, any other Person that
manufactures, tests or distributes any Product has engaged in any conduct for
which debarment is mandated by 21 U.S.C. §335a(a) or any similar Requirement of
Law or authorized by 21 U.S.C. §335a(b) or any similar Requirement of Law;

(f)

to the knowledge of the Company, no officer, employee or agent of any Actinium
Entity, and no officer, employee or agent of any other Person that manufactures,
tests or distributes any Product has engaged in any conduct for which debarment
is mandated by 21 U.S.C. §335a(a) or any similar Requirement of Law or
authorized by 21 U.S.C. §335a(b) or any similar Requirement of Law; and

(g)

where and when applicable, each Actinium Entity and, to the knowledge of the
Company, any other Persons that manufacture, test or distribute any Product are
and have been in substantial compliance with the Medicare Anti-kickback Statute,
42 U.S.C. §1320a-7b(b) and implementing regulations codified at 42 C.F.R. §1001
and with all similar Requirements of Law.




3.21.10.

Except as set forth on Schedule 3.21.10, no Actinium Entity or, to the knowledge
of the Company, any other Person that manufactures, tests or distributes any
Product, received any notice, correspondence or any other communication that the
FDA or any other Governmental or Regulatory Authority has commenced, or
threatened to initiate, any action to place a clinical hold on a clinical
investigation of any Product, withdraw its approval that clinical investigations
of any Product proceed or request the recall of any Product, or commenced, or
overtly threatened to initiate, any adverse regulatory action against any
Actinium Entity, the Person who manufactures, test or distributes the Product,
or any of their respective agents, licensees or contract research organizations.





--------------------------------------------------------------------------------




3.22

Environmental and Safety Laws.  No Actinium Entity has caused or allowed, or
contracted with any party for, the generation, use, transportation, treatment,
storage or disposal of any Hazardous Substances in connection with the operation
of its business or otherwise, except in compliance with all applicable
Environmental Laws.  To the best of the Company’s knowledge, each Actinium
Entity and the operation of its business are in compliance with all applicable
Environmental Laws.  To the best of the company’s knowledge, all of the Leased
Real Property and all other real property which any one or more Actinium
Entities occupy (the “Premises”) is in compliance with all applicable
Environmental Laws and Orders or directives of any Governmental or Regulatory
Authority having jurisdiction under such Environmental Laws, including, without
limitation, any Environmental Laws or Orders or directives with respect to any
cleanup or remediation of any release or threat of release of Hazardous
Substances.  Each Actinium Entity and the operation of its business is and has
been in compliance with all applicable Environmental Laws.  To the knowledge of
the Company, there have occurred no and there are no events, conditions,
circumstances, activities, practices, incidents, or actions that may give rise
to any common law or statutory liability, or otherwise form the basis of any
Legal Proceeding, any Order, any remedial or responsive action, or any
investigation or study involving or relating to any Actinium Entity, based upon
or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling, or the emission, discharge, release or
threatened release into the environment, of any pollutants, contaminants,
chemicals, or industrial, toxic or Hazardous Substance.  To the knowledge of the
Company, (a) there is no asbestos contained in or forming a part of any
building, structure or improvement comprising a part of any of the Leased Real
Property, (b) there are no polychlorinated byphenyls (PCBs) present, in use or
stored on any of the Leased Real Property, and (c) no radon gas or the presence
of radioactive decay products of radon are present on, or underground at any of
the Leased Real Property at levels beyond the minimum safe levels for such gas
or products prescribed by applicable Environmental Laws.  Each Actinium Entity
has obtained and is maintaining in full force and effect all necessary Permits,
licenses and approvals required by all Environmental Laws applicable to the
Premises and the business operations conducted thereon, and is in compliance
with all such Permits, licenses and approvals.  No Actinium Entity has caused or
allowed a release, or a threat of release, of any Hazardous Substance onto, at
or near the Premises, and, to the knowledge of the Company, neither the Premises
nor any property at or near the Premises has ever been subject to a release, or
a threat of release, of any Hazardous Substance.  




3.23

Offering Valid.  Assuming the accuracy of the representations and warranties of
the Purchasers contained in the subscription agreements entered into by each
Purchaser in connection with this Agreement, the offer, sale and issuance of the
Common Stock and the Warrants will be exempt from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and will be
exempt from registration and qualification) under applicable state securities
laws.




3.24

Full Disclosure.  All information furnished, to be furnished or caused to be
furnished to the Purchasers with respect to any Actinium Entity, any of the
Actinium Entities’ businesses, assets, properties, financial position and
performance and Liabilities applicable for the purposes of or in connection with
this Agreement or any of the other Transaction Documents or any of the
transactions contemplated hereby or thereby is or, if furnished after the date
of this Agreement and before the applicable Closing Date, shall be true and
complete in all material respects and, does not, and if furnished after the date
of this Agreement and before such applicable Closing Date, shall not, contain
any untrue statement of material fact or fail to state any material fact
necessary to make such statement not misleading.




3.25

Minute Books.  A copy of the minute books of the Company was made available to
the Purchasers for inspection, which contains minutes of all meetings of
directors and stockholders and all actions by written consent without a meeting
by the directors and stockholders since January 1, 2002, and accurately reflect
all actions taken by the directors (and any committee of the directors) and
stockholders with respect to all transactions referred to in such minutes.  




3.26

Insurance.  Schedule 3.26 sets forth, by Actinium Entity, a list of all policies
or binders of fire, casualty, liability, product liability, worker’s
compensation, vehicular or other insurance held by the Actinium Entities
concerning its assets and/or its businesses (specifying for each such insurance
policy the insurer, the policy number or covering note number with respect to
binders, and each pending claim thereunder of more than $5,000).  Such policies
and binders are valid and in full force and effect.  No Actinium Entity is in
default with respect to any provision contained in any such policy or binder or
has failed to give any notice or present any claim of which it has notice under
any such policy or binder in a timely fashion.  No Actinium Entity has received
or given a notice of cancellation or non-renewal with respect to any such policy
or binder.  None of the applications for such policies or binders contain any
material inaccuracy, and all premiums for such policies and binders have been
paid when due.  No Actinium Entity has knowledge of any state of facts or the
occurrence of any event that could reasonably be expected to form the basis for
any claim against it not fully covered by the policies referred to on Schedule
3.26.  No Actinium Entity has received written notice from any of their
respective insurance carriers that any insurance premiums will be materially
increased after the applicable Closing Date or that any insurance coverage
listed on Schedule 3.26 will not be available after such Closing Date on
substantially the same terms as now in effect.  




3.27

Investment Company Act.  No Actinium Entity is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.





--------------------------------------------------------------------------------




3.28

Foreign Payments; Undisclosed Contract Terms.




3.28.1.

To the knowledge of the Company, no Actinium Entity has made any offer, payment,
promise to pay or authorization for the payment of money or an offer, gift,
promise to give, or authorization for the giving of anything of value to any
Person in violation of the Foreign Corrupt Practices Act of 1977, as amended and
the rules and regulations promulgated thereunder.




3.28.2.

To the knowledge of the Company, there are no understandings, arrangements,
agreements, provisions, conditions or terms relating to, and there have been no
payments made to any Person in connection with any agreement, Contract,
commitment, lease or other contractual undertaking of any Actinium Entity which
are not expressly set forth in such contractual undertaking.




3.29

No Broker.  Other than commissions (including fees, expenses and warrants)
payable to the Placement Agent, no Actinium Entity has employed any broker or
finder, or incurred any liability for any brokerage or finders fees in
connection with the sale of the Units, or the Common Stock and Warrants
underlying the Units pursuant to this Agreement or the other Transaction
Documents.




3.30

Compliance with Laws.  No Actinium Entity is in violation of, or in default
under, any Requirement of Law applicable to such Actinium Entity, or any Order
issued or pending against such Actinium Entity or by which such Actinium Entity
or any of such Actinium Entities’ properties are bound, except for such
violations or defaults that have not had, and could not reasonably be expected
to have, a Material Adverse Effect.  




4.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.




Each of the Purchasers hereby severally, and not jointly, represents and
warrants to the Company that each such Purchaser’s representations in the
subscription agreement entered into in connection with this Agreement are true
and correct as of the Closing.




5.

CONDITIONS TO THE CLOSING.




5.1

Conditions to Purchasers’ Obligations at the Closings.  The obligations of the
Purchasers to consummate the transactions contemplated herein to be consummated
at the Initial Closing and of the Subsequent Closing, as the case may be, are
subject to the satisfaction, on or prior to the date of such Closing, of the
conditions set forth below and applicable thereto, which satisfaction shall be
determined, or may be waived in writing, by the Purchasers or Subsequent Closing
Purchasers, as the case may be, who are entitled to purchase at least a majority
of the Common Stock to be purchased at such Closing:




5.1.1.

Representations and Warranties; Performance of Obligations.  Each of the
representations and warranties of the Company contained herein shall be true and
correct on and as of the Initial Closing Date.  As of the Initial Closing, the
Company shall have performed and complied with the covenants and provisions of
this Agreement required to be performed or complied with by it at or prior to
the Initial Closing Date.  As to the Subsequent Closings, each of the
representations and warranties of the Company contained herein shall be true and
correct on and as of the Subsequent Closing Date, as qualified by any updated
set of Schedules delivered at least five (5) days in advance of the Subsequent
Closing to the Subsequent Closing Purchasers participating in the Subsequent
Closing.  As to the Subsequent Closings, the Company shall have performed and
complied with the covenants and provisions of this Agreement and the other
Transaction Documents required to be performed or complied with by it at or
prior to the Subsequent Closing Date.  At each Closing, the Purchasers
participating in such Closing shall have received certificates of the Company
dated as of the date of such Closing, signed by the president or chief executive
officer of the Company, certifying as to the fulfillment of the conditions set
forth in this Section 5.1 and the truth and accuracy of the representations and
warranties of the Company contained herein (as qualified by the most recently
delivered Schedules) as of the Initial Closing Date and, as to each Subsequent
Closing, the Subsequent Closing Date.




5.1.2.

Issuance in Compliance with Laws.  The sale and issuance of the Units shall be
legally permitted by all laws and regulations to which any of the Purchasers and
the Company are subject.




5.1.3.

Filings, Consents, Permits, and Waivers.  The Company and the Purchasers shall
have made all filings and obtained any and all Consents, Permits, waivers and
Regulatory Approvals necessary for consummation of the transactions contemplated
by the Agreement and the other Transaction Documents, except for such filings as
are not due to be made until after the applicable Closing.





--------------------------------------------------------------------------------




5.1.4.

Reservation of Warrant Shares.  The Warrant Shares shall have been duly
authorized and reserved for issuance by the Board of Directors.




5.1.5.

2012 Unit Investor Rights Agreement.  Concurrently with the issuance of the
Units occurring at the Initial Closing, the 2012 Unit Investor Rights Agreement,
substantially in the form attached hereto as Exhibit H (the “Investor Rights
Agreement”), shall have been executed and delivered by the Company and each
Purchaser.




5.1.6.

First Amended and Restated Stockholders Agreement.  Concurrently with the
issuance of Common Stock and Warrants occurring at the Initial Closing and any
Subsequent Closings, the First Amended and Restated Stockholders Agreement,
substantially in the form attached hereto as Exhibit I (the “Amended and
Restated Stockholders Agreement”), shall have been executed and delivered by
each Purchaser.




5.1.7.

Lock-Up Agreements.  The officers and directors of the Company, and each
stockholder of the Company owning 5% or more (giving effect to the conversion or
exercise of all convertible securities held by each such stockholder) of the
issued and outstanding Common Stock as of the date of such Closing (but not
including any Purchaser of Units), and any other controlling persons, and the
Placement Agent, shall have executed a form of lock-up agreement reasonably
satisfactory to the Placement Agent and the Company whereby each such person
agrees that following the consummation of the Pubco Transaction (as defined in
the Certificate) each such person shall not sell or otherwise transfer any
shares of Pubco (as defined in the Investor Rights Agreement) owned by such
person until (i) the date that is the earlier of twelve (12) months from the
closing date of the Pubco Transaction; or (ii) six (6) months following the
effective date of the Registration Statement (as defined in the Investor Rights
Agreement).




5.1.8.

Legal Opinion.  At each Closing, the Placement Agent and the Purchasers or the
Subsequent Closing Purchasers, as the case may be, shall have received a legal
opinion addressed to each of them, dated as of such Closing Date, substantially
in the form attached hereto as Exhibit F from Goodsill Anderson Quinn Stifel
LLP.




5.1.9.

Non-Competition Agreements.  All officers, employees and consultants of the
Company shall have entered into non-competition and assignment of proprietary
information and inventions agreements in form reasonably satisfactory to
Purchasers.




5.1.10.

Proceedings and Documents.  All corporate and other proceedings in connection
with the transactions contemplated at the Closings and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Purchasers or the Subsequent Closing Purchasers, as
the case may be, and their counsel, and the Purchasers or the Subsequent Closing
Purchasers, as the case may be, and their counsel shall have received all such
counterpart originals or certified or other copies of such documents as they may
reasonably request.




5.1.11.

Proceedings and Litigation.  No action, suit or proceeding shall have been
commenced by any Person against any party hereto seeking to restrain or delay
the purchase and sale of the Units or the other transactions contemplated by
this Agreement or any of the other Transaction Documents.




5.1.12.

Filing of Certificate.  As of the Initial Closing Date, the Certificate shall
have been filed with the Secretary of State of the State of Delaware.




5.1.13.

No Material Adverse Effect.  As to the Subsequent Closing, since the Initial
Closing Date, there shall not have occurred any effect, event, condition or
circumstance (including, without limitation, the initiation of any litigation or
other legal, regulatory or investigative proceeding) that individually or in the
aggregate, with or without the passage of time, the giving of notice, or both,
that has had, or could reasonably be expected to have, a Material Adverse Effect
or which could adversely affect the Company’s ability to perform its respective
obligations under this Agreement or any of the other Transaction Documents.




5.1.14.

Updated Disclosures.  As to the Subsequent Closing, the Company must have
delivered to the Purchasers an updated set of Schedules in accordance with
Section 5.1.1 and such updated Schedules do not reveal any information or the
occurrence, since the Initial Closing Date, of any effect, event, condition or
circumstance, which individually, or in the aggregate, has had or could
reasonably be expected to have, a Material Adverse Effect and do not include any
state of facts that occur as a result of the breach by the Company of any of its
obligations under this Agreement or any of the other Transaction Documents.





--------------------------------------------------------------------------------




5.1.15.

Payment of Purchase Price.  As to the Initial Closing, each Purchaser shall have
delivered to the Company the total purchase price to be paid for such
Purchaser’s Initial Units, in the amount set forth opposite such Purchaser’s
name on Exhibit A, which shall be no less than $5,000,000 in aggregate gross
proceeds.  As to each Subsequent Closing, each Subsequent Closing Purchaser
shall have delivered to the Company the total purchase price to be paid for such
Subsequent Closing Purchaser’s Subsequent Units.




5.1.16.

Delivery of Documents at the Initial Closing.  The Company shall have executed
and delivered the following documents, on or prior to the Initial Closing Date:




(a)

Certificates.  Certificates representing the Common Stock to be purchased and
sold on the Initial Closing Date;

(b)

Warrants:  Executed Warrants, in substantially the form of Exhibits B-1 and B-2,
for the Warrants to be issued on the Initial Closing Date;  

(c)

Legal Opinion.  The legal opinion required by Section 5.1.8 hereof;

(d)

Secretary’s Certificate.  A certificate of the Secretary of the Company (i)
attaching and certifying as to the Certificate, (ii) attaching and certifying as
to the Bylaws of the Company in effect at the Initial Closing, (iii) attaching
and certifying as to copies of resolutions by the Board of Directors of the
Company authorizing and approving this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby including without
limitation, the issuance and delivery of the Units and copies of minutes of the
Company’s 2012 Annual Stockholders Meeting authorizing and approving the
transactions contemplated by this Agreement (collectively, the “Minutes”); and
(iv) certifying as to the incumbency of the officers of the Company executing
this Agreement and the other Transaction Documents; and

(e)

Indemnification Agreements.  Indemnification Agreements with each of the
directors of the Company as of the Initial Closing substantially in the form
attached hereto as Exhibit G.




5.1.17.

Delivery of Documents at the Subsequent Closing.  At the Subsequent Closing, the
Company shall deliver, or shall cause to be delivered to the Subsequent Closing
Purchasers the following documents, to be held in escrow pending the completion
of the Subsequent Closing:




(a)

Certificates.  Certificates representing the Common Stock to be purchased and
sold on the Subsequent Closing Date bearing the legends required to be placed on
such certificates pursuant to the Transaction Documents;

(b)

Warrants:  Executed Warrants, in substantially the form of Exhibits B-1 and B-2,
for the Warrants to be issued on the Subsequent Closing Date;  

(c)

Compliance Certificate.  The certificate required by Section 5.1.16 hereof
certifying that all representations and warranties made by the Company as of the
Subsequent Closing Date are true, complete and correct as of the Subsequent
Closing Date, as qualified by the updated Schedules delivered pursuant to
Section 5.1.1 and that all covenants in this Agreement and the other Transaction
Documents required to be performed by the Company prior to the Subsequent
Closing Date have been so performed; and

(d)

Legal Opinion.  The legal opinion required by Section 5.1.7 hereof; and

(e)

Indemnification Agreements.  Indemnification Agreements, if any, for any
newly-appointed directors of the Company since the Initial Closing substantially
in the form attached hereto as Exhibit G.

(f)

Secretary’s Certificate.  A Certificate of the Secretary of the Company (i)
certifying that the resolutions by the Board of Directors of the Company
authorizing and approving this Agreement and the other Transaction Documents
delivered at the Initial Closing have not been modified in any way or rescinded
and are otherwise in effect as of the Subsequent Closing, (ii) certifying as to
the incumbency of the officers of the Company executing any documents
contemplated by this Agreement to be executed and delivered by the Company at
the Subsequent Closing, and (iii) attaching and certifying as to (x) the
Certificate as in effect at the Subsequent Closing, and (y) the Bylaws of the
Company in effect at the Subsequent Closing.




5.2

Conditions to Obligations of the Company at the Closings.  The obligation of the
Company to consummate the transactions contemplated herein to be consummated at
the Initial Closing or the Subsequent Closing, as the case may be, is subject to
the satisfaction, on or prior to the date of such Closing of the conditions set
forth below and applicable thereto, any of which may be waived in writing by the
Company:








--------------------------------------------------------------------------------




5.2.1.

Representations and Warranties; Performance of Obligations.  Each of the
representations and warranties of the Purchasers contained herein shall be true
and correct on and as of the Initial Closing Date.  As of the Initial Closing
Date, the Purchasers shall have performed and complied with the covenants and
provisions of this Agreement required to be performed or complied with by them
at or prior to the Initial Closing Date.  As to the Subsequent Closing, each of
the representations and warranties of the Purchaser(s) contained herein shall be
true and correct on and as of the Subsequent Closing Date.  As to the Subsequent
Closing, the Subsequent Closing Purchaser(s) shall have performed and complied
with the covenants and provisions of this Agreement required to be performed and
complied with by them at or prior to the Subsequent Closing Date.




5.2.2.

Proceedings and Litigation.  No action, suit or proceeding shall have been
commenced by any Governmental Authority against any party hereto seeking to
restrain or delay the purchase and sale of the Common Stock or the other
transactions contemplated by this Agreement.




5.2.3.

Qualifications.  All Permits, if any, that are required in connection with the
lawful issuance and sale of the Units pursuant to this Agreement shall be
obtained and effective as of the Initial Closing or Subsequent Closing, as
applicable.




6.

COVENANTS OF THE PARTIES.




6.1

Filing of Certificate; Compliance.  Prior to the Initial Closing, the Company
shall file the Certificate with the Secretary of State of the State of Delaware,
in accordance with Delaware law.  The Company shall at all times from and after
the Initial Closing Date, fully perform and observe all terms, conditions,
provisions, and covenants required to be performed and observed by the Company
pursuant to the Certificate.  




6.2

Commercially Reasonable Efforts.  Upon the terms and subject to the conditions
set forth in this Agreement, the parties to this Agreement shall use their
respective good faith commercially reasonable efforts to take, or cause to be
taken, without any party being obligated to incur any material internal costs or
make any payment or payments to any third party or parties which, individually
or in the aggregate, are material and are not otherwise legally required to be
made, all actions, and to do or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable for
such party to consummate and make effective, in the most expeditious manner
practicable, each Closing and the other transactions contemplated hereunder.




6.3

Post-Closing Filings.  In connection with each Closing, the Company and the
Purchasers, if applicable, agree to file all required forms or filings under
applicable securities laws.




7.

INDEMNIFICATION AND EXPENSES.




7.1

The Company Indemnification.  The Company shall indemnify and hold harmless each
Purchaser and any of such Purchaser’s Affiliates and any Person which controls,
is controlled by, or under common control with (within the meaning of the
Securities Act) such Purchaser or any such Affiliate, and each of their
respective directors and officers, and the successors and assigns and executors
and estates of any of the foregoing (each, an “Indemnified Party”, and
collectively, the “Indemnified Parties”) from and against all Indemnified Losses
imposed upon, incurred by, or asserted against any of the Indemnified Parties
resulting from, relating to or arising out of:




7.1.1.

any representation or warranty made in this Agreement or any of the other
Transaction Documents or in any certificate or other instrument delivered by or
on behalf of the Company not being true and correct in any material respect when
made;




7.1.2.

any breach or non-fulfillment of any covenant or agreement to be performed by
the Company under this Agreement or the other Transaction Documents;




7.1.3.

any third party action or claim against any Indemnified Party arising out of any
misrepresentation or breach described in Section 7.1.1 or Section 7.1.2; or








--------------------------------------------------------------------------------




7.1.4.

any third party action or claim relating in any way to the Indemnified Party’s
status as a security holder of the Company, as a Person which controls, is
controlled by or under common control with (within the meaning of the Securities
Act) any such Indemnified Party or as a director or officer of any of the
foregoing (including, without limitation, any and all Indemnifiable Losses
arising under the Securities Act, the Securities Exchange Act of 1934, as
amended, or similar securities law, or any other Requirements of Law or
otherwise, which relate directly or indirectly to the registration, purchase,
sale or ownership of any securities of the Company or to any fiduciary
obligation owed with respect thereto), including, without limitation, in
connection with any action or claim relating to any action taken or omitted to
be taken or alleged to have been taken or omitted to have been taken by such
Indemnified Party as a security holder; provided that the Company shall not be
obligated to indemnify or hold harmless any Indemnified Party under this Section
7.1.4 against any Indemnified Losses resulting from or arising out of any such
action or claim if it has been adjudicated by a final and non-appealable
determination of a court or other trier of fact of competent jurisdiction that
such Indemnified Losses were the result of (a) a breach of such Indemnified
Party’s fiduciary duty, (b) any action or omission made by the Indemnified Party
in bad faith, (c) such Indemnified Party’s willful misconduct, or (d) any
criminal action on the part of such Indemnified Party.




7.2  Attorneys’ Fees and Expenses.  If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of this Agreement,
the Investor Rights Agreement (Exhibit H), the First Amended and Restated
Stockholders Agreement (Exhibit I) or the Fifth Amended and Restated Certificate
of Incorporation (Exhibit C), the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled as determined by such court,
equity or arbitration proceeding.




8.

MISCELLANEOUS.




8.1

Governing Law; Submission to Jurisdiction; Waiver of Trial by Jury.  This
Agreement shall be governed in all respects by the laws of the State of New York
without regard to the conflict of laws principles of the State of New York or
any other jurisdiction.  No suit, action or proceeding with respect to this
Agreement or any of the Transaction Documents may be brought in any court or
before any similar authority other than in a court of competent jurisdiction in
the State of New York and the parties hereby submit to the exclusive
jurisdiction of such courts for the purpose of such suit, proceeding or
judgment.  Each of the parties hereto hereby irrevocably waives any right which
it may have had to bring such an action in any other court, domestic or foreign,
or before any similar domestic or foreign authority and agrees not to claim or
plead the same.  Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding in
relation to this Agreement or any of the Transaction Documents and for any
counterclaim therein.




8.2

Survival of Representations and Warranties.  The representations and warranties
made by the Company and the Purchasers herein at each Closing shall survive such
Closing for a period of twelve (12) months.  All statements contained in any
certificate or other instrument delivered by or on behalf of any party to this
Agreement, pursuant to or in connection with the transactions contemplated by
this Agreement or any of the other Transaction Documents shall be deemed to be
representations and warranties made by such party as of the date of such
certificate or other instrument.




8.3

Successors and Assigns.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that no party may assign, delegate or otherwise transfer
any of its rights or obligations under this Agreement without the consent of
each other party.  Notwithstanding the foregoing (a) any Purchaser may assign or
transfer, in whole or, from time to time, in part, the right to purchase all or
any portion of the Units to one or more of its Affiliates (subject to Affiliate
qualification as an Accredited Investor) (b) subject to the terms and conditions
of the Stockholders Agreement, from and after the Initial Closing Date, any
Purchaser or other holder of Common Stock may assign, pledge or otherwise
transfer, in whole or from time to time in part, its rights hereunder to any
Person who acquires any interest in any Common Stock and (c) any Purchaser may
assign or transfer any of its rights or obligations under this Agreement, in
whole or from time to time in part, to the Company or any other Purchaser or any
Affiliate of any other Purchaser.  As a condition of any transfer pursuant to
this Section 8.3, the transferee must agree in writing for the benefit of all
parties to this Agreement (which writing shall be in form and substance
reasonably acceptable to all parties to this Agreement) to be bound by the terms
and conditions of this Agreement and all other Transaction Documents with
respect to any Common Stock being transferred hereunder.




8.4

Entire Agreement.  This Agreement, the Exhibits and Schedules hereto, the other
Transaction Documents and each of the Exhibits delivered pursuant thereto
constitute the full and entire understanding and agreement between the parties
hereto with regard to the subject matter hereof and thereof and no party hereto
shall be liable or bound to any other party hereto in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.




8.5

Severability.  If any provision of the Agreement is held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.





--------------------------------------------------------------------------------




8.6

Amendment and Waiver.  Any provision of this Agreement may be amended or waived
if, but only if, such amendment or waiver is in writing and is signed by the
Company and the Purchasers (and, to the extent of any assignment under Section
8.3 hereof, their respective permitted assigns and any permitted assigns
thereof) holding a majority of the voting power of the then outstanding Common
Stock and Warrant Shares purchased under this Agreement held by such holders,
with each outstanding share of Common Stock having one vote and each outstanding
Warrant Share having one vote.




8.7

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party, upon any breach, default or noncompliance by
another party under this Agreement, the other Transaction Documents or the
Certificate, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  Any waiver or approval of any kind or character on any
Purchaser’s part of any breach, default or noncompliance under this Agreement,
the other Transaction Documents or under the Certificate or any waiver on such
party’s part of any provisions or conditions of the Agreement, the other
Transaction Documents, or the Certificate must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, the other Transaction Documents, the
Certificate, or otherwise afforded to any party, shall be cumulative and not
alternative.




8.8

Notices.  All notices, requests, demands and other communications given or made
in accordance with the provisions of this Agreement shall be addressed (i) if to
a Purchaser, at such Purchaser’s address, fax number or email address, as
furnished to the Company on the signature page below or as otherwise furnished
to the Company by the Purchaser in writing, or (ii) if to the Company, to the
attention of the President at such address, fax number or email address
furnished to the Purchasers on the signature page below or as otherwise
furnished by the Company in writing, and shall be made or sent by a personal
delivery or overnight courier, by registered, certified or first class mail,
postage prepaid, or by facsimile or electronic mail with confirmation of
receipt, and shall be deemed to be given on the date of delivery when made by
personal delivery or overnight courier, 48 hours after being deposited in the
U.S. mail, or upon confirmation of receipt when sent by facsimile or electronic
mail.  Any party may, by written notice to the other, alter its address, number
or respondent, and such notice shall be considered to have been given three (3)
days after the overnight delivery, airmailing, faxing or sending via e-mail
thereof.




8.9

Expenses.  The Company shall pay all costs and expenses that it incurs with
respect to the preparation, negotiation, execution, delivery and performance of
this Agreement, including, without limitation, any costs and expenses of its
counsel.  The Company shall pay the reasonable fees and expenses of independent
counsel for the Placement Agent with respect to the negotiation and execution of
this Agreement and the other Transaction Documents.  




8.10

Titles and Subtitles.  The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.




8.11

Counterparts; Execution by Facsimile Signature.  This Agreement may be executed
in any number of counterparts (including execution by facsimile), each of which
shall be an original, but all of which together shall constitute one instrument.
 This Agreement may be executed by facsimile signature(s) which shall be binding
on the party delivering same, to be followed by delivery of originally executed
signature pages.




8.12

Acknowledgment.  Any investigation or other examination that may have been made
at any time by or on behalf of a party to whom representations and warranties
are made in this Agreement or in any other Transaction Documents shall not
limit, diminish, supersede, act as a waiver of, or in any other way affect the
representations, warranties and indemnities contained in this Agreement and the
other Transaction Documents, and the respective parties may rely on the
representations, warranties and indemnities made to them in this Agreement and
the other Transaction Documents irrespective of and notwithstanding any
information obtained by them in the course of any investigation, examination or
otherwise, whether before or after any Closing.




8.13

Publicity.  Except as otherwise required by law or applicable stock exchange
rules, no announcement or other disclosure, public or otherwise, concerning the
transactions contemplated by this Agreement shall be made, either directly or
indirectly, by any party hereto which mentions another party (or parties) hereto
without the prior written consent of such other party (or parties), which
consent shall not be unreasonably withheld, delayed or conditioned.




8.14

No Third Party Beneficiaries.  Nothing in this Agreement, express or implied, is
intended to confer on any person other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
Liabilities under or by reason of this Agreement.




8.15

Pronouns.  All pronouns contained herein, and any variations thereof, shall be
deemed to refer to the masculine, feminine or neutral, singular or plural, as to
the identity of the parties hereto may require.





--------------------------------------------------------------------------------




9.

DEFINITIONS.




As used in this Agreement, the following terms shall have the meanings herein
specified:




9.1

“Actinium Entities” shall mean the Company and its direct and indirect
Subsidiaries, collectively.




9.2

“Actinium Entity” shall mean any Person which comprises part of the Actinium
Entities.




9.3

“Actinium Intellectual Property” shall have the meaning set forth in Section
3.11.1.




9.4

“Affiliate” shall mean, with respect to any Person specified: (i) any Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or under common control with the Person specified; (ii) any
director, officer, or Subsidiary of the Person specified; and (iii) the spouse,
parents, children, siblings, mothers-in-law, fathers-in law, sons-in-law,
daughters-in-law, brothers-in-law, and sisters-in-law of the Person specified,
whether arising by blood, marriage or adoption, and any Person who resides in
the specified Person’s home.  For purposes of this definition and without
limitation to the previous sentence, (x) “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) of a Person
means the power, direct or indirect, to direct or cause the direction of
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise, and (y) any Person beneficially owning,
directly or indirectly, more than ten percent (10%) or more of any class of
voting securities or similar interests of another Person shall be deemed to be
an Affiliate of that Person.




9.5

“Agreement” shall have the meaning set forth in the preamble to this Agreement.




9.6

“Budget” shall have the meaning set forth in Section 3.20.




9.7

“Certificate” shall have the meaning set forth in Section 1.1.




9.8

“Closing” shall mean the Initial Closing or the Subsequent Closing, as
applicable.




9.9

“Code” shall have the meaning set forth in Section 3.14.2.




9.10

“Collaborators” shall have the meaning set forth in Section 3.19.1.




9.11

“Closing Date” shall mean the Initial Closing Date or the Subsequent Closing
Date, as applicable.




9.12

“Common Stock” shall have the meaning set forth in the Background section of
this Agreement.




9.13

“Company” shall have the meaning set forth in the preamble to this Agreement.




9.14

“Company Preferred Stock” shall mean the Series A Preferred Stock, the Series B
Preferred Stock, the Series C Preferred Stock, the Series D Preferred Stock and
the Series E Preferred Stock, collectively.




9.15

“Consents” shall mean any consents, waivers, approvals, authorizations, or
certifications from any Person or under any Contract, Organizational Document or
Requirement of Law, as applicable.




9.16

“Contracts” shall mean any indentures, indebtedness, contracts, leases,
agreements, instruments, licenses, undertakings and other commitments, whether
written or oral.




9.17

“Warrant Shares” shall have the meaning set forth in Section 1.1.




9.18

“Copyrights” shall mean all copyrights, copyrightable works, mask works and
databases, including, without limitation, any computer software (object code and
source code), Internet web-sites and the content thereof, and any other works of
authorship, whether statutory or common law, registered or unregistered, and
registrations for and pending applications to register the same including all
reissues, extensions and renewals thereto, and all moral rights thereto under
the laws of any jurisdiction.




9.19

“Employees” shall have the meaning set forth in 3.15.1.




9.20

“Employee Benefit Plans” shall have the meaning set forth in Section 3.16.1.





--------------------------------------------------------------------------------




9.21

“Encumbrances” shall mean any security interests, liens, encumbrances, pledges,
mortgages, conditional or installment sales Contracts, title retention
Contracts, transferability restrictions and other claims or burdens of any
nature whatsoever.




9.22

“Environmental Laws” shall mean any Federal, state or local law or ordinance or
Requirement of Law or regulation pertaining to the protection of human health or
the environment, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Sections 9601, et seq., the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. Sections 11001, et
seq., and the Resource Conservation and Recovery Act, 42 U.S.C. Sections 6901,
et seq.  




9.23

“ERISA” shall have the meaning set forth in Section 3.16.1.




9.24

“FDA” shall have the meaning set forth in Section 3.21.1.




9.25

“Final Closing” shall mean the last Closing under this Agreement.




9.26

“Financial Statements” shall have the meaning set forth in Section 3.5.




9.27

“Governmental or Regulatory Authority” shall mean any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the government of the United States or of any foreign country, any state or any
political subdivision of any such government (whether state, provincial, county,
city, municipal or otherwise).  




9.28

“Hazardous Substances” shall mean oil and petroleum products, asbestos,
polychlorinated biphenyls, urea formaldehyde and any other materials classified
as hazardous or toxic under any Environmental Laws.




9.29

 “Indemnification Agreements” means the Indemnification Agreements with
directors of the Company in the form attached hereto as Exhibit G.




9.30

“Indemnified Losses” shall mean all losses, Liabilities, obligations, claims,
demands, damages, penalties, settlements, causes of action, costs and expenses
arising out of any third party claim or action against an Indemnified Party,
including, without limitation, the actual costs paid in connection with an
Indemnified Party’s investigation and evaluation of any claim or right asserted
against such Indemnified Party and all reasonable attorneys’, experts’ and
accountants’ fees, expenses and disbursements and court costs including, without
limitation, those incurred in connection with the Indemnified Party’s
enforcement of the indemnification provisions of Section 7 of this Agreement.




9.31

“Indemnified Party” shall have the meaning set forth in Section 7.1.




9.32

 “Initial Closing” shall have the meaning set forth in Section 2.1.




9.33

“Initial Closing Date” shall have the meaning set forth in Section 2.1.




9.34

“Initial Units” shall have the meaning set forth in Section 2.1.




9.35

“Intellectual Property” shall mean all Copyrights, Patents, Trademarks,
technology, trade secrets, know-how, inventions, methods, techniques and other
intellectual property.




9.36

"Investor Rights Agreement” shall have the meaning set forth in Section 5.1.5.




9.37

“Leased Real Property” shall have the meaning set forth in Section 3.18.




9.38

“Legal Proceeding” shall mean any action, suit, arbitration, claim or
investigation by or before any Governmental or Regulatory Authority, any
arbitration or alternative dispute resolution panel, or any other legal,
administrative or other proceeding.




9.39

“Liabilities” shall mean all obligations and liabilities including, without
limitation, direct or indirect indebtedness, guaranties, endorsements, claims,
losses, damages, deficiencies, costs, expenses, or responsibilities, in any of
the foregoing cases, whether fixed or unfixed, known or unknown, asserted or
unasserted, choate or inchoate, liquidated or unliquidated, or secured or
unsecured.








--------------------------------------------------------------------------------




9.40

“Licensed Intellectual Property” shall mean all Copyrights, Patents, Trademarks,
technology rights and licenses, trade secrets, know-how, inventions, methods,
techniques and other intellectual property any one or more Actinium Entities
have or has the right to use in connection with its business or their respective
businesses, as applicable, pursuant to license, sublicense, agreement or
permission.




9.41

“Material Adverse Effect” shall have the meaning set forth in Section 3.6.




9.42

“Material Contract” shall have the meaning set forth in Section 3.7.1.




9.43

“Order” shall mean any judgment, order, writ, decree, stipulation, injunction or
other determination whatsoever of any Governmental or Regulatory Authority,
arbitrator or any other Person whose finding, ruling or holding is legally
binding or is enforceable as a matter of right (in any case, whether preliminary
or final and whether voluntarily imposed or consented to).  




9.44

“Organizational Documents” shall mean, with respect to any Person, such Person’s
articles or certificate of incorporation, by-laws or other governing or
constitutive documents, if any.




9.45

“Organon” shall mean N.V. Organon, a Netherlands corporation.




9.46

“Owned Intellectual Property” shall mean all Copyrights, Patents, Trademarks,
technology, trade secrets, know-how, inventions, methods, techniques and other
intellectual property owned by the Company or any of its Subsidiaries.




9.47

“Patents” shall mean patents and patent applications (including, without
limitation, provisional applications, utility applications and design
applications), including, without limitation, reissues, patents of addition,
continuations, continuations-in-part, substitutions, additions, divisionals,
renewals, registrations, confirmations, re-examinations, certificates of
inventorship, extensions and the like, any foreign or international equivalent
of any of the foregoing, and any domestic or foreign patents or patent
applications claiming priority to any of the above.




9.48

“Permits” shall mean all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises, rights, Orders,
qualifications and similar rights or approvals granted or issued by any
Governmental or Regulatory Authority relating to the Business.  




9.49

“Per Unit Purchase Price” shall have the meaning set forth in Section 1.2.




9.50

“Person” shall mean any individual, corporation, partnership, firm, joint
venture, association, limited liability company, limited liability partnership,
joint-stock company, trust, unincorporated organization or Governmental or
Regulatory Authority.




9.51

“Placement Agent” shall mean Laidlaw & Company (UK) Ltd.




9.52

“Preferred Stock” shall mean shares of the Company’s Series A Preferred Stock,
Series B Preferred Stock, Series C Preferred Stock, Series D Preferred Stock and
Series E Preferred Stock.




9.53

“Premises” shall have the meaning set forth in Section 3.22.




9.54

“Products” shall have the meaning set forth in Section 3.7.1(c).




9.55

“Proportionate Percentage” shall mean, as to each Subsequent Closing Purchaser,
the percentage set forth opposite such Subsequent Closing Purchaser’s name on
Exhibit A.




9.56

“Purchasers” and “Purchaser” shall have the meaning set forth in the preamble to
this Agreement.




9.57

“Real Property Leases” shall have the meaning set forth in Section 3.18.




9.58

 “Regulatory Approvals” shall mean all Consents from all Governmental or
Regulatory Authorities.




9.59

“Requirement of Law” shall mean any provision of law, statute, treaty, rule,
regulation, ordinance or pronouncement having the effect of law, and any Order.





--------------------------------------------------------------------------------




9.60

“Schedules” shall have the meaning set forth in the preamble to Section 3.




9.61

“Securities Act” shall have the meaning set forth in Section 3.23.




9.62

“Series A Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.63

“Series B Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.64

“Series C Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.65

“Series C-1 Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.66

“Series C-2 Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.67

“Series C-3 Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.68

“Series C-4 Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.69

“Series  D Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.70

“Series D Shares” shall have the meaning set forth in the Background section of
this Agreement




9.71

“Series E Shares” shall have the meaning set forth in the Background section of
this Agreement.




9.72

“Series E Preferred Stock” shall have the meaning set forth in the Background
section of this Agreement.




9.73

“Statement Date” shall have the meaning set forth in Section 3.5.




9.74

“Subsequent Closing” shall mean the funding which occurs on the Subsequent
Closing Date.




9.75

“Subsequent Closing Date” shall mean the date that the Company selects by not
less than 10 days’ prior written notice to the Subsequent Closing Purchasers or
such other date as the Company and the Subsequent Closing Purchasers who are
entitled to purchase at least a majority of the Subsequent Common Stock to be
purchased at the Subsequent Closing may mutually agree in writing.




9.76

“Subsequent Closing Purchaser” shall have the meaning set forth in Section 1.3.




9.77

“Subsequent Units” shall have the meaning set forth in Section 2.2.




9.78

“Subsidiaries” and “Subsidiary” shall mean, with respect to any Person
(including the Company), any corporation, partnership, association or other
business entity of which more than 50% of the issued and outstanding stock or
equivalent thereof having ordinary voting power is owned or controlled by such
Person, by one or more Subsidiaries or by such Person and one or more
Subsidiaries of such Person.  




9.79

“Suppliers” shall have the meaning set forth in Section 3.19.2.




9.80

“Tax Returns” shall mean any declaration, return, report, estimate, information
return, schedule, statements or other document filed or required to be filed in
connection with the calculation, assessment or collection of any Taxes or, when
none is required to be filed with a taxing authority, the statement or other
document issued by, a taxing authority.




9.81

“Taxes” shall mean (i) any tax, charge, fee, levy or other assessment including,
without limitation, any net income, gross income, gross receipts, sales, use,
ad valorem, transfer, franchise, profits, payroll, employment, social security,
unemployment, excise, estimated, stamp, occupancy, occupation, property or other
similar taxes, including any interest or penalties thereon, and additions to tax
or additional amounts imposed by any federal, state, local or foreign
Governmental or Regulatory Authority, domestic or foreign or (ii) any Liability
for the payment of any taxes, interest, penalty, addition to tax or like
additional amount resulting from the application of Treasury Regulation
§1.1502-6 or comparable Requirement of Law.





--------------------------------------------------------------------------------




9.82

“Trademarks” shall mean trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, uniform
resource locators (URLs), domain names, trade dress, any other names and
locators associated with the Internet, other source of business identifiers,
whether registered or unregistered and whether or not currently in use, and
registrations, applications to register and all of the goodwill of the business
related to the foregoing.




9.83

“Transaction Documents” shall mean this Agreement, the Certificate, the Investor
Rights Agreement, the First Amended and Restated Stockholders Agreement, the
Indemnification Agreements and all other documents, certificates and instruments
executed and delivered at any Closing.




9.84

“Units” shall have the meaning set forth in the recitals to this Agreement and
further defined in Section 1.1 herein.










[SIGNATURES ON FOLLOWING PAGES]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Unit Purchase
Agreement as of the date set forth in the first paragraph hereof.




COMPANY:




ACTINIUM PHARMACEUTICALS, INC.

 

By:_____________________________

Name:   Jack V. Talley

Title:    President and Chief Executive Officer




Address:   501 Fifth Avenue, 3rd Floor

                 New York, NY 10017

               

Tel:  646-459-4201     

Fax:  1-800-559-6927    

email:  jtalley@actiniumpharmaceuticals.com

 

 

 

 

 

PURCHASERS:




The Purchasers set forth on Exhibit A to the Agreement have executed a
Subscription Agreement with the Company which provides, among other things, that
by executing the Subscription Agreement each Purchaser is deemed to have
executed the UNIT PURCHASE AGREEMENT in all respects and is bound to purchase
the Units set forth in such Subscription Agreement and Exhibit A to the
Agreement.














--------------------------------------------------------------------------------

UNIT PURCHASE AGREEMENT




EXHIBIT A




SCHEDULE OF PURCHASERS




Initial Closing




Name of Purchaser

Initial Units

Common Stock

A Warrant Common Stock

B Warrant Common Stock

Total Purchase

Price Amount

 

 

 

 

 

$




 

 

 

 

TOTAL: $




Subsequent Closing

Name of Subsequent Closing Purchaser

Subsequent Units

Common Stock

A Warrant Common Stock

B Warrant Common Stock

Total Purchase          Price Amount

 

 

 

 

 

TOTAL: $




















--------------------------------------------------------------------------------

FORM OF A WARRANT

EXHIBIT B-1




THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR SATISFACTORY ASSURANCES TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
WITH RESPECT TO SUCH SALE, OFFER, PLEDGE OR HYPOTHECATION.  







WARRANT TO PURCHASE COMMON STOCK




of

Actinium Pharmaceuticals, Inc.

Void after _________, 2013




This certifies that, for value received, _________________, a
________________________, or its registered assigns (“Holder”) is entitled,
subject to the terms set forth below, to purchase from Actinium Pharmaceuticals,
Inc. (the “Company”), a Delaware corporation, __________________ (_______)
shares of the Common Stock of the Company (the “Shares”), upon surrender hereof,
at the principal office of the Company referred to below and simultaneous
payment therefor in lawful money of the United States or otherwise as
hereinafter provided, at the Exercise Price as set forth in Section 2 below.
 This Warrant is issued pursuant to the Unit Purchase Agreement dated as of
____________, 2012, among the Company and certain Purchasers named therein (the
“Purchase Agreement”). The number, character and Exercise Price of such shares
of Common Stock (the "Common Stock") are subject to adjustment as provided
below.  The term “Warrant” as used herein shall include this Warrant and any
warrants delivered in substitution or exchange therefor as provided herein.




Following the Pubco Transaction (as defined in the Purchase Agreement),
references herein to the Shares of Common Stock shall be deemed to refer to
shares of common stock of the Company’s publicly traded successor in the Pubco
Transaction (“Pubco”), and references herein to the Company shall be deemed to
refer to Pubco.




1.

Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing
_________, 2012 (the “Warrant Issue Date”), and ending at 5:00 p.m., Eastern
Time on _______, 2013 (the 120th day after the date of issuance), and shall be
void thereafter.




2.

Exercise Price.  The Exercise Price per share of Common Stock at which this
Warrant may be exercised shall be equal to $0.55 per share as adjusted from time
to time pursuant to Section 10 below (the “Exercise Price”).




3.

Exercise of Warrant.




(a)

The purchase rights represented by this Warrant are exercisable by the Holder in
whole or in part at any time, or from time to time, by the surrender of this
Warrant and the Notice of Exercise annexed hereto duly completed and executed on
behalf of the Holder, at the office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the Holder at
the address of the Holder appearing on the books of the Company), upon payment
(i) in cash or by check acceptable to the Company, (ii) by cancellation by the
Holder of then outstanding indebtedness of the Company to the Holder, or (iii)
by a combination of (i) and (ii), of the purchase price of the shares to be
purchased.




(b)

This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above
and payment of the Exercise Price, and the person entitled to receive the shares
of Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date
(the “Exercise Date”).  As promptly as practicable on or after the Exercise
Date, but in no event more than three (3) business days thereafter (the “Warrant
Share Delivery Date”), the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of shares issuable upon such exercise; provided, however, following
the Pubco Transaction (as defined in the Purchase Agreement), this provision
shall require certificates for Shares purchased hereunder to be transmitted by
the transfer agent of Pubco to the Holder on the Exercise Date by crediting the
account of the Holder’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission (“DWAC”) system.  In the event that this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.











--------------------------------------------------------------------------------




(c)

Following the Pubco Transaction, in addition to any other rights available to
the Holder, if Pubco fails to cause its transfer agent to deliver to the Holder
a certificate or certificates representing the Shares pursuant to an exercise on
or before the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
Shares to deliver in satisfaction of a sale by the Holder of the Shares which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then Pubco
shall (1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the Shares so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Shares that the Company was required to deliver to the Holder in connection with
the exercise at issue, by (B) the price at which the sell order giving rise to
such purchase obligation was executed, and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had Pubco timely complied
with its exercise and delivery obligations hereunder.  For example, if the
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence Pubco shall be required to pay
the Holder $1,000. The Holder shall provide Pubco written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of
Pubco, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Pubco’s failure to timely deliver certificates
representing shares of Common Stock upon exercise of the Warrant as required
pursuant to the terms hereof.




4.

No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.




5.

Replacement of Warrant.  On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of loss, theft, or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.




6.

Rights of Shareholders.  Until Holder exercises this Warrant and the Company
issues Holder shares of Common Stock purchasable upon the exercise hereof, as
provided herein, Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Stock or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a shareholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent or assert dissenter’s rights
with respect to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance, or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise.




7.

Transfer of Warrant.




(a)

Warrant Register.  The Company will maintain a register (the “Warrant Register”)
containing the names and addresses of the Holder or Holders.  Any Holder of this
Warrant or any portion thereof may change his address as shown on the Warrant
Register by written notice to the Company requesting such change.  Any notice or
written communication required or permitted to be given to the Holder may be
delivered or given by mail to such Holder as shown on the Warrant Register and
at the address shown on the Warrant Register.  Until this Warrant is transferred
on the Warrant Register of the Company, the Company may treat the Holder as
shown on the Warrant Register as the absolute owner of this Warrant for all
purposes, notwithstanding any notice to the contrary.




(b)

Warrant Agent.  The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing.  Thereafter, any such registration, issuance,
exchange, or replacement, as the case may be, shall be made at the office of
such agent.




(c)

Transferability and Non-negotiability of Warrant.  This Warrant may not be
transferred or assigned in whole or in part without compliance with the terms of
this Warrant and all applicable federal and state securities laws by the
transferor and the transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, if such are requested by the Company).











--------------------------------------------------------------------------------




(d)

Compliance with Securities Laws.




(i)

Holder understands that the Warrant and the Shares are characterized as
“restricted securities” under the Securities Act of 1933, as amended (the “1993
Act”) inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under the 1933 Act and applicable
regulations thereunder, such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.  In this connection, Holder
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the 1933 Act.  Holder
understands that the Company is under no obligation to register any of the
securities sold hereunder except as provided in Section 11 hereof.  Holder
understands that no public market now exists for any of the Warrants or the
Shares and that it is uncertain whether a public market will ever exist for the
Warrants or the Shares.




(ii)

This Warrant and all certificates for the Shares issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form
(in addition to any legend required by state securities laws):




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.  THE SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH ACT, (B) A “NO
ACTION” LETTER OF THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
SALE OR OFFER OR (C) SATISFACTORY ASSURANCES TO THE CORPORATION THAT
REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR OFFER.”




(e)

Disposition of Holder’s Rights.  




(i)

In no event will the Holder make a disposition of any of its rights to acquire
Shares under this Warrant and/or of any of the Shares issuable upon exercise of
any such rights unless and until (A) it shall have notified the Company of the
proposed disposition, (B) if requested by the Company, it shall have furnished
the Company with an opinion of counsel (which counsel may either be inside or
outside counsel to the Holder) satisfactory to the Company and its counsel to
the effect that (1) appropriate action necessary for compliance with the 1933
Act has been taken, or (2) an exemption from the registration requirements of
the 1933 Act is available, and (C) if the disposition involves the sale of such
rights or such Shares issuable upon exercise of such rights, it shall have
offered to the Company, pursuant to Section 7(f) hereunder, such rights to
acquire Shares or Shares issuable and upon exercise of such rights, as the case
may be.  




(ii)

The restrictions imposed under this Section 7(e) shall terminate as to any of
the Shares when (A) such security shall have been effectively registered under
the 1933 Act  and sold by the holder thereof in accordance with such
registration or (B) such security may be sold without registration in compliance
with Rule 144 under the 1933 Act, or (C) a letter shall have been issued to the
Holder at its request by the staff of the Securities and Exchange Commission or
a ruling shall have been issued to the Holder at its request by such Commission
stating that no action shall be recommended by such staff or taken by such
Commission, as the case may be, if such security is transferred without
registration under the 1933 Act in accordance with the conditions set forth in
such letter or ruling and such letter or ruling specifies that no subsequent
restrictions on transfer are required.  Whenever the restrictions imposed
hereunder shall terminate, as hereinabove provided, the Holder or holder of
 Shares then outstanding as to which such restrictions have terminated shall be
entitled to receive from the Company, without expense to such holder, one or
more new certificates for the Warrant or for such Shares not bearing any
restrictive legend.




(f)

Company’s Right of First Refusal.  Subject to the foregoing, each time Holder
proposes to sell any rights to purchase Shares hereunder or any of the Shares
issuable upon exercise of such rights (the “Offered Shares”), Holder shall
deliver a notice (a “Notice”) to the Company stating, (A) its bona fide
intention to sell such Offered Shares, (B) the number of such Offered Shares
being offered, and (C) the price and terms, if any, upon which it proposes to
offer such Offered Shares.  Within twenty (20) days after receipt of the Notice
(the “Notice Period”), the Company may elect by written notice to purchase or
obtain, at the price and on the terms specified in the Notice, the number of
Offered Shares as specified in the Notice, subject to applicable law with
respect to issuer redemptions of securities.  If the Company does not elect to
purchase all of the Offered Shares, the Holder may, during the ninety (90) day
period following the expiration of the Notice Period, offer the remaining
unsubscribed portion of such Offered Shares to any person or persons at a price
not less than, and upon terms no more favorable to the offeree than those
specified in the Notice.  If the Holder does not enter into an agreement for the
sale of the Offered Shares within such period, or if such agreement is not
consummated within sixty (60) days of the execution thereof, the right provided
hereunder shall be deemed to be revived and such Offered Shares shall not be
offered unless first reoffered to the Company in accordance herewith.
 Notwithstanding anything herein to the contrary, this provision shall become
null and void and of no further force or effect immediately upon consummation of
the Pubco Transaction.











--------------------------------------------------------------------------------




(g)

Market Stand-Off.




(i)

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the 1933
Act, including the Company’s initial public offering, Holder shall not sell,
make any short sale of, loan, hypothecate, pledge, grant any option for the
purchase of, or otherwise dispose or transfer for value or otherwise agree to
engage in any of the foregoing transactions with respect to, any shares of
Common Stock to be issued upon exercise hereof, without the prior written
consent of the Company or its lead managing underwriter(s).  Such restriction
(the ”Market Stand-Off”) shall be in effect for such period of time from and
after the effective date of the final prospectus for the offering as may be
requested by the Company or such underwriter(s).  In no event, however, shall
such period exceed one hundred eighty (180) days, and the Market Stand-Off shall
in all events terminate two (2) years after the effective date of the Company’s
initial public offering.




(ii)

Holder shall be subject to the Market Stand-Off only if the officers and
directors of the Company are also subject to similar restrictions.




(iii)

Any new, substituted or additional securities which are by reason of any
recapitalization or reorganization of the Company distributed with respect to
the shares of Common Stock to be issued upon exercise hereof shall be
immediately subject to the Market standoff, to the same extent the shares of
Common Stock to be issued upon exercise hereof are at such time covered by such
provisions.




(iv)

In order to enforce the Market Stand-Off, the Company may impose stop-transfer
instructions with respect to the shares of Common Stock to be issued upon
exercise hereof until the end of the applicable stand-off period.

(h)

Any entity to whom Holder transfers any right to purchase the Shares pursuant to
this Warrant or any of the Shares issuable upon the exercise of such right shall
become a “Holder” for purposes of this Section 7.




8.

Reservation of Stock.  The Company covenants that during the term

this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Fifth Amended and Restated Certificate of
Incorporation (the “Certificate”) as the same may be amended from time to time
to provide sufficient reserves of shares of Common Stock issuable upon exercise
of the Warrant.  The Company further covenants that all shares that may be
issued upon the exercise of rights represented by this Warrant, upon exercise of
the rights represented by this Warrant and payment of the Exercise Price, all as
set forth herein, will be free from all taxes, liens, and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously or otherwise specified herein).  The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the exercise of this
Warrant.




9.

Amendments.




(a)

This Warrant may be modified or amended or the provisions hereof waived with the
written consent of the Company and the holder(s) of greater than 50% of
unexercised Shares then issuable pursuant to all Warrants issued pursuant to the
Purchase Agreement, provided that no part of Section 12 hereof (Placement
Agent’s Fees and Expenses) may be amended or waived without the written consent
of the Placement Agent (as defined in the Purchase Agreement), in addition to
the foregoing.  Any amendment, modification or waiver effected in accordance
with this Section 9 shall be binding upon each future holder of the Warrant and
the Company.




(b)

No waivers of or exceptions to any term, condition or provision of this Warrant,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.




10.

Adjustments.  The Exercise Price and the number of shares purchasable hereunder
are subject to adjustment from time to time as follows:




(a)

Reclassification, etc.  If the Company at any time while this Warrant, or any
portion thereof, remains outstanding and unexpired shall, by reclassification of
securities or otherwise, change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 10.











--------------------------------------------------------------------------------




(b)

Dividend, Split, Subdivision or Combination of Shares. If the Company at any
time while this Warrant, or any portion thereof, remains outstanding and
unexpired shall declare a dividend or make a distribution on the outstanding
Common Stock payable in shares of its capital stock, or split, subdivide or
combine the securities as to which purchase rights under this Warrant exist into
a different number of securities of the same class, the Exercise Price for such
securities shall be proportionately decreased in the case of a dividend, split
or subdivision or proportionately increased in the case of a combination.




(c)

Anti-Dilution.  




i.

Definitions.  For the purposes of this Section 10(c), the following definitions
shall apply:




1.

“Applicable Per Share Stated Value of the Series E Preferred Stock” means $0.261
per share, subject to appropriate and proportionate adjustment for stock
dividends payable in shares of , stock splits and other subdivisions and
combinations of, and recapitalizations and like occurrences with respect to the
Series E Preferred Stock (as defined in the Purchase Agreement).




2.

“Common Stock Equivalent” means warrants, options, subscription or other rights
to purchase or otherwise obtain Common Stock, any securities or other rights
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock and any warrants, options, subscription or other rights to purchase
or otherwise obtain such convertible or exercisable or exchangeable securities
or other rights.




3.

“Fully Diluted Basis” means, as of any time of determination, the number of
shares of Common Stock which would then be outstanding, assuming the complete
exercise, exchange or conversion of all then outstanding exercisable,
exchangeable or convertible Common Stock Equivalents which, directly or
indirectly, on exercise, exchange or conversion result in the issuance of shares
of Common Stock, assuming in each instance that the holder thereof receives the
maximum number of shares of Common Stock issuable, directly or indirectly, under
the terms of the respective instrument, assuming satisfaction of all vesting or
similar requirements and achievements of all thresholds or other criteria which
would increase the amount of Common Stock ultimately issuable upon exercise,
exchange or conversion.




4.

“Qualified Initial Public Offering” means the closing of the Company’s initial
direct public offering or underwritten public offering on a firm commitment
basis pursuant to an effective registration statement on Form S-1 or any
successor forms thereto filed pursuant to the Securities Act of 1933, as
amended, covering the offer and sale of Common Stock for the account of the
Company (a) in which (i) the Company actually receives gross proceeds equal to
or greater than $5,000,000, calculated before deducting underwriters’ discounts
and commissions and other offering expenses, and (ii) a per share offering price
equal to or greater than the product of (A) the Applicable Per Share Stated
Value of the Series E Preferred Stock, multiplied by (B) two (2), and (b)
following which the Common Stock of the Company is listed on a national
securities exchange.




ii.

Adjustment of Conversion Price Upon Issuance of Shares of Common Stock. For so
long as there are any Warrants outstanding, if and whenever at any time and from
time to time after the Warrant Issue Date, as applicable, the Company shall
issue, or is, in accordance with Sections 10(c)(ii)(1) through 10(c)(ii)(7) of
this Section 10, deemed to have issued, any shares of Common Stock for no
consideration or a consideration per share less than the Exercise Price, as
applicable, then, forthwith upon such issue or sale, the Warrants shall be
subject to a proportional adjustment determined by multiplying such Warrant
Exercise Price by the following fraction:




N(0) + N(1)

N(0) + N(2)

 




Where:  




N(0) = the number of shares of Common Stock outstanding (calculated on a Fully
Diluted Basis) immediately prior to the issuance of such additional shares of
Common Stock or Common Stock Equivalents;




N(1) = the number of shares of Common Stock which the aggregate consideration,
if any (including the aggregate Net Consideration Per Share with respect to the
issuance of Common Stock Equivalents), received or receivable by the Company for
the total number of such additional shares of Common Stock so issued or deemed
to be issued would purchase at the Warrant Exercise Price, as applicable, in
effect immediately prior to such issuance; and











--------------------------------------------------------------------------------




N(2) = the number of such additional shares of Common Stock so issued or deemed
to be issued.




For purposes of this Section 10(c)(ii), the following Sections 10(c)(ii)(1)
to 10(c)(ii)(5) shall be applicable:

1.

Consideration for Shares.  For purposes of this Section 10(c)(ii), the
consideration received by the Company for the issuance of any shares of Common
Stock or Common Stock Equivalents shall be computed as follows:




A.

insofar as such consideration consists of cash, the consideration received
therefor shall be deemed to be the amount received by the Company therefor,
without deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith (excluding amounts paid for accrued interest, dividends or
distributions);




B.

insofar as such consideration consists of property other than cash, the value of
such property received by the Company shall be deemed to be the fair value of
such property at the time of such issuance as determined in good faith by the
Board, without deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith;




C.

insofar as such consideration consists of consideration other than cash or
property, the value of such other consideration shall be deemed to be the
aggregate par value of Common Stock issued or deemed issued; and




D.

in the event that Common Stock or Common Stock Equivalents shall be issued in
connection with the issue of other securities of the Company, together
comprising one integral transaction in which no special consideration is
allocated to such Common Stock or Common Stock Equivalents by the parties
thereto, the allocation of the aggregate consideration between such other
securities and the Common Stock Equivalents shall be as determined in good faith
by the Board.




2.

Issuance of Common Stock Equivalents.  The issuance of any Common Stock
Equivalents shall be deemed an issuance of the maximum number of shares of
Common Stock issuable upon the complete exercise, conversion or exchange of such
Common Stock Equivalents (assuming the satisfaction of all vesting or other
similar requirements and achievements of all thresholds or other criteria which
would increase the number of shares of Common Stock ultimately issuable upon
exercise, exchange or conversion), and no further adjustments shall be made upon
exercise, conversion or exchange of such Common Stock Equivalents.  




3.

Net Consideration Per Share.  The “Net Consideration Per Share” which shall be
receivable by the Company for any shares of Common Stock issued upon the
exercise, exchange or conversion of any Common Stock Equivalents shall mean the
amount equal to the total amount of consideration, if any, received by the
Company for the issuance of such Common Stock Equivalents, plus the minimum
amount of consideration, if any, payable to the Company upon complete exercise,
exchange or conversion thereof, divided by the aggregate number of shares of
Common Stock that would be issued if such Common Stock Equivalents were fully
exercised, exchanged or converted (assuming satisfaction of all vesting or
similar requirements and achievements of all thresholds or other criteria which
would increase the number of shares of Common Stock ultimately issuable upon
exercise, exchange or conversion).




4.

Record Date.  In case the Company shall establish a record date with respect to
the holders of any class or series of the Company’s capital stock or other
securities for the purpose of entitling them (A) to receive a dividend or other
distribution payable in shares of Common Stock or Common Stock Equivalents or
(B) to subscribe for or purchase shares of Common Stock or Common Stock
Equivalents, then such record date shall be deemed to be the date of the
issuance of the shares of Common Stock deemed to have been issued upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.




5.

Exceptions to Anti-Dilution Adjustments.  The anti-dilution adjustments set
forth in this Section 10(c)(ii) shall not apply with respect to the following
(collectively, the “Excluded Securities”):




A.

the issuance of shares of Common Stock (or options to purchase or acquire shares
of Common Stock) to employees, consultants, officers or directors of the Company
or any Affiliate or Subsidiary of the Company pursuant to a stock option plan or
restricted stock plan or arrangement, which issuance of shares of Common Stock
(or options to purchase or acquire shares of Common Stock) are unanimously
approved by the Board;











--------------------------------------------------------------------------------




B.

the issuance of any shares of Common Stock upon the conversion of outstanding
shares of Preferred Stock;




C.

the issuance of shares of Common Stock in a Qualified Initial Public Offering or
pursuant to the Pubco Transaction;




D.

the issuance of Common Stock, Common Stock Equivalents or other securities to
financial institutions or other lenders or lessors in connection with any loan,
commercial credit arrangement, equipment financing, commercial property lease or
similar transaction that is primarily for purposes other than raising equity
capital for the Company or any of its Affiliates (as defined in the Purchase
Agreement) and are approved by a majority of the entire Board;




E.

the issuance of any Common Stock, Common Stock Equivalent or other securities
pursuant to any capital reorganization, reclassification or similar transaction
that is primarily for purposes other than raising equity capital for the Company
or any of its Affiliates and that are approved a majority of the entire Board;




F.

the issuance of any Common Stock, Common Stock Equivalent or other securities to
an entity as a component of any business relationship with such entity for the
purpose of (1) joint venture, technology licensing or development activities,
(2) distribution, supply or manufacture of the Company’s products or services or
(3) any other arrangement involving corporate partners that is primarily for
purposes other than raising equity capital for the Company or any of its
Affiliates and, in each of the foregoing cases, is approved by a majority of the
entire Board; or




G.

the issuance of Common Stock, Common Stock Equivalents or other securities in
any transaction primarily for the purpose of raising equity capital for the
Company or any of its Affiliates to investment bankers, placement agents or
advisors in connection with the issuance of Series E Preferred Stock and the
Units (as defined in the Purchase Agreement).




(d)

Certificate as to Adjustments.  Upon the occurrence of each adjustment or
readjustment pursuant to this Section 10, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.  The Company shall, upon the written
request, at any time, of any such holder, furnish or cause to be furnished to
such holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property which at the time
would be received upon the exercise of the Warrant.




11.

Registration Rights.  The shares of Common Stock issuable upon exercise of this
Warrant shall have the registration rights set forth in the 2012 Unit Investor
Rights Agreement attached as an exhibit to the Purchase Agreement.      




12.

Placement Agent’s Fees and Expenses.  Holder understands that, upon any exercise
of this Warrant, the Placement Agent (as defined in the Purchase Agreement)
shall be entitled to receive a commission equal to 10% and a non-accountable
expense allowance equal to 2% of the aggregate Exercise Price paid by Holder
upon such exercise.  The Company shall direct the Holder to make such commission
and expense payment directly to the Placement Agent and the Holder shall comply
with such direction.














--------------------------------------------------------------------------------




13.

Reclassification; Reorganization; Merger.




In case of any capital reorganization, other than in the cases referred to in
Sections 10(a) and 10(b) hereof, or the consolidation or merger of the Company
with or into another corporation, including without limitation, the Pubco
Transaction (other than a merger or consolidation in which the Company is the
continuing corporation and which does not result in any reclassification of the
outstanding shares of Common Stock or the conversion of such outstanding shares
of Common Stock into shares of other stock or other securities or property), or
in the case of any sale, lease, or conveyance to another corporation of the
property and assets of any nature of the Company as an entirety or substantially
as an entirety (such actions being hereinafter collectively referred to as
“Reorganizations”), there shall thereafter be deliverable upon exercise of this
Warrant (in lieu of the number of Shares theretofore deliverable) the number of
shares of stock or other securities or property to which a holder of the
respective number of Shares which would otherwise have been deliverable upon the
exercise of this Warrant would have been entitled upon such Reorganization if
this Warrant had been exercised in full immediately prior to such
Reorganization. In case of any Reorganization, appropriate adjustment, as
determined in good faith by the Board of Directors of the Company, shall be made
in the application of the provisions herein set forth with respect to the rights
and interests of the Holder so that the provisions set forth herein shall
thereafter be applicable, as nearly as possible, in relation to any shares or
other property thereafter deliverable upon exercise of this Warrant. Any such
adjustment shall be made by, and set forth in, a supplemental agreement between
the Company, or any successor thereto (including, without limitation, Pubco) and
the Holder, with respect to this Warrant, and shall for all purposes hereof
conclusively be deemed to be an appropriate adjustment. The Company shall not
effect any such Reorganization unless, upon or prior to the consummation
thereof, the successor corporation, or, if the Company shall be the surviving
corporation in any such Reorganization and is not the issuer of the shares of
stock or other securities or property to be delivered to holders of shares of
the Common Stock outstanding at the effective time thereof then such issuer
(including, without limitation, Pubco), shall assume by written instrument the
obligation to deliver to the Holder such shares of stock, securities, cash, or
other property as such Holder shall be entitled to purchase in accordance with
the foregoing provisions. In the event of sale, lease, or conveyance or other
transfer of all or substantially all of the assets of the Company as part of a
plan for liquidation of the Company, all rights to exercise this Warrant shall
terminate thirty (30) days after the Company gives written notice to the Holder
that such sale or conveyance or other transfer has been consummated.




The above provisions of this Section 12 shall similarly apply to successive
reclassifications and changes of shares of Common Stock and to successive
consolidations, mergers, sales, leases, or conveyances.




14.

Notice of Certain Events.




In case at any time the Company shall propose:




(a)

to pay any dividend or make any distribution on shares of Common Stock in shares
of Common Stock or make any other distribution (other than regularly scheduled
cash dividends which are not in a greater amount per share than the most recent
such cash dividend) to all holders of Common Stock; or




(b)

to issue any rights, warrants, or other securities to all holders of Common
Stock entitling them to purchase any additional shares of Common Stock or any
other rights, warrants, or other securities; or




(c)

to effect any reclassification or change of outstanding shares of Common Stock
or any consolidation, merger, sale, lease, or conveyance of property, as
described in Section 12 (including, without limitation, the Pubco Transaction);
or




(d)

to effect any liquidation, dissolution, or winding-up of the Company; or




(e)

to take any other action which would cause an adjustment to the Exercise Price;




then, and in any one or more of such cases, the Company shall give written
notice thereof by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least
fifteen (15) days prior to: (1) the date as of which the holders of record of
shares of Common Stock to be entitled to receive any such dividend,
distribution, rights, warrants, or other securities are to be determined, (2)
the date on which any such reclassification, change of outstanding shares of
Common Stock, consolidation, merger, sale, lease, conveyance of property,
liquidation, dissolution, or winding-up is expected to become effective and the
date as of which it is expected that holders of record of shares of Common Stock
shall be entitled to exchange their shares for securities or other property, if
any, deliverable upon such reclassification, change of outstanding shares,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution, or winding-up, or (3) the date of such action which would require
an adjustment to the Exercise Price.














--------------------------------------------------------------------------------




15.

Miscellaneous.




(a)

Additional Undertaking.  The Holder hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Holder or the shares of Common Stock issued
upon exercise hereof pursuant to the provisions of this Warrant.




(b)

Governing Law; Venue.  This Warrant shall be governed by, and construed in
accordance with, the laws of the State of Delaware without resort to that
State's conflict-of-laws rules.  Venue for any legal action hereunder shall be
in the state or federal courts located in the Borough of Manhattan, New York,
New York.




(c)

Counterparts.  This Warrant may be executed in counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.




(d)

Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Holder, the Holder’s permitted assigns and the legal representatives,
heirs and legatees of the Holder’s estate, whether or not any such person shall
have become a party to this Warrant and have agreed in writing to join herein
and be bound by the terms hereof.




(e)

Notices.  All notices, requests, demands and other communications given or made
in accordance with the provisions of this Warrant shall be addressed (i) if to
Holder, at such Holder’s address, fax number or email address, as furnished to
the Company on the signature page to the Purchase Agreement or as otherwise
furnished to the Company by the Holder in writing, or (ii) if to the Company, to
the attention of the President at such address, fax number or email address
furnished to the Holder on the signature page to the Purchase Agreement or as
otherwise furnished by the Company in writing, and shall be made or sent by a
personal delivery or overnight courier, by registered, certified or first class
mail, postage prepaid, or by facsimile or electronic mail with confirmation of
receipt, and shall be deemed to be given on the date of delivery when made by
personal delivery or overnight courier, 48 hours after being deposited in the
U.S. mail, or upon confirmation of receipt when sent by facsimile or electronic
mail.  Any party may, by written notice to the other, alter its address, number
or respondent, and such notice shall be considered to have been given three (3)
days after the overnight delivery, airmailing, faxing or sending via e-mail
thereof.










[Signatures appear on the following page]




















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Actinium Pharmaceuticals, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized.




Dated as of ___________, 2012.




ACTINIUM PHARMACEUTICALS, INC.




By:  

Jack V. Talley

President and Chief Executive Officer










HOLDER




The Holder has executed a Subscription Agreement with the Company which
provides, among other things, that by executing the Subscription Agreement each
Purchaser is deemed to have executed this Warrant in all respects and is bound
to purchase the terms thereof as set forth in the Subscription Agreement.











 




--------------------------------------------------------------------------------

NOTICE OF EXERCISE







To:

Actinium Pharmaceuticals, Inc.







(1)

The undersigned hereby elects to purchase ____________ shares of Common Stock of
Actinium Pharmaceuticals, Inc., pursuant to the terms of the attached Warrant,
and tenders herewith payment of the purchase price for such shares in full.




(2)

In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock have not been registered under the Securities
Act of 1933, as amended (the “1933 Act”), and are restricted securities under
the 1933 Act and that the undersigned will not offer, sell, or otherwise dispose
of any such shares of Common Stock except under circumstances that will not
result in a violation of the 1933 Act or any state securities laws.




(3)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:




Name  

Name  




(4)

Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned or in such other name as is specified below:




Name  

Name  













Date:  

Signature:  







 














 




--------------------------------------------------------------------------------

FORM OF B WARRANT




EXHIBIT B-2




THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR SATISFACTORY ASSURANCES TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
WITH RESPECT TO SUCH SALE, OFFER, PLEDGE OR HYPOTHECATION.  







WARRANT TO PURCHASE COMMON STOCK

of

Actinium Pharmaceuticals, Inc.

Void after ____________, 2017




This certifies that, for value received, _______________, a ____________, or its
registered assigns (“Holder”) is entitled, subject to the terms set forth below,
to purchase from Actinium Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation, _______________ (______) shares of the Common Stock of the Company
(the “Shares”), upon surrender hereof, at the principal office of the Company
referred to below and simultaneous payment therefor in lawful money of the
United States or otherwise as hereinafter provided, at the Exercise Price as set
forth in Section 2 below.  This Warrant is issued pursuant to the Unit Purchase
Agreement dated as of ______________, 2012, among the Company and certain
Purchasers named therein (the “Purchase Agreement”). The number, character and
Exercise Price of such shares of Common Stock (the “Common Stock”) are subject
to adjustment as provided below.  The term “Warrant” as used herein shall
include this Warrant and any warrants delivered in substitution or exchange
therefor as provided herein.




Following the Pubco Transaction (as defined in the Purchase Agreement),
references herein to the Shares or Common Stock shall be deemed to refer to
shares of common stock of the Company’s publicly traded successor in the Pubco
transaction (“Pubco”), and references herein to the Company shall be deemed to
refer to Pubco.




1.

Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing
_____________, 2012 (the “Warrant Issue Date”), and ending at 5:00 p.m., Eastern
Time on  the fifth anniversary of the final Subsequent Closing (as defined in
the Purchase Agreement), and shall be void thereafter.




2.

Exercise Price.  The Exercise Price per share of Common Stock at which this
Warrant may be exercised shall be equal to $0.825 per share as adjusted from
time to time pursuant to Section 10 below (the “Exercise Price”).




3.

Exercise of Warrant.




(a)

The purchase rights represented by this Warrant are exercisable by the Holder in
whole or in part at any time, or from time to time, by the surrender of this
Warrant and the Notice of Exercise annexed hereto duly completed and executed on
behalf of the Holder, at the office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the Holder at
the address of the Holder appearing on the books of the Company), upon payment
(i) in cash or by check acceptable to the Company, (ii) by cancellation by the
Holder of then outstanding indebtedness of the Company to the Holder, (iii) by a
combination of (i) and (ii), of the purchase price of the shares to be purchased
or (iv) by cashless exercise as set forth in Section 3(c), below, of the
purchase price of the shares to be purchased, except upon a call by the Company.




(b)

This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above
and payment of the Exercise Price if exercised for cash, and the person entitled
to receive the shares of Common Stock issuable upon such exercise shall be
treated for all purposes as the holder of record of such shares as of the close
of business on such date (the “Exercise Date”).  As promptly as practicable on
or after the Exercise Date, but in no event more than three (3) business days
thereafter (the “Warrant Share Delivery Date”), the Company at its expense shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of shares issuable upon such
exercise; provided, however, following the Pubco Transaction (as defined in the
Purchase Agreement), this provision shall require certificates for Shares
purchased hereunder to be transmitted by the transfer agent of Pubco to the
Holder on the Exercise Date by crediting the account of the Holder’s prime
broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission (“DWAC”) system.  In the event that this Warrant is exercised in
part, the Company at its expense will execute and deliver a new Warrant of like
tenor exercisable for the number of shares for which this Warrant may then be
exercised.  





 




--------------------------------------------------------------------------------




(c)  

The Holder, at its option, may exercise this Warrant in a cashless exercise
transaction pursuant to this subsection (c) (a “Cashless Exercise”). In order to
effect a Cashless Exercise, the Holder shall surrender this Warrant at the
principal office of the Company together with an Exercise Form, completed and
executed, indicating Holder’s election to effect a Cashless Exercise, in which
event the Company shall issue Holder a number of shares of Common Stock computed
using the following formula:




X = Y (A-B)/A




where:

 

X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.




A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(c), where “Market Price,” means the Volume Weighted Average Price (as
defined herein) of one (1) share of Common Stock during the ten (10) consecutive
Trading Day period immediately preceding the Exercise Date.




B = the Exercise Price.




As used herein, the “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price on The NASDAQ Global Market
(“NASDAQ”) as reported by, or based upon data reported by, Bloomberg Financial
Markets or an equivalent, reliable reporting service mutually acceptable to and
hereafter designated by holders of a majority in interest of the Warrants and
the Company (“Bloomberg”) or, if NASDAQ is not the principal trading market for
such security, the volume weighted average sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security that are listed in the over the counter market by the
Financial Industry Regulatory Authority, Inc. or in the “pink sheets” by the
Pink OTC Market, Inc. If the Volume Weighted Average Price cannot be calculated
for such security on such date in the manner provided above, the volume weighted
average price shall be the fair market value as determined in good faith by the
Company’s Board of Directors. “Trading Day” shall mean any day on which the
Common Stock is traded for any period on NASDAQ, or on the principal securities
exchange or other securities market on which the Common Stock is then being
traded.




For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issued upon Exercise of this
Warrant in a Cashless Exercise transaction shall be deemed to have been acquired
at the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issued upon Exercise
of this Warrant in a Cashless Exercise transaction shall be deemed to have
commenced on the date this Warrant was issued.




(d)  In the case of a dispute as to the determination of the closing price or
the Volume Weighted Average Price of the Company’s Common Stock or the
arithmetic calculation of the Exercise Price or Market Price, the Company shall
submit the disputed determinations or arithmetic calculations via facsimile
within four (4) business days of receipt, or deemed receipt, of the Exercise
Notice, or other event giving rise to such dispute, as the case may be, to the
Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within two (2) business days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) business days submit via facsimile (i) the
disputed determination of the closing price or the Volume Weighted Average Price
of the Company’s Common Stock to an independent, reputable investment bank
selected by the Company and approved by the Holder, which approval shall not be
unreasonably withheld or delayed or (ii) the disputed arithmetic calculation of
the Exercise Price, Market Price to the Company’s independent, outside
accountant, or another accounting firm of national standing selected by the
Company. The Company shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than the later of (i) five (5)
business days from the time it receives the disputed determinations or
calculations or (ii) five (5) business days from the selection of the investment
bank and accounting firm, as applicable. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.











--------------------------------------------------------------------------------




(e)

Following the Pubco Transaction, in addition to any other rights available to
the Holder, if Pubco fails to cause its transfer agent to deliver to the Holder
a certificate or certificates representing the Shares pursuant to an exercise on
or before the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
Shares to deliver in satisfaction of a sale by the Holder of the Shares which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then Pubco
shall (1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the Shares so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Shares that the Company was required to deliver to the Holder in connection with
the exercise at issue, by (B) the price at which the sell order giving rise to
such purchase obligation was executed, and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had Pubco timely complied
with its exercise and delivery obligations hereunder.  For example, if the
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence Pubco shall be required to pay
the Holder $1,000. The Holder shall provide Pubco written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of
Pubco, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Pubco’s failure to timely deliver certificates
representing shares of Common Stock upon exercise of the Warrant as required
pursuant to the terms hereof.




4.

No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.




5.

Replacement of Warrant.  On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of loss, theft, or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.




6.

Rights of Shareholders.  Until Holder exercises this Warrant and the Company
issues Holder shares of Common Stock purchasable upon the exercise hereof, as
provided herein, Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Stock or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a shareholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent or assert dissenter’s rights
with respect to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance, or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise.




7.

Transfer of Warrant.




(a)

Warrant Register.  The Company will maintain a register (the “Warrant Register”)
containing the names and addresses of the Holder or Holders.  Any Holder of this
Warrant or any portion thereof may change his address as shown on the Warrant
Register by written notice to the Company requesting such change.  Any notice or
written communication required or permitted to be given to the Holder may be
delivered or given by mail to such Holder as shown on the Warrant Register and
at the address shown on the Warrant Register.  Until this Warrant is transferred
on the Warrant Register of the Company, the Company may treat the Holder as
shown on the Warrant Register as the absolute owner of this Warrant for all
purposes, notwithstanding any notice to the contrary.




(b)

Warrant Agent.  The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing.  Thereafter, any such registration, issuance,
exchange, or replacement, as the case may be, shall be made at the office of
such agent.




(c)

Transferability and Non-negotiability of Warrant.  This Warrant may not be
transferred or assigned in whole or in part without compliance with the terms of
this Warrant and all applicable federal and state securities laws by the
transferor and the transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, if such are requested by the Company).











--------------------------------------------------------------------------------




(d)

Compliance with Securities Laws.




(i)

Holder understands that the Warrant and the Shares are characterized as
“restricted securities” under the 1933 Act inasmuch as they are being acquired
from the Company in a transaction not involving a public offering, and that
under the Securities Act of 1933, as amended (the “1933 Act”) and applicable
regulations thereunder, such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.  In this connection, Holder
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the 1933 Act.  Holder
understands that the Company is under no obligation to register any of the
securities sold hereunder except as provided in Section 11 hereof.  Holder
understands that no public market now exists for any of the Warrants or the
Shares and that it is uncertain whether a public market will ever exist for the
Warrants or the Shares.




(ii)

This Warrant and all certificates for the Shares issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form
(in addition to any legend required by state securities laws):




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.  THE SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH ACT, (B) A “NO
ACTION” LETTER OF THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
SALE OR OFFER OR (C) SATISFACTORY ASSURANCES TO THE CORPORATION THAT
REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR OFFER.”




(e)

Disposition of Holder’s Rights.  




(i)

In no event will the Holder make a disposition of any of its rights to acquire
Shares under this Warrant and/or of any of the Shares issuable upon exercise of
any such rights unless and until (A) it shall have notified the Company of the
proposed disposition, (B) if requested by the Company, it shall have furnished
the Company with an opinion of counsel (which counsel may either be inside or
outside counsel to the Holder) satisfactory to the Company and its counsel to
the effect that (1) appropriate action necessary for compliance with the 1933
Act has been taken, or (2) an exemption from the registration requirements of
the 1933 Act is available, and (C) if the disposition involves the sale of such
rights or such Shares issuable upon exercise of such rights, it shall have
offered to the Company, pursuant to Section 7(f) hereunder, such rights to
acquire Shares or Shares issuable and upon exercise of such rights, as the case
may be.  




(ii)

The restrictions imposed under this Section 7(e) shall terminate as to any of
the Shares when (A) such security shall have been effectively registered under
the 1933 Act  and sold by the holder thereof in accordance with such
registration or (B) such security may be sold without registration in compliance
with Rule 144 under the 1933 Act, or (C) a letter shall have been issued to the
Holder at its request by the staff of the Securities and Exchange Commission or
a ruling shall have been issued to the Holder at its request by such Commission
stating that no action shall be recommended by such staff or taken by such
Commission, as the case may be, if such security is transferred without
registration under the 1933 Act in accordance with the conditions set forth in
such letter or ruling and such letter or ruling specifies that no subsequent
restrictions on transfer are required.  Whenever the restrictions imposed
hereunder shall terminate, as hereinabove provided, the Holder or holder of
 Shares then outstanding as to which such restrictions have terminated shall be
entitled to receive from the Company, without expense to such holder, one or
more new certificates for the Warrant or for such Shares not bearing any
restrictive legend.

 

(f)

Company’s Right of First Refusal.

Subject to the foregoing, each time Holder proposes to sell any rights to
purchase Shares hereunder or any of the Shares issuable upon exercise of such
rights (the “Offered Shares”), Holder shall deliver a notice (a “Notice”) to the
Company stating, (A) its bona fide intention to sell such Offered Shares,
(B) the number of such Offered Shares being offered, and (C) the price and
terms, if any, upon which it proposes to offer such Offered Shares.  Within
twenty (20) days after receipt of the Notice (the “Notice Period”), the Company
may elect by written notice to purchase or obtain, at the price and on the terms
specified in the Notice, the number of Offered Shares as specified in the
Notice, subject to applicable law with respect to issuer redemptions of
securities.  If the Company does not elect to purchase all of the Offered
Shares, the Holder may, during the ninety (90) day period following the
expiration of the Notice Period, offer the remaining unsubscribed portion of
such Offered Shares to any person or persons at a price not less than, and upon
terms no more favorable to the offeree than those specified in the Notice.  If
the Holder does not enter into an agreement for the sale of the Offered Shares
within such period, or if such agreement is not consummated within sixty (60)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such Offered Shares shall not be offered unless first reoffered
to the Company in accordance herewith.  Notwithstanding anything herein to the
contrary, this provision shall become null and void and of no further force or
effect immediately upon consummation of the Pubco Transaction.











--------------------------------------------------------------------------------




(g)

Market Stand-Off.




(i)

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the 1933
Act, including the Company’s initial public offering, Holder shall not sell,
make any short sale of, loan, hypothecate, pledge, grant any option for the
purchase of, or otherwise dispose or transfer for value or otherwise agree to
engage in any of the foregoing transactions with respect to, any shares of
Common Stock to be issued upon exercise hereof, without the prior written
consent of the Company or its lead managing underwriter(s).  Such restriction
(the “Market Stand-Off”) shall be in effect for such period of time from and
after the effective date of the final prospectus for the offering as may be
requested by the Company or such underwriter(s).  In no event, however, shall
such period exceed one hundred eighty (180) days, and the Market Stand-Off shall
in all events terminate two (2) years after the effective date of the Company’s
initial public offering.




(ii)

Holder shall be subject to the Market Stand-Off only if the officers and
directors of the Company are also subject to similar restrictions.




(iii)

Any new, substituted or additional securities which are by reason of any
recapitalization or reorganization of the Company distributed with respect to
the shares of Common Stock to be issued upon exercise hereof shall be
immediately subject to the Market standoff, to the same extent the shares of
Common Stock to be issued upon exercise hereof are at such time covered by such
provisions.




(iv)

In order to enforce the Market Stand-Off, the Company may impose stop-transfer
instructions with respect to the shares of Common Stock to be issued upon
exercise hereof until the end of the applicable stand-off period.




(h)

Any entity to whom Holder transfers any right to purchase the Shares pursuant to
this Warrant or any of the Shares issuable upon the exercise of such right shall
become a “Holder” for purposes of this Section 7.




8.

Reservation of Stock.  The Company covenants that during the term

this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Fifth Amended and Restated Certificate of
Incorporation (the “Certificate”) as the same may be amended from time to time
to provide sufficient reserves of shares of Common Stock issuable upon exercise
of the Warrant.  The Company further covenants that all shares that may be
issued upon the exercise of rights represented by this Warrant, upon exercise of
the rights represented by this Warrant and payment of the Exercise Price, all as
set forth herein, will be free from all taxes, liens, and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously or otherwise specified herein).  The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the exercise of this
Warrant.




9.

Amendments.




(a)

This Warrant may be modified or amended or the provisions hereof waived with the
written consent of the Company and the holder(s) of greater than 50% of
unexercised Shares then issuable pursuant to all Warrants issued pursuant to the
Purchase Agreement, provided that no part of Section 12 hereof (Right to Call)
or Section 15(f) hereof (Placement Agent’s Fees and Expenses) may be amended or
waived without the written consent of the Placement Agent (as defined in the
Purchase Agreement), in addition to the foregoing.  With respect to a proposed
modification, amendment or waiver of Section 12 only, if the Placement Agent
does not object to such modification, amendment or waiver within 10 business
days following such date when the Company has provided the Placement Agent with
the proposed form of amendment, modification or waiver, the consent of the
Placement Agent will be deemed to have been given.  Any amendment, modification
or waiver effected in accordance with this Section 9 shall be binding upon each
future holder of the Warrant and the Company.




(b)

No waivers of or exceptions to any term, condition or provision of this Warrant,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.














--------------------------------------------------------------------------------




10.

Adjustments.  The Exercise Price and the number of shares purchasable hereunder
are subject to adjustment from time to time as follows:




(a)

Reclassification, etc.  If the Company at any time while this Warrant, or any
portion thereof, remains outstanding and unexpired shall, by reclassification of
securities or otherwise, change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 10.




(b)

Dividend, Split, Subdivision or Combination of Shares. If the Company at any
time while this Warrant, or any portion thereof, remains outstanding and
unexpired shall declare a dividend or make a distribution on the outstanding
Common Stock payable in shares of its capital stock, or split, subdivide or
combine the securities as to which purchase rights under this Warrant exist into
a different number of securities of the same class, the Exercise Price for such
securities shall be proportionately decreased in the case of a dividend, split
or subdivision or proportionately increased in the case of a combination.




(c)

Anti-Dilution.  




i.

Definitions.  For the purposes of this Section 10(c), the following definitions
shall apply:




1.

“Applicable Per Share Stated Value of the Series E Preferred Stock” means $0.261
per share, subject to appropriate and proportionate adjustment for stock
dividends payable in shares of , stock splits and other subdivisions and
combinations of, and recapitalizations and like occurrences with respect to the
Series E Preferred Stock (as defined in the Purchase Agreement).




2.

“Common Stock Equivalent” means warrants, options, subscription or other rights
to purchase or otherwise obtain Common Stock, any securities or other rights
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock and any warrants, options, subscription or other rights to purchase
or otherwise obtain such convertible or exercisable or exchangeable securities
or other rights.




3.

“Fully Diluted Basis” means, as of any time of determination, the number of
shares of Common Stock which would then be outstanding, assuming the complete
exercise, exchange or conversion of all then outstanding exercisable,
exchangeable or convertible Common Stock Equivalents which, directly or
indirectly, on exercise, exchange or conversion result in the issuance of shares
of Common Stock, assuming in each instance that the holder thereof receives the
maximum number of shares of Common Stock issuable, directly or indirectly, under
the terms of the respective instrument, assuming satisfaction of all vesting or
similar requirements and achievements of all thresholds or other criteria which
would increase the amount of Common Stock ultimately issuable upon exercise,
exchange or conversion.




4.

“Qualified Initial Public Offering” means the closing of the Company’s initial
direct public offering or underwritten public offering on a firm commitment
basis pursuant to an effective registration statement on Form S-1 or any
successor forms thereto filed pursuant to the Securities Act of 1933, as
amended, covering the offer and sale of Common Stock for the account of the
Company (a) in which (i) the Company actually receives gross proceeds equal to
or greater than $5,000,000, calculated before deducting underwriters’ discounts
and commissions and other offering expenses, and (ii) a per share offering price
equal to or greater than the product of (A) the Applicable Per Share Stated
Value of the Series E Preferred Stock, multiplied by (B) two (2), and (b)
following which the Common Stock of the Company is listed on a national
securities exchange.




ii.

Adjustment of Conversion Price Upon Issuance of Shares of Common Stock. For so
long as there are any Warrants outstanding, if and whenever at any time and from
time to time after the Warrant Issue Date, as applicable, the Company shall
issue, or is, in accordance with Sections 10(c)(ii)(1) through 10(c)(ii)(7) of
this Section 10, deemed to have issued, any shares of Common Stock for no
consideration or a consideration per share less than the Exercise Price, as
applicable, then, forthwith upon such issue or sale, the Warrants shall be
subject to a proportional adjustment determined by multiplying such Warrant
Exercise Price by the following fraction:

N(0) + N(1)

N(0) + N(2)

 














--------------------------------------------------------------------------------




Where:  




N(0) = the number of shares of Common Stock outstanding (calculated on a Fully
Diluted Basis) immediately prior to the issuance of such additional shares of
Common Stock or Common Stock Equivalents;




N(1) = the number of shares of Common Stock which the aggregate consideration,
if any (including the aggregate Net Consideration Per Share with respect to the
issuance of Common Stock Equivalents), received or receivable by the Company for
the total number of such additional shares of Common Stock so issued or deemed
to be issued would purchase at the Warrant Exercise Price, as applicable, in
effect immediately prior to such issuance; and




N(2) = the number of such additional shares of Common Stock so issued or deemed
to be issued.




For purposes of this Section 10(c)(ii), the following Sections 10(c)(ii)(1)
to 10(c)(ii)(5) shall be applicable:




6.

Consideration for Shares.  For purposes of this Section 10(c)(ii), the
consideration received by the Company for the issuance of any shares of Common
Stock or Common Stock Equivalents shall be computed as follows:




A.

insofar as such consideration consists of cash, the consideration received
therefor shall be deemed to be the amount received by the Company therefor,
without deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith (excluding amounts paid for accrued interest, dividends or
distributions);




B.

insofar as such consideration consists of property other than cash, the value of
such property received by the Company shall be deemed to be the fair value of
such property at the time of such issuance as determined in good faith by the
Board, without deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith;




C.

insofar as such consideration consists of consideration other than cash or
property, the value of such other consideration shall be deemed to be the
aggregate par value of Common Stock issued or deemed issued; and




D.

in the event that Common Stock or Common Stock Equivalents shall be issued in
connection with the issue of other securities of the Company, together
comprising one integral transaction in which no special consideration is
allocated to such Common Stock or Common Stock Equivalents by the parties
thereto, the allocation of the aggregate consideration between such other
securities and the Common Stock Equivalents shall be as determined in good faith
by the Board.




7.

Issuance of Common Stock Equivalents.  The issuance of any Common Stock
Equivalents shall be deemed an issuance of the maximum number of shares of
Common Stock issuable upon the complete exercise, conversion or exchange of such
Common Stock Equivalents (assuming the satisfaction of all vesting or other
similar requirements and achievements of all thresholds or other criteria which
would increase the number of shares of Common Stock ultimately issuable upon
exercise, exchange or conversion), and no further adjustments shall be made upon
exercise, conversion or exchange of such Common Stock Equivalents.  




8.

Net Consideration Per Share.  The “Net Consideration Per Share” which shall be
receivable by the Company for any shares of Common Stock issued upon the
exercise, exchange or conversion of any Common Stock Equivalents shall mean the
amount equal to the total amount of consideration, if any, received by the
Company for the issuance of such Common Stock Equivalents, plus the minimum
amount of consideration, if any, payable to the Company upon complete exercise,
exchange or conversion thereof, divided by the aggregate number of shares of
Common Stock that would be issued if such Common Stock Equivalents were fully
exercised, exchanged or converted (assuming satisfaction of all vesting or
similar requirements and achievements of all thresholds or other criteria which
would increase the number of shares of Common Stock ultimately issuable upon
exercise, exchange or conversion).











--------------------------------------------------------------------------------




9.

Record Date.  In case the Company shall establish a record date with respect to
the holders of any class or series of the Company’s capital stock or other
securities for the purpose of entitling them (A) to receive a dividend or other
distribution payable in shares of Common Stock or Common Stock Equivalents or
(B) to subscribe for or purchase shares of Common Stock or Common Stock
Equivalents, then such record date shall be deemed to be the date of the
issuance of the shares of Common Stock deemed to have been issued upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.




10.

Exceptions to Anti-Dilution Adjustments.  The anti-dilution adjustments set
forth in this Section 10(c)(ii) shall not apply with respect to the following
(collectively, the “Excluded Securities”):




A.

the issuance of shares of Common Stock (or options to purchase or acquire shares
of Common Stock) to employees, consultants, officers or directors of the Company
or any Affiliate or Subsidiary of the Company pursuant to a stock option plan or
restricted stock plan or arrangement, which issuance of shares of Common Stock
(or options to purchase or acquire shares of Common Stock) are unanimously
approved by the Board;




B.

the issuance of any shares of Common Stock upon the conversion of outstanding
shares of Preferred Stock;




C.

the issuance of shares of Common Stock in a Qualified Initial Public Offering or
pursuant to the Pubco Transaction;




D.

the issuance of Common Stock, Common Stock Equivalents or other securities to
financial institutions or other lenders or lessors in connection with any loan,
commercial credit arrangement, equipment financing, commercial property lease or
similar transaction that is primarily for purposes other than raising equity
capital for the Company or any of its Affiliates (as defined in the Purchase
Agreement) and are approved by a majority of the entire Board;




E.

the issuance of any Common Stock, Common Stock Equivalent or other securities
pursuant to any capital reorganization, reclassification or similar transaction
that is primarily for purposes other than raising equity capital for the Company
or any of its Affiliates and that are approved a majority of the entire Board;




F.

the issuance of any Common Stock, Common Stock Equivalent or other securities to
an entity as a component of any business relationship with such entity for the
purpose of (1) joint venture, technology licensing or development activities,
(2) distribution, supply or manufacture of the Company’s products or services or
(3) any other arrangement involving corporate partners that is primarily for
purposes other than raising equity capital for the Company or any of its
Affiliates and, in each of the foregoing cases, is approved by a majority of the
entire Board; or




G.

the issuance of Common Stock, Common Stock Equivalents or other securities in
any transaction primarily for the purpose of raising equity capital for the
Company or any of its Affiliates to investment bankers, placement agents or
advisors in connection with the issuance of Series E Preferred Stock and the
Units (as defined in the Purchase Agreement).




(d)

Certificate as to Adjustments.  Upon the occurrence of each adjustment or
readjustment pursuant to this Section 10, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.  The Company shall, upon the written
request, at any time, of any such holder, furnish or cause to be furnished to
such holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property which at the time
would be received upon the exercise of the Warrant.




11.

Registration Rights.  The shares of Common Stock issuable upon exercise of this
Warrant shall have the registration rights set forth in the 2012 Unit Investor
Rights Agreement attached as an exhibit to the Purchase Agreement.      











--------------------------------------------------------------------------------




12.

Right to Call.  Following the Pubco Transaction, Pubco may call this Warrant for
redemption upon written notice to all Purchasers of Units (each as defined in
the Purchase Agreement) at any time the closing price of the Common Stock
exceeds $1.50 (as adjusted pursuant to Section 10) for 20 consecutive trading
days, as reported by Bloomberg, provided at such time there is an effective
registration statement covering the resale of the Shares.  In the 60 business
days following the date the redemption notice is deemed given in accordance with
Section 15(e) hereof (the “Exercise Period”), investors may choose to exercise
this Warrant or a portion of the Warrant by paying the then applicable Exercise
Price per share for every Share exercised.  Any Shares not exercised by 5:00 pm
Eastern Time on the last day of the Exercise Period will be redeemed by the
Company at $0.001 per share.    Holder understands that the Placement Agent (as
defined in the Purchase Agreement) shall be entitled to receive a warrant
solicitation fee equal to 5% of the aggregate Exercise Price paid by Holder upon
such exercise following a call for redemption by the Company.  The Company shall
direct the Holder to make such solicitation fee payment directly to the
Placement Agent and the Holder shall comply with such direction.




13.

Reclassification; Reorganization; Merger.




In case of any capital reorganization, other than in the cases referred to in
Sections 10(a) and 10(b) hereof, or the consolidation or merger of the Company
with or into another corporation, including without limitation, the Pubco
Transaction (other than a merger or consolidation in which the Company is the
continuing corporation and which does not result in any reclassification of the
outstanding shares of Common Stock or the conversion of such outstanding shares
of Common Stock into shares of other stock or other securities or property), or
in the case of any sale, lease, or conveyance to another corporation of the
property and assets of any nature of the Company as an entirety or substantially
as an entirety (such actions being hereinafter collectively referred to as
“Reorganizations”), there shall thereafter be deliverable upon exercise of this
Warrant (in lieu of the number of Shares theretofore deliverable) the number of
shares of stock or other securities or property to which a holder of the
respective number of Shares which would otherwise have been deliverable upon the
exercise of this Warrant would have been entitled upon such Reorganization if
this Warrant had been exercised in full immediately prior to such
Reorganization. In case of any Reorganization, appropriate adjustment, as
determined in good faith by the Board of Directors of the Company, shall be made
in the application of the provisions herein set forth with respect to the rights
and interests of the Holder so that the provisions set forth herein shall
thereafter be applicable, as nearly as possible, in relation to any shares or
other property thereafter deliverable upon exercise of this Warrant. Any such
adjustment shall be made by, and set forth in, a supplemental agreement between
the Company, or any successor thereto (including, without limitation, Pubco) and
the Holder, with respect to this Warrant, and shall for all purposes hereof
conclusively be deemed to be an appropriate adjustment. The Company shall not
effect any such Reorganization unless, upon or prior to the consummation
thereof, the successor corporation, or, if the Company shall be the surviving
corporation in any such Reorganization and is not the issuer of the shares of
stock or other securities or property to be delivered to holders of shares of
the Common Stock outstanding at the effective time thereof then such issuer
(including, without limitation, Pubco), shall assume by written instrument the
obligation to deliver to the Holder such shares of stock, securities, cash, or
other property as such Holder shall be entitled to purchase in accordance with
the foregoing provisions. In the event of sale, lease, or conveyance or other
transfer of all or substantially all of the assets of the Company as part of a
plan for liquidation of the Company, all rights to exercise this Warrant shall
terminate thirty (30) days after the Company gives written notice to the Holder
that such sale or conveyance or other transfer has been consummated.




The above provisions of this Section 13 shall similarly apply to successive
reclassifications and changes of shares of Common Stock and to successive
consolidations, mergers, sales, leases, or conveyances.




14.

Notice of Certain Events.




In case at any time the Company shall propose:




(a)

to pay any dividend or make any distribution on shares of Common Stock in shares
of Common Stock or make any other distribution (other than regularly scheduled
cash dividends which are not in a greater amount per share than the most recent
such cash dividend) to all holders of Common Stock; or




(b)

to issue any rights, warrants, or other securities to all holders of Common
Stock entitling them to purchase any additional shares of Common Stock or any
other rights, warrants, or other securities; or




(c)

to effect any reclassification or change of outstanding shares of Common Stock
or any consolidation, merger, sale, lease, or conveyance of property, as
described in Section 13 (including, without limitation, the Pubco Transaction);
or




(d)

to effect any liquidation, dissolution, or winding-up of the Company; or











--------------------------------------------------------------------------------




(e)

to take any other action which would cause an adjustment to the Exercise Price;




then, and in any one or more of such cases, the Company shall give written
notice thereof by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least
fifteen (15) days prior to: (1) the date as of which the holders of record of
shares of Common Stock to be entitled to receive any such dividend,
distribution, rights, warrants, or other securities are to be determined, (2)
the date on which any such reclassification, change of outstanding shares of
Common Stock, consolidation, merger, sale, lease, conveyance of property,
liquidation, dissolution, or winding-up is expected to become effective and the
date as of which it is expected that holders of record of shares of Common Stock
shall be entitled to exchange their shares for securities or other property, if
any, deliverable upon such reclassification, change of outstanding shares,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution, or winding-up, or (3) the date of such action which would require
an adjustment to the Exercise Price.




15

Miscellaneous.




(a)

Additional Undertaking.  The Holder hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Holder or the shares of Common Stock issued
upon exercise hereof pursuant to the provisions of this Warrant.




(b)

Governing Law; Venue.  This Warrant shall be governed by, and construed in
accordance with, the laws of the State of Delaware without resort to that
State’s conflict-of-laws rules.  Venue for any legal action hereunder shall be
in the state or federal courts located in the Borough of Manhattan, New York,
New York.




(c)

Counterparts.  This Warrant may be executed in counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.




(d)

Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Holder, the Holder’s permitted assigns and the legal representatives,
heirs and legatees of the Holder’s estate, whether or not any such person shall
have become a party to this Warrant and have agreed in writing to join herein
and be bound by the terms hereof.




(e)

Notices.  All notices, requests, demands and other communications given or made
in accordance with the provisions of this Warrant shall be addressed (i) if to
Holder, at such Holder’s address, fax number or email address, as furnished to
the Company on the signature page to the Purchase Agreement or as otherwise
furnished to the Company by the Holder in writing, or (ii) if to the Company, to
the attention of the President at such address, fax number or email address
furnished to the Holder on the signature page to the Purchase Agreement or as
otherwise furnished by the Company in writing, and shall be made or sent by a
personal delivery or overnight courier, by registered, certified or first class
mail, postage prepaid, or by facsimile or electronic mail with confirmation of
receipt, and shall be deemed to be given on the date of delivery when made by
personal delivery or overnight courier, 48 hours after being deposited in the
U.S. mail, or upon confirmation of receipt when sent by facsimile or electronic
mail.  Any party may, by written notice to the other, alter its address, number
or respondent, and such notice shall be considered to have been given three (3)
days after the overnight delivery, airmailing, faxing or sending via e-mail
thereof.




(f)

Placement Agent’s Fee and Expenses.   Holder understands that, upon any exercise
of this Warrant for cash within six months following the final Closing under the
Purchase Agreement, the Placement Agent shall be entitled to receive a
commission equal to 10% and a non-accountable expense allowance equal to 2% of
the aggregate Exercise Price paid by Holder upon such exercise.  The Company
shall direct the Holder to make such commission and expense payment directly to
the Placement Agent and the Holder shall comply with such direction.













[Signatures appear on the following page]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Actinium Pharmaceuticals, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized.







Dated as of ____________, 2012.







ACTINIUM PHARMACEUTICALS, INC.




By:  

Jack V. Talley

President and Chief Executive Officer










HOLDER




The Holder has executed a Subscription Agreement with the Company which
provides, among other things, that by executing the Subscription Agreement each
Purchaser is deemed to have executed this Warrant in all respects and is bound
to purchase the terms thereof as set forth in the Subscription Agreement.


























--------------------------------------------------------------------------------

NOTICE OF EXERCISE







To:

Actinium Pharmaceuticals, Inc.







(1)

The undersigned hereby elects to purchase __________________ (______) shares of
Common Stock of Actinium Pharmaceuticals, Inc., pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price for such
shares in full.




(2)

Payment shall take the form of (check applicable box):




[  ] lawful money of the United States; or




[  ] the cancellation of such number of warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(c), to exercise this
Warrant with respect to the number of warrant Shares for which the Warrant is
being exercised pursuant to the cashless exercise procedure set forth in
subsection 3(c).




(3)

In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock have not been registered under the Securities
Act of 1933, as amended (the “1933 Act”), and are restricted securities under
the 1933 Act and that the undersigned will not offer, sell, or otherwise dispose
of any such shares of Common Stock except under circumstances that will not
result in a violation of the 1933 Act or any state securities laws.




(4)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:




Name  







(5)

Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned or in such other name as is specified below:




Name   




Name   
















Date:  

Signature:  








 




--------------------------------------------------------------------------------

FORM OF FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

EXHIBIT C

FIFTH RESTATED

CERTIFICATE OF INCORPORATION

OF

ACTINIUM PHARMACEUTICALS, INC.




ACTINIUM PHARMACEUTICALS, INC. (the “Corporation”), a corporation organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware (the “DGCL”), hereby certifies as follows:




FIRST:

The name of the Corporation is Actinium Pharmaceuticals, Inc.  A Certificate of
Incorporation of the Corporation originally was filed by the Corporation with
the Secretary of State of Delaware on June 13, 2000, restated on June 6, 2001,
further amended on June 29, 2004, further amended and restated on October 24,
2006, further amended and restated on March 28, 2008, and further amended and
restated on October 3, 2011 (collectively, the “Certificate of Incorporation”).




SECOND:

This Fifth Restated Certificate of Incorporation restates and integrates and
amends the Certificate of Incorporation of the Corporation, was duly adopted in
accordance with the provisions of Sections 242 and 245 of the DGCL, and was
approved at the Corporation’s annual meeting by vote of the stockholders of the
Corporation, notice of such meeting given in accordance with the provisions of
Section 222 of the DGCL.




THIRD:

The text of the Certificate of Incorporation of the Corporation is hereby
amended and restated to read in its entirety as follows:

ARTICLE I




The name of the corporation is Actinium Pharmaceuticals, Inc. (the
“Corporation”).




ARTICLE II




The address of the Corporation’s registered office is 1209 Orange Street in the
City of Wilmington, County of New Castle, Delaware 19801.  The name of its
registered agent at such address is The Corporation Trust Company.  




ARTICLE III




The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the DGCL.




ARTICLE IV




A.

Authorization.  The aggregate number of shares of all classes of stock which the
Corporation shall have authority to issue is 325,000,000, consisting of: (i)
283,463,176shares of common stock, par value $0.01 per share (the “Common
Stock”), and (ii) 41,536,824 shares of preferred stock, par value $0.01 per
share (the “Preferred Stock”).  The Preferred Stock authorized by this
Certificate of Incorporation may be issued from time to time in one or more
series.  The Board of Directors is authorized, subject to the affirmative vote
or written approval of the Applicable Percentage of the Series E Preferred Stock
outstanding and the limitations prescribed by law and to the extent not
inconsistent with, or otherwise in contravention of, the provisions of this
Article IV (including, without limitation, Section of this), to authorize the
issuance of one or more series of Preferred Stock, any or all of which series
may have such voting powers, full or limited, or no voting powers, and such
designations, preferences and relative, participating, optional or other special
rights, and qualifications, limitations or restrictions thereof, as shall be
stated and expressed in this Certificate of Incorporation or of any amendment
hereto, or in the resolution or resolutions providing for the issue of such
Preferred Stock adopted by the Board of Directors pursuant to authority
expressly vested in it by the provisions of this Certificate of Incorporation.
The Common Stock, the Series A Preferred Stock, the Series B Preferred Stock,
the Series C-1 Preferred Stock, the Series C-2 Preferred Stock, the Series C-3
Preferred Stock, the Series C-4 Preferred Stock, the Series D Preferred Stock
and the Series E Preferred Stock shall have the voting powers, designations,
preferences, rights, qualifications, limitations and restrictions set forth in
Sections and respectively, of this.  Capitalized terms used and not otherwise
defined in this shall have the respective meanings ascribed to such terms in
Section  of this.











--------------------------------------------------------------------------------




B.

Common Stock.




1.

General.  Except as required by law or as provided in this Certificate, all
shares of Common Stock shall be identical in all respects and shall entitle the
holders thereof to the same rights and privileges, subject to the same
qualifications, limitations and restrictions.




2.

Dividends and Distributions.  Subject to the provisions of this, including
Sections C.2 and of this, the holders of shares of Common Stock shall be
entitled to receive such dividends and distributions, payable in cash or
otherwise, as may be declared thereon by the Board of Directors of the
Corporation (the “Board”) from time to time out of assets or funds of the
Corporation legally available therefor.  The holders of shares of Common Stock
shall be entitled to share equally, on a per share basis, in such dividends or
distributions, subject to the limitations described below.




3.

Voting.  Each holder of Common Stock shall be entitled to vote on each matter
(a) expressly required by the DGCL or (b) otherwise submitted to a vote of the
stockholders of the Corporation, including the election of directors, except for
matters subject to a separate class vote by one or more classes and/or series of
capital stock of the Corporation other than Common Stock to the extent such
separate class vote is required by the DGCL or this Certificate.  Each holder of
shares of Common Stock shall be entitled to one vote per share of Common Stock
held by such holder on each matter to be voted on by such stock.




4.

Liquidation.  The holders of all Common Stock shall be entitled to liquidation
distributions, if any, pursuant to Section  of this.  




C.

Preferred Stock.




1.

Designation.  A total of (a) 1,000,000 shares of Preferred Stock shall be
designated as Series A Convertible Participating Preferred Stock (the “Series A
Preferred Stock”), (b) 4,711,247shares of Preferred Stock shall be designated as
Series B Preferred Stock (the “Series B Preferred Stock”), (c) 800,000 shares of
Preferred Stock shall be designated as Series C-1 Preferred Stock (the “Series
C-1 Preferred Stock”), 666,667 shares of Preferred Stock shall be designated as
Series C-2 Preferred Stock (the “Series C-2 Preferred Stock”), 502,604 shares of
Preferred Stock shall be designated as Series C-3 Preferred Stock (the “Series
C-3 Preferred Stock”), and 4,250,000 shares of Preferred Stock shall be
designated as Series C-4 Preferred Stock (the “Series C-4 Preferred Stock” and,
collectively with the Series C-1 Preferred Stock, the Series C-2 Preferred Stock
and the Series C-3 Preferred Stock, the “Series C Preferred Stock”),  (d)
3,000,000 shares of Preferred Stock shall be designated as Series D Preferred
Stock (the “Series D Preferred Stock”), and 26,606,306 shares of Preferred Stock
shall be designated as Series E Preferred Stock (the “Series E Preferred
Stock“).




2.

Dividends




2.1

Series E Preferred Stock Dividends.  The holders of Series E Preferred Stock
shall be entitled to receive, out of funds legally available therefore and prior
and in preference to any declaration or payment of any dividend on any other
class or series of the Corporation’s capital stock, cumulative dividends on such
shares of Series E Preferred Stock(the “Series E Preferred Dividend”), payable
in cash, when, as and if declared by the Board, at a rate per share equal to
seven percent (7%) per annum of the Applicable Per Share Stated Value for such
share of Series E Preferred Stock, calculated on the basis of actual days
elapsed over a 365-day year.  The Series E Preferred Dividends shall accrue and
compound on an annual basis, commencing on the Series E Issue Date, whether or
not there are profits, surplus or other funds of the Corporation legally
available for the payment of dividends. The Corporation shall not declare, pay,
make or Issue a dividend or other distribution with respect to any other class
or series of the Corporation’s capital stock (other than a dividend payable in
shares of Common Stock in connection with an Extraordinary Stock Event) unless
and until all accrued and unpaid Series E Preferred Dividends have been paid.











--------------------------------------------------------------------------------




2.2

Series B and Series D Preferred Stock Dividends.  The holders of Series B
Preferred Stock and the holders of Series D Preferred Stock shall be entitled to
receive, out of funds legally available therefore and prior and in preference to
any declaration or payment of any dividend on any other class or series of the
Corporation’s capital stock other than the Series E Preferred Stock, cumulative
dividends on such shares of Series B Preferred Stock and Series D Preferred
Stock, pari passu,(the “Series B and D Preferred Dividend”), payable in cash,
when, as and if declared by the Board, at a rate per share equal to seven
percent (7%) per annum of the Applicable Per Share Stated Value for such share
of Series B Preferred Stock or for such of Series D Preferred Stock, as the case
may be calculated on the basis of actual days elapsed over a 365-day year.  The
Series B and D Preferred Dividends shall accrue and compound on an annual basis,
commencing on the Series B Issue Date for the Series B Preferred Stock, and
commencing on the Series D Issue Date for the Series D Preferred Stock, whether
or not there are profits, surplus or other funds of the Corporation legally
available for the payment of dividends.  The Corporation shall not declare, pay,
make or Issue a dividend or other distribution with respect to any other class
or series of the Corporation’s capital stock, other than dividends on the Series
E Preferred Stock (and other than a dividend payable in shares of Common Stock
in connection with an Extraordinary Stock Event), unless and until all accrued
and unpaid Series B and D Preferred Dividends have been paid.  




2.3

Participating Dividends.  In the event the Corporation shall pay, make or Issue
all dividends on the Series E Preferred Stock and on the Series B Preferred
Stock and on the Series D Preferred Stock as specified in Sections C.2.1 and
C.2.2, and shall pay, make or Issue an additional dividend or other distribution
with respect to the Common Stock payable in cash, securities of the Corporation
(other than shares of Common Stock in connection with an Extraordinary Stock
Event), or other assets, then, and in each such event, the holders of Series A
Preferred Stock and Series C Preferred Stock shall receive, at the same time
such distribution is made with respect to the Common Stock, the cash, securities
or such other assets of the Corporation which such holders would have received
had their shares of Preferred Stock been converted into Common Stock, in the
manner set forth in Section . of this, immediately prior to the record date for
determining holders of Common Stock entitled to receive such distribution.




3.

Liquidation, Dissolution and Winding Up.




3.1

Treatment at Liquidation, Dissolution or Winding Up.




(a)

Series E Liquidation Preference. In the event of any liquidation, dissolution or
winding up of the Corporation, whether voluntary or involuntary (as applicable),
or in the event of its insolvency, whether under the DGCL, federal bankruptcy
laws or other applicable federal or state laws (a “Liquidation”), the holders of
outstanding shares of the Series E Preferred Stock shall be entitled to be paid
out of the assets of the Corporation available for distribution to holders of
the Corporation’s capital stock of all classes, whether such assets are capital,
surplus or earnings (“Available Assets”), before any distribution or payment is
made to any holders of Common Stock, Series A Preferred Stock, Series B
Preferred Stock, Series C Preferred Stock, Series D Preferred Stock or any class
or series of the Corporation’s capital stock which is, with respect to the
Senior Preferred Stock, Junior Stock, an amount per share of Series E Preferred
Stock equal to the greater of (I) the sum of (1) the Applicable Per Share Stated
Value for such share of Series E Preferred Stock, plus (2) declared and unpaid
dividends, if any, thereon and (II) such amount per share that the holders of
the Series E Preferred Stock would receive with respect to such share of Series
E Preferred Stock had such share been converted into Common Stock pursuant to
Section. of this Article IV immediately prior to such Liquidation (such greater
amount, the “Series E Liquidation Preference”).




If the Available Assets include assets other than cash, then the value of such
non-cash Available Assets shall be determined in good faith by the Board as of
the date of the Liquidation. The Corporation shall notify in writing the holders
of Series E Preferred Stock as to the Board’s determination of the value of the
non-cash Available Assets not later than thirty (30) calendar days prior to such
Liquidation.




(b)

Series A, Series B and Series D Liquidation Preferences.  After payment in full
of the Series E Liquidation Preference, the holders of outstanding shares of the
Series A Preferred Stock, Series B Preferred Stock and Series D Preferred Stock
(together, the “Senior Preferred Stock”) shall be entitled to be paid out of the
Available Assets, pari passu, before any distribution or payment is made to any
holders of Common Stock, Series C Preferred Stock or any class or series of the
Corporation’s capital stock which is, with respect to the Senior Preferred
Stock, Junior Stock as follows:




(A)

in the case of the Series A Preferred Stock, an amount per share of Series A
Preferred Stock equal to the greater of (I) the sum of (1) the Applicable Per
Share Stated Value for such share of Series A Preferred Stock, plus (2) declared
and unpaid dividends, if any, thereon and (II) such amount per share that the
holders of the Series A Preferred Stock would receive with respect to such share
of Series A Preferred Stock had such share been converted into Common Stock
pursuant to Section. of this Article IV immediately prior to such Liquidation
(such greater amount, the “Series A Liquidation Preference”); and











--------------------------------------------------------------------------------




(B)

in the case of the Series B Preferred Stock, an amount per share of Series B
Preferred Stock equal to the greater of (I) the sum of (1) the Applicable Per
Share Stated Value for such share of Series B Preferred Stock, plus (2) accrued
and unpaid dividends thereon, plus (3) declared and unpaid dividends, if any,
thereon and (II) such amount per share that the holders of the Series B
Preferred Stock would receive with respect to such share of Series B Preferred
Stock had such share been converted into Common Stock pursuant to Section of
this Article IV immediately prior to such Liquidation (such greater amount, the
“Series B Liquidation Preference”).




(C)

in the  case of the Series D Preferred Stock, an amount per share of Series D
Preferred Stock equal to the greater of (I) the sum of (1) the Applicable Per
Share Stated Value for such share of Series D Preferred Stock, plus (2) accrued
and unpaid dividends thereon, plus (3)declared and unpaid dividends, if any,
thereon, and (II) such amount per share that the holders of the Series D
Preferred Stock would receive with respect to such share of Series D Preferred
Stock had such share been converted into Common Stock pursuant to Section of
this Article IV immediately prior to such Liquidation (such greater amount, the
“Series D Liquidation Preference”, and together with the Series A Liquidation
Preference and the Series B Liquidation Preference, the “Senior Liquidation
Preference”).




(D)

The Series A Liquidation Preference, the Series B Liquidation Preference and the
Series D Liquidation Preference shall rank in Liquidation pari passu with one
another based upon the amount of the Senior Liquidation Preference payable to
each such series of Senior Preferred Stock.  If, upon Liquidation, the Available
Assets shall be insufficient to pay the holders of Senior Preferred Stock the
full amounts to which such holders otherwise would be entitled under Section  of
this, then the holders of Senior Preferred Stock shall share in any distribution
of Available Assets pro rata in proportion to the Senior Liquidation Preference
amounts which would otherwise be payable upon such Liquidation with respect to
the outstanding shares of the Senior Preferred Stock held by such holders if all
Senior Liquidation Preference amounts with respect to such shares were paid in
full.  




(E)

If the Available Assets include assets other than cash, then the value of such
non-cash Available Assets shall be determined in good faith by the Board as of
the date of the Liquidation. The Corporation shall notify in writing the holders
of Senior Preferred Stock as to the Board’s determination of the value of the
non-cash Available Assets not later than thirty (30) calendar days prior to such
Liquidation.




(c)

Series C Liquidation Preference.




(i)

After payment in full of the Series E Liquidation Preference and the Senior
Liquidation Preference, the holders of outstanding shares of Series C Preferred
Stock shall be entitled to be paid out of any remaining Available Assets before
any distribution or payment is made to any holders of Common Stock or any class
or series of the Corporation’s capital stock which is, with respect to the
Series C Preferred Stock, Junior Stock as follows:




(A)

in the case of the Series C-1 Preferred Stock, an amount per share of Series C-1
Preferred Stock equal to the greater of (I) the sum of (1) the Applicable Per
Share Stated Value for such share of Series C-1 Preferred Stock, plus (2)
declared and unpaid dividends, if any, thereon and (II) such amount per share
that the holders of the Series C-1 Preferred Stock would receive with respect to
such share of Series C-1 Preferred Stock had such share been converted into
Common Stock pursuant to Section C.5.1 of this Article IV immediately prior to
such Liquidation (such greater amount, the “Series C-1 Liquidation Preference”);




(B)

in the case of the Series C-2 Preferred Stock, an amount per share of Series C-2
Preferred Stock equal to the greater of (I) the sum of (1) the Applicable Per
Share Stated Value for such share of Series C-2 Preferred Stock, plus (2)
declared and unpaid dividends, if any, thereon and (II) such amount per share
that the holders of the Series C-2 Preferred Stock would receive with respect to
such share of Series C-2 Preferred Stock had such share been converted into
Common Stock pursuant to Section C.5.1 of this Article IV immediately prior to
such Liquidation (such greater amount, the “Series C-2 Liquidation Preference”);




(C)

in the case of the Series C-3 Preferred Stock, an amount per share of Series C-3
Preferred Stock equal to the greater of (I) the sum of (1) the Applicable Per
Share Stated Value for such share of Series C-3 Preferred Stock, plus (2)
declared and unpaid dividends, if any, thereon and (II) such amount per share
that the holders of the Series C-3 Preferred Stock would receive with respect to
such share of Series C-3 Preferred Stock had such share been converted into
Common Stock pursuant to Section C.5.1 of this Article IV immediately prior to
such Liquidation (such greater amount, the “Series C-3 Liquidation Preference”);
and














--------------------------------------------------------------------------------




(D)

in the case of the Series C-4 Preferred Stock, an amount per share of Series C-4
Preferred Stock equal to the greater of (I) the sum of (1) the Applicable Per
Share Stated Value for such share of Series C-4 Preferred Stock, plus (2)
declared and unpaid dividends, if any, thereon and (II) such amount per share
that the holders of the Series C-4 Preferred Stock would receive with respect to
such share of Series C-4 Preferred Stock had such share been converted into
Common Stock pursuant to Section C.5.1 of this Article IV immediately prior to
such Liquidation (such greater amount, the “Series C-4 Liquidation Preference,”
and collectively with the Series C-1 Liquidation Preference, the Series C-2
Liquidation Preference and the Series C-3 Liquidation Preference, the “Series C
Liquidation Preference”).




(ii)

The Series C-1 Liquidation Preference, the Series C-2 Liquidation Preference,
the Series C-3 Liquidation Preference, and the C-4 Liquidation Preference shall
rank in Liquidation pari passu with one another based upon the amount of the
Series C Liquidation Preference payable to each such series of Series C
Preferred Stock. If, upon Liquidation, the Available Assets shall be
insufficient to pay the holders of Series C Preferred Stock the full amounts to
which such holders otherwise would be entitled under Section  of this, then the
holders of Series C Preferred Stock shall share in any distribution of Available
Assets pro rata in proportion to the Series C Liquidation Preference amounts
which would otherwise be payable upon such Liquidation with respect to the
outstanding shares of the Series C Preferred Stock held by such holders if all
Series C Liquidation Preference amounts with respect to such shares were paid in
full.  

If the Available Assets include assets other than cash, then the value of such
non-cash Available Assets shall be determined in good faith by the Board as of
the date of the Liquidation. The Corporation shall notify in writing the holders
of Series C Preferred Stock as to the Board’s determination of the value of the
non-cash Available Assets not later than thirty (30) calendar days prior to such
Liquidation.




(d)

Distributions on Common Stock.  After payment in full of the Series E
Liquidation Preference, the Senior Liquidation Preference and the Series C
Liquidation Preference to all holders of Preferred Stock pursuant to Sections,
(b) and (c) of this, and payment in full on any class or series of the
Corporation’s capital stock that is entitled to payment prior to the holders of
Common Stock, the remaining Available Assets, if any, shall be distributed among
the holders of Common Stock in proportion to the number of shares of Common
Stock then held by holders of Common Stock.














--------------------------------------------------------------------------------




3.2

Treatment of Acquisition Transaction as a Liquidation.




(a)

Transaction Payment.  At least twenty (20) calendar days prior to the
consummation of an Acquisition Transaction, the Corporation or, if the
Corporation is not a party to such Acquisition Transaction, the holders of
shares of capital stock of the Corporation that are parties to such Acquisition
Transaction, shall provide the holders of the shares of Preferred Stock written
notice of such Acquisition Transaction (the “Event Notice”).  The Event Notice
shall contain all of the material terms and conditions of the Acquisition
Transaction and shall include a copy of the final or then most recent draft of
the definitive documentation governing such Acquisition Transaction and the
Board’s good faith determination of the value of any securities or property
other than cash, if any, to be received as consideration in such Acquisition
Transaction.  The Corporation or, if the Corporation is not a party to such
Acquisition Transaction, the holders of the shares of the Corporation’s capital
stock that are parties to such Acquisition Transaction shall also promptly
provide to the holders of any particular series of Preferred Stock any
additional information concerning (i) the terms and conditions of such
Acquisition Transaction, (ii) the value of the Corporation’s assets or
securities involved in such Acquisition Transaction and (iii) the value of any
securities or property other than cash to be received as consideration in such
Acquisition Transaction, all as the Applicable Percentage of such series of
Preferred Stock may reasonably request from time to time.  Unless the Applicable
Percentage of any particular series of Preferred Stock delivers a notice to the
Corporation within fifteen (15) calendar days after receipt of an Event Notice
stating that such Acquisition Transaction shall not be treated as a Liquidation
for purposes of this Certificate with respect to such series of Preferred Stock,
such Acquisition Transaction shall be treated as a Liquidation with respect to
such series of Preferred Stock.  Upon the closing of any Acquisition
Transaction, and as a condition to the consummation of the Acquisition
Transaction, and prior to or concurrently with consideration from any such
Acquisition Transaction being paid to the Corporation or to stockholders of the
Corporation other than holders of Preferred Stock, the Corporation shall pay, or
cause to be paid, to the holders of Preferred Stock, and each holder of
Preferred Stock shall be entitled to receive, in cash, securities or other
property, before any distribution or payment is made to any holders of Common
Stock or any Junior Stock and in the order and priority set forth in Section of
this, an amount per share which is equal to (A) in the case of the Series A
Preferred Stock, the Series A Liquidation Preference (the “Series A Transaction
Payment”), (B) in the case of the Series B Preferred Stock, the Series B
Liquidation Preference (the “Series B Transaction Payment”), (C) in the case of
the Series C-1 Preferred Stock, the Series C-1 Liquidation Preference (the
“Series C-1 Transaction Payment”), (D) in the case of the Series C-2 Preferred
Stock, the Series C-2 Liquidation Preference (the “Series C-2 Transaction
Payment”), (E) in the case of the Series C-3 Preferred Stock, the Series C-3
Liquidation Preference (the “Series C-3 Transaction Payment”), (F) in the case
of the Series C-4 Preferred Stock, the Series C-4 Liquidation Preference (the
“Series C-4 Transaction Payment,”),  (G) in the case of the Series D Preferred
Stock, the Series D Liquidation Preference (the “Series D Transaction
Payment”)and (H)in the case of the Series E Preferred Stock, the Series E
Liquidation Preference (the “Series E Transaction Payment”) and collectively
with the Series A Transaction Payment, the Series B Transaction Payment, the
Series C-1 Transaction Payment, the Series C-2 Transaction Payment, the Series
C-3 Transaction Payment, the Series C-4 Transaction Payment, and the Series D
Transaction Payment the “Preferred Stock Transaction Payment”).  In the case of
an Acquisition Transaction of a type described in clause (a) of the definition
of “Acquisition Transaction” contained in Section  of this, for purposes of
calculating the Series A Liquidation Preference, the Series B Liquidation
Preference, the Series C Liquidation Preference, the Series D Liquidation
Preference and the Series E Liquidation Preference for purposes of this Section.
(a) of Article IV, the amount of Available Assets shall be deemed to be an
amount equal to the aggregate value of all consideration to be received pursuant
to such Acquisition Transaction, net of any liabilities of the Corporation not
assumed or otherwise paid by the acquiring Person. In the case of an Acquisition
Transaction involving any transaction or transactions of a type described in
clauses (b) or (c) of the definition of “Acquisition Transaction” contained in
Section  of this, for purposes of calculating the Series A Liquidation
Preference, the Series B Liquidation Preference, the Series C Liquidation
Preference, the Series D Liquidation Preference and the Series E Liquidation
Preference  for purposes of this Section C. (a) of Article IV, the amount of
Available Assets shall be deemed to be an amount equal to the aggregate value of
all consideration to be received pursuant to such Acquisition Transaction
divided by a fraction, the numerator of which is the total number of shares of
Common Stock deemed to be sold, conveyed, disposed, exchanged, or otherwise
transferred by the Corporation’s stockholders pursuant to such Acquisition
Transaction (determined on a Fully-Diluted Basis) and the denominator of which
is the sum of the total number of shares of Common Stock outstanding and the
total number of shares of Common Stock Issuable with respect to Common Stock
Equivalents outstanding immediately prior to such Acquisition Transaction. Upon
the payment in full of any Preferred Stock Transaction Payment to the holders of
any series of Preferred Stock, the shares of such series of Preferred Stock
shall be deemed cancelled and shall no longer be outstanding and the holders of
such shares shall have no further rights in respect thereof.











--------------------------------------------------------------------------------




(b)

Payment of Transaction Payment.




(i)

If all of the consideration payable to the Corporation or to the Corporation’s
stockholders consists of cash, then the Preferred Stock Transaction Payment
shall be paid in cash.  If any consideration consisting of securities or
property other than cash is Issued or payable to the Corporation or to the
Corporation’s stockholders in the Acquisition Transaction, then the Preferred
Stock Transaction Payment shall be paid to the holders of each series of
Preferred Stock to whom any Preferred Stock Transaction Payment is to be paid in
such portions of cash and such property and securities such that all holders of
such series of Preferred Stock and Common Stock shall receive the same
proportion of cash and such property and securities in respect of the amounts to
which they are entitled to receive pursuant to Section C.of this.  Any
securities utilized to make the Preferred Stock Transaction Payment, if any,
shall have the same rights, preferences and restrictions (including whether the
issuance or sale of such securities is registered or entitled to registration
rights under the Securities Act of 1933, as amended) as the securities Issued or
payable in the Acquisition Transaction.




(ii)

The holders of Series E Preferred Stock shall be paid the Preferred Stock
Transaction Payment to which such holders are entitled to be paid prior and in
preference to the holders of Senior Preferred Stock.  The holders of Senior
Preferred Stock shall be paid the Preferred Stock Transaction Payment to which
such holders are entitled to be paid only after the holders of Series E
Preferred Stock shall have received full payment of all Preferred Stock
Transaction Payment amounts to which such holders of Series E Preferred Stock
are entitled under Section C.3.2(a) of this Article IV.  If the amount of
Available Assets (as determined in accordance with Section C.3.2(a) of this
Article IV) shall be insufficient to pay to the holders of Senior Preferred
Stock the full amount of the Preferred Stock Transaction Payment to which such
holders otherwise would be entitled under Section C.3.2(a) of this Article IV,
then the holders of Senior Preferred Stock shall share in any payment of the
Preferred Stock Transaction Payment pro rata in proportion to the Preferred
Stock Transaction Payment amounts which would otherwise be payable with respect
to the outstanding shares of Senior Preferred Stock held by all such holders if
all Preferred Stock Transaction Payment amounts with respect to such shares were
paid in full. The holders of Senior Preferred Stock shall be paid the Preferred
Stock Transaction Payment to which such holders are entitled to be paid prior
and in preference to the holders of Series C Preferred Stock.  If the amount of
Available Assets (as determined in accordance with Section C.3.2(a) of this
Article IV) shall be insufficient to pay to the holders of Senior Preferred
Stock the full amount of the Preferred Stock Transaction Payment to which such
holders otherwise would be entitled under Section C.3.2(a) of this Article IV,
then the holders of Senior Preferred Stock shall share in any payment of the
Preferred Stock Transaction Payment pro rata in proportion to the Preferred
Stock Transaction Payment amounts which would otherwise be payable with respect
to the outstanding shares of Senior Preferred Stock held by all such holders if
all Preferred Stock Transaction Payment amounts with respect to such shares were
paid in full.  The holders of Series C Preferred Stock shall be paid the
Preferred Stock Transaction Payment to which such holders are entitled to be
paid only after the holders of Senior Preferred Stock shall have received full
payment of all Preferred Stock Transaction Payment amounts to which such holders
of Senior Preferred Stock are entitled under Section C.3.2(a) of this Article
IV.  If the amount of Available Assets (as determined in accordance with Section
C.3.2(a) of this Article IV) shall be insufficient to pay to the holders of
Series C Preferred Stock the full amount of the Preferred Stock Transaction
Payment to which such holders otherwise would be entitled under Section C.3.2(a)
of this Article IV, then the holders of Series C Preferred Stock shall share
ratably in any payment of the Preferred Stock Transaction Payment pro rata in
proportion to the Preferred Stock Transaction Payment amounts which would
otherwise be payable with respect to the outstanding shares of Series C
Preferred Stock held by all such holders if all Preferred Stock Transaction
Payment amounts with respect to such shares were paid in full.




3.3

Valuation of Non-Cash Items.  If any of the consideration which is Issuable or
payable to the Corporation or to the Corporation’s stockholders consists of
securities or property other than cash or evidences of indebtedness (for which
the value of such evidences of indebtedness shall be deemed to be the principal
amount thereof), then the value of such securities or other property shall be
deemed its fair market value, determined as follows:




(a)

Any securities not subject to investment letter or other similar restriction on
free marketability covered by (b) below shall be valued as follows:




(i)

If such securities are traded on a securities exchange or through the Nasdaq
National Market, then the value shall be deemed to be the average of the closing
prices of the securities on such exchange or system over the twenty (20)
trading-day period ending three (3) trading days prior to the closing of the
Acquisition Transaction;




(ii)

If such securities are actively traded over-the-counter, then the value shall be
deemed to be the average of the closing bid or sale prices (whichever is
applicable) over the twenty (20) trading-day period ending three (3) trading
days prior to the closing of the Acquisition Transaction; and











--------------------------------------------------------------------------------




(iii)

If there is no active public market, then the value shall be the fair market
value thereof, as determined in good faith, by the Board on the date such
determination is made.




(b)

The method of valuation of securities subject to investment letter or other
restrictions on free marketability (other than restrictions arising solely by
virtue of a stockholder’s status as an “Affiliate,” as such term is defined in
regulation D promulgated under the Securities Act of 1933, as amended, or former
“Affiliate”) shall be to make an appropriate discount from the market value
thereof determined as above in (a)(i), (a)(ii), or (a)(iii) to reflect the
approximate fair market value thereof, as determined in good faith by the Board.




(c)

Any property other than cash and evidences of indebtedness and securities shall
have the fair market value of such property as determined in good faith, by the
Board on the date such determination is made.




(d)

The foregoing methods for valuing securities and property other than cash and
evidences of indebtedness to be paid or Issued in connection with an Acquisition
Transaction shall, upon approval by the stockholders of the definitive
agreements governing the Acquisition Transaction, be superseded by any
determination of such value set forth in the definitive agreements governing
such Acquisition Transaction.




4.

Voting Rights.




4.1

General.  In addition to the specific voting and consent rights of the Series E
Preferred Stock provided in this Section C. and in Section  of this, each holder
of Preferred Stock shall be entitled to vote together with the Common Stock and
all other series and classes of the Corporation’s capital stock permitted to
vote with the Common Stock on all matters submitted to a vote of the holders of
the Common Stock (including election of directors) in accordance with the
provisions of this Section , except with respect to matters in respect of which
one or more other classes or series of the Corporation’s capital stock is
entitled to vote as a separate class under the DGCL or the provisions of this
Certificate.  Each holder of Preferred Stock shall be entitled to notice of any
stockholders’ meeting at the same time and in the same manner as notice is given
to all other stockholders entitled to vote at such meetings.  For each vote in
which holders of Preferred Stock are entitled to participate, the holder of each
share of Preferred Stock shall be entitled to that number of votes per share to
which such holder would have been entitled had such share of Preferred Stock
then been converted into shares of Common Stock pursuant to the provisions of
Section  of this, at the record date for the determination of those holders
entitled to vote on such matters or, if no such record date is established, at
the date such vote is taken or any written consent of stockholders is solicited.




4.2

Board of Directors.




(a)

Board Size.  The authorized number of directors constituting the entire Board
shall be five (5) (or such smaller or larger number as may be authorized in
compliance with Section. of this).  The Board will remain unchanged at five
members and shall not be modified or have an increase in size without the prior
written consent of the placement agent for the 2012 common stock offering for a
period of one year following the expiration of any lock up agreement entered
into in connection with the Pubco Transaction.  




(b)

Series E Preferred Stock Directors.  For so long as any shares of Series E
Preferred Stock remain outstanding, the Applicable Percentage of the Series E
Preferred Stock shall be entitled to elect two (2) members of the Board (the
“Series E Preferred Stock Directors”) at each meeting, or pursuant to each
consent of the Corporation’s stockholders, for the election of directors, and to
remove from office, with or without cause, any Series E Preferred Stock
Directors and to fill any vacancy caused by the death, resignation or removal of
any Series E Preferred Stock Director.




(c)

Other Directors.  The holders of a majority of the Preferred Stock and of the
Common Stock outstanding, voting together as a single class (with each share of
Preferred Stock being entitled to the number of votes determined in accordance
with the last sentence of Section of this), shall be entitled to elect all
members of the Board not specified in Section of this at each meeting, or
pursuant to each consent of the Corporation’s stockholders, for the election of
directors, and to remove from office, with or without cause, any directors
elected pursuant to this Section and to fill any vacancy caused by the death,
resignation or removal of any such director.











--------------------------------------------------------------------------------




(d)

Term.  The directors shall be divided into three classes, designated Class I,
Class II and Class III. Class I shall consist of two independent directors,
Class II shall consist of the two Series E Preferred Stock Directors, and Class
III shall consist of the chief executive officer. Each such director shall serve
for a term ending on the date of the third annual meeting of shareholders
following the annual meeting at which the director was elected. Notwithstanding
the foregoing, each director shall serve until his successor is duly elected and
qualified, or until his retirement, death, resignation or removal.  In order to
implement a staggered Board of Directors at the 2012 Annual Meeting of
Stockholders, Class I shall serve a one (1) year term; Class II shall serve a
two (2) year term; and Class III shall serve a three (3) year term.  Directors
elected at each annual meeting after the 2012 Annual Meeting of Stockholders
shall be elected for a 3 year term as specified above.




4.3

Additional Voting Rights.  The holders of shares of Series E Preferred Stock,
voting together as a single class, shall have the additional voting and consent
rights set forth in Section of this.




5.

Conversion.  The holders of Preferred Stock shall have the following rights and
be subject to the following obligations with respect to the conversion of shares
of Preferred Stock into shares of Common Stock.  The number of shares of Common
Stock which a holder of any particular series of Preferred Stock shall be
entitled to receive upon the conversion of such Preferred Stock shall be equal
to the product obtained by multiplying the Conversion Rate then in effect for
such series by the number of shares of such series of Preferred Stock being
converted.  The “Conversion Rate” means (a) with respect to the Series A
Preferred Stock, the Series C-1 Preferred Stock, the Series C-2 Preferred Stock,
the Series C-3 Preferred Stock and the Series C-4 Preferred Stock, as
applicable, the quotient obtained by dividing an amount equal to (i) the
Applicable Per Share Stated Value for such series of Preferred Stock by (ii) the
Applicable Conversion Price for such series of Preferred Stock, (b) with respect
to the Series B Preferred Stock, the quotient obtained by dividing an amount
equal to (i) the sum of (A) Applicable Per Share Stated Value for the Series B
Preferred Stock, plus (B) all accrued and unpaid Series B and D Preferred
Dividends attributable to the Series B Preferred Shares by (b) the Applicable
Conversion Price for the Series B Preferred Stock; provided that, if the holders
of the Applicable Percentage of the Series B Preferred Stock elect to receive,
in exchange, all or a portion of an amount equal to their pro rata share of all
accrued and unpaid Series B and D Dividends in cash upon the conversion of the
Series B Preferred Stock, then that amount shall not be added to the Applicable
Per Share Stated Value for the Series B Preferred Stock in determining the
Conversion Rate for the Series B Preferred Stock, and (c)  with respect to the
Series D Preferred Stock, the quotient obtained by dividing an amount equal to
(i) the sum of (A) Applicable Per Share Stated Value for the Series D Preferred
Stock, plus (B) all accrued and unpaid Series B and D Preferred Dividends
attributable to the Series D Preferred shares by (b) the Applicable Conversion
Price for the Series D Preferred Stock; provided that, if the holders of the
Applicable Percentage of the Series D Preferred Stock elect to receive, in
exchange, all or a portion of an amount equal to their pro rata share of all
accrued and unpaid Series B and D Dividends in cash upon the conversion of the
Series D Preferred Stock, then that amount shall not be added to the Applicable
Per Share Stated Value for the Series D Preferred Stock in determining the
Conversion Rate for the Series D Preferred Stock, and (d) with respect to the
Series E Preferred Stock, the quotient obtained by dividing an amount equal to
(i) the sum of (A) Applicable Per Share Stated Value for the Series E Preferred
Stock, plus (B) all accrued and unpaid Series E Preferred Dividends attributable
to the Series E Preferred shares by (b) the Applicable Conversion Price for the
Series E Preferred Stock; provided that, if the holders of the Applicable
Percentage of the Series E Preferred Stock elect to receive, in exchange, all or
a portion of an amount equal to their pro rata share of all accrued and unpaid
Series E Dividends in cash upon the conversion of the Series E Preferred Stock,
then that amount shall not be added to the Applicable Per Share Stated Value for
the Series E Preferred Stock in determining the Conversion Rate for the Series E
Preferred Stock.




5.1

Optional Conversion.  Subject to and in compliance with the provisions of this
Section, each share of Preferred Stock may, at the option of the holder thereof,
be converted at any time, and from time to time, into fully-paid and
non-assessable shares of Common Stock.




5.2

Automatic Conversion.




(a)

Consent/Initial Public Offering/Pubco Transaction.  Each share of Preferred
Stock and accrued dividends shall automatically convert into fully-paid and
non-assessable shares of Common Stock upon the first to occur of (a) the
affirmative approval or written consent of, and written notice to, the
Corporation by the Applicable Percentage of Series E Preferred Stock, voting  as
a separate class or (b) the time immediately prior to the consummation of a
Qualified Initial Public Offering or a Pubco Transaction, in each case, without
any further action by the holder, and whether or not the certificate or
certificates representing such shares are surrendered to the Corporation,.  To
the extent permitted by law, an automatic conversion pursuant to clause (a) of
this Section shall be deemed to have been effected as of the close of business
on the date on which such written notice shall have been received by the
Corporation.











--------------------------------------------------------------------------------




5.3

Anti-Dilution Adjustments.




(a)

Adjustment of Conversion Price Upon Issuance of Shares of Common Stock. Except
as provided in Sections and, for so long as there are any shares of Series E
Preferred Stock or 2012 Common Stock Warrants outstanding, if and whenever at
any time and from time to time after the Series E Original Issue Date or the
2012 Common Stock Warrant Original Issue Date, as applicable, the Corporation
shall Issue, or is, in accordance with Sections through of this, deemed to have
Issued, any shares of Common Stock for no consideration or a consideration per
share less than the Applicable Conversion Price for the Series E Preferred Stock
in effect immediately prior to the time of such Issuance or, as to Common Stock
Equivalents, Net Consideration Per Share less than the Applicable Conversion
Price for the Series E Preferred Stock in effect immediately prior to the time
of such Issuance or the exercise price for the 2012 Common Stock Warrants, as
applicable,, then, forthwith upon such Issue or sale, the 2012 Common Stock
Warrant exercise price shall be subject to proportional adjustment and/or the
Applicable Conversion Price with respect to the Series E Preferred Stock shall
be reduced to the price (calculated to the nearest tenth of a cent) determined
by multiplying such Common Stock Warrant exercise price or Applicable Conversion
Price for the Series E Preferred Stock by the following fraction:




N(0) + N(1)

N(0) + N(2)

 




Where:  




N(0) = the number of shares of Common Stock outstanding (calculated on a Fully
Diluted Basis) immediately prior to the Issuance of such additional shares of
Common Stock or Common Stock Equivalents;




N(1) = the number of shares of Common Stock which the aggregate consideration,
if any (including the aggregate Net Consideration Per Share with respect to the
issuance of Common Stock Equivalents), received or receivable by the Corporation
for the total number of such additional shares of Common Stock so Issued or
deemed to be Issued would purchase at the Applicable Conversion Price for the
Series E Preferred Stock or 2012 Common Stock Warrant exercise price, as
applicable, in effect immediately prior to such Issuance; and




N(2) = the number of such additional shares of Common Stock so Issued or deemed
to be Issued.




The provisions of this Section may be waived as to all shares of Series E
Preferred Stock, in any instance, upon the written consent or agreement of the
Applicable Percentage for the Series E Preferred Stock.




No other series of Preferred Stock other than the Series E Preferred Stock shall
have any rights for an adjustment of conversion price pursuant to this Section
C.5.3 upon the issuance of shares of common stock of the Company.




For purposes of this Section, the following Sections to shall be applicable:




(i)

Consideration for Shares.  For purposes of this Section , the consideration
received by the Corporation for the Issuance of any shares of Common Stock or
Common Stock Equivalents shall be computed as follows:




(A)

insofar as such consideration consists of cash, the consideration received
therefor shall be deemed to be the amount received by the Corporation therefor,
without deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Corporation in connection
therewith (excluding amounts paid for accrued interest, dividends or
distributions);











--------------------------------------------------------------------------------




(B)

insofar as such consideration consists of property other than cash, the value of
such property received by the Corporation shall be deemed to be the fair value
of such property at the time of such Issuance as determined in good faith by the
Board (which determination must include the approval of the Series E Preferred
Stock Directors), without deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Corporation in connection
therewith;




(C)

insofar as such consideration consists of consideration other than cash or
property, the value of such other consideration shall be deemed to be the
aggregate par value of Common Stock Issued or deemed Issued; and




(D)

in the event that Common Stock or Common Stock Equivalents shall be Issued in
connection with the Issue of other securities of the Corporation, together
comprising one integral transaction in which no special consideration is
allocated to such Common Stock or Common Stock Equivalents by the parties
thereto, the allocation of the aggregate consideration between such other
securities and the Common Stock Equivalents shall be as determined in good faith
by the Board (which determination must include the approval of the Series E
Preferred Stock Directors).




(ii)

Issuance of Common Stock Equivalents.  The Issuance of any Common Stock
Equivalents shall be deemed an Issuance of the maximum number of shares of
Common Stock Issuable upon the complete exercise, conversion or exchange of such
Common Stock Equivalents (assuming the satisfaction of all vesting or other
similar requirements and achievements of all thresholds or other criteria which
would increase the number of shares of Common Stock ultimately issuable upon
exercise, exchange or conversion), and no further adjustments shall be made upon
exercise, conversion or exchange of such Common Stock Equivalents.  If the terms
of any Common Stock Equivalents (excluding Common Stock Equivalents which are
themselves Exempted Securities), the Issuance of which did not result in an
adjustment to Applicable Conversion Price for the Series E Preferred Stock,
pursuant to the provisions of this Section C.5.3 (either because the Net
Consideration Per Share of the Common Stock subject thereto was equal to or
greater than the Applicable Conversion Price for the Series E Preferred Stock
then in effect, or because Common Stock Equivalent was issued before the Series
E Original Issue Date), are revised after the Series E Original Issue Date as a
result of an amendment to such terms or any other adjustment pursuant to the
provisions of such Common Stock Equivalent the effect of which is to provide for
either (A) any increase or decrease in the number of shares of Common Stock
Issuable upon the complete exercise, conversion or exchange of any such Common
Stock Equivalent or (B) any increase or decrease in the Net Consideration Per
Share payable to the Corporation with respect to the Issuance of such Common
Stock Equivalent or the Common Stock subject thereto upon such exercise,
conversion or exchange, then such Common Stock Equivalent, as so amended or
adjusted, and the maximum number of shares of Common Stock issuable upon the
complete exercise, conversion or exchange of such Common Stock Equivalent
(assuming the satisfaction of all vesting or other similar requirements and
achievements of all thresholds or other criteria which would increase the number
of shares of Common Stock ultimately issuable upon exercise, exchange or
conversion) shall be deemed to have been issued effective upon such revision
becoming effective.




(iii)

Net Consideration Per Share.  The “Net Consideration Per Share” which shall be
receivable by the Corporation for any shares of Common Stock Issued upon the
exercise, exchange or conversion of any Common Stock Equivalents shall mean the
amount equal to the total amount of consideration, if any, received by the
Corporation for the Issuance of such Common Stock Equivalents, plus the minimum
amount of consideration, if any, payable to the Corporation upon complete
exercise, exchange or conversion thereof, divided by the aggregate number of
shares of Common Stock that would be Issued if such Common Stock Equivalents
were fully exercised, exchanged or converted (assuming satisfaction of all
vesting or similar requirements and achievements of all thresholds or other
criteria which would increase the number of shares of Common Stock ultimately
issuable upon exercise, exchange or conversion).














--------------------------------------------------------------------------------




(iv)

Revisions to Common Stock Equivalents.  If the terms of any Common Stock
Equivalent, the issuance of which resulted in an adjustment to the Series E
Preferred Stock pursuant to the terms of this Section C5.3 of this Article IV,
are revised as a result of an amendment to such terms or any other adjustment
pursuant to the provisions of such Common Stock Equivalent, the effect of which
is to provide for either (1) any increase or decrease in the number of shares of
Common Stock Issuable upon the complete exercise, conversion or exchange of any
such Common Stock Equivalent or (2) any increase or decrease in the Net
Consideration Per Share payable to the Corporation with respect to the Issuance
of such Common Stock Equivalent or the Common Stock subject thereto upon such
exercise, conversion or exchange, then, effective upon such revisions becoming
effective, the Applicable Conversion Price for the Series E Preferred Stock
computed upon the original Issuance of such Common Stock Equivalent (or upon the
occurrence of a record date with respect thereto) shall be readjusted to such
Applicable Conversion Price as would have been obtained had such revised terms
been in effect upon the original date of Issuance of such Common Stock
Equivalent.  Notwithstanding the foregoing, no readjustment pursuant to this
clause (iv) shall have the effect of increasing such Applicable Conversion Price
to an amount which exceeds the lower of (A) the Applicable Conversion Price for
the Series E Preferred Stock in effect immediately prior to the original
adjustment made as a result of the issuance of such Common Stock Equivalent, or
(B) the Applicable Conversion Price for such Series E Preferred Stock that would
have resulted from any Issuances of Common Stock or Common Stock Equivalents
(other than deemed Issuances of Common Stock as a result of the Issuance of such
revised Common Stock Equivalent) between the original adjustment date and such
readjustment date.




(v)

Expiration and Termination of Common Stock Equivalents.  Upon the expiration or
termination of any unexercised, unconverted or unexchanged Common Stock
Equivalent (or portion thereof) which resulted (either upon its original
Issuance or upon a revision of its terms) in an adjustment to the Applicable
Conversion Price for the Series E Preferred Stock pursuant to the terms of this
Section C.5.3, the Applicable Conversion Price for the Series E Preferred Stock
shall be readjusted to such Applicable Conversion Price as would have been
obtained had such Common Stock Equivalent (or portion thereof) never been
issued.  Notwithstanding the foregoing, no readjustment pursuant to this clause
(v) shall have the effect of increasing such Applicable Conversion Price to an
amount which exceeds the lower of (A) the Applicable Conversion Price for the
Series E Preferred Stock in effect immediately prior to the original adjustment
made as a result of the Issuance of such Common Stock Equivalent, or (B) the
Applicable Conversion Price for such the Series E Preferred Stock that would
have resulted from any Issuances of Common Stock or Common Stock Equivalents
(other than deemed Issuances of Common Stock as a result of the Issuance of such
expired or terminated Common Stock Equivalent (or portion thereof)) between the
original adjustment date and such readjustment date.

(vi)

Record Date.  In case the Corporation shall establish a record date with respect
to the holders of any class or series of the Corporation’s capital stock or
other securities for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock or Common Stock Equivalents
or (B) to subscribe for or purchase shares of Common Stock or Common Stock
Equivalents, then such record date shall be deemed to be the date of the
Issuance of the shares of Common Stock deemed to have been Issued upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.




(vii)

Exceptions to Anti-Dilution Adjustments.  The anti-dilution adjustments set
forth in this Section  shall not apply under any of the circumstances
contemplated in Section  or of this. Further, the anti-dilution adjustments set
forth in this Section . shall not apply with respect to the following
(collectively, the “Excluded Securities”):




(A)

the Issuance of shares of Common Stock (or options to purchase or acquire shares
of Common Stock) to employees, consultants, officers or directors of the
Corporation or any Affiliate or Subsidiary of the Corporation pursuant to a
stock option plan or restricted stock plan or arrangement, which Issuance of
shares of Common Stock (or options to purchase or acquire shares of Common
Stock) are unanimously approved by the Board;




(B)

the Issuance of any shares of Common Stock upon the conversion of outstanding
shares of Preferred Stock;




(C)

the Issuance of shares of Common Stock in a Qualified Initial Public Offering or
merger of the Corporation with or acquisition of the Corporation by an entity
whose capital stock is traded on a public exchange;




(D)

the Issuance of Common Stock, Common Stock Equivalents or other securities to
financial institutions or other lenders or lessors in connection with any loan,
commercial credit arrangement, equipment financing, commercial property lease or
similar transaction that is primarily for purposes other than raising equity
capital for the Corporation or any of its Affiliates and are approved by a
majority of the entire Board (which majority must include the Series E Preferred
Stock Directors);











--------------------------------------------------------------------------------




(E)

the Issuance of any Common Stock, Common Stock Equivalent or other securities
pursuant to any capital reorganization, reclassification or similar transaction
that is primarily for purposes other than raising equity capital for the
Corporation or any of its Affiliates and that are approved a majority of the
entire Board (which majority must include the Series E Preferred Stock
Directors);




(F)

the Issuance of any Common Stock, Common Stock Equivalent or other securities to
an entity as a component of any business relationship with such entity for the
purpose of (1) joint venture, technology licensing or development activities,
(2) distribution, supply or manufacture of the Corporation’s products or
services or (3) any other arrangement involving corporate partners that is
primarily for purposes other than raising equity capital for the Corporation or
any of its Affiliates and, in each of the foregoing cases, is approved by a
majority of the entire Board (which majority must include the Series E Preferred
Stock Directors); or




(G)

the Issuance of Common Stock, Common Stock Equivalents or other securities in
any transaction primarily for the purpose of raising equity capital for the
Corporation or any of its Affiliates (1) to investment bankers, placement agents
or advisors in connection with the issuance of Series E Preferred Stock, or (2)
in which an exemption from the anti-dilution provisions is specifically approved
in writing by the Applicable Percentage of the Series E Preferred Stock, in the
case of an Issuance for a consideration or a Net Consideration Per Share less
than the Applicable Conversion Price with respect to the Series E Preferred
Stock which is approved a majority of the entire Board (which majority must
include the Series E Preferred Stock Directors).




(b)

Adjustment Upon Extraordinary Stock Event.  Upon the happening of an
Extraordinary Stock Event, the Applicable Conversion Price for each share of
Preferred Stock shall, simultaneously with the happening of such Extraordinary
Stock Event, be adjusted by multiplying such Applicable Conversion Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such Extraordinary Stock Event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such Extraordinary Stock Event and the product so obtained
shall thereafter be the Applicable Conversion Price for such share of Preferred
Stock, which, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive Extraordinary Stock Event or Events.  An
“Extraordinary Stock Event” shall mean (i) the Issuance of additional shares of
Common Stock as a dividend or other distribution on outstanding shares of Common
Stock, (ii) a subdivision or stock split of outstanding shares of Common Stock
into a greater number of shares of Common Stock, or (iii) a combination or
reverse stock split of outstanding shares of Common Stock into a smaller number
of shares of Common Stock.




(c)

Reorganization or Reclassification.  In the event of (i) any capital
reorganization, any reclassification of the capital stock of the Corporation or
other change in the capital stock of the Corporation (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of any Extraordinary Stock Event), (ii) any consolidation, merger,
reorganization or share exchange involving the Corporation or any Subsidiary
(any such transaction described in clauses (i) and (ii) hereof, an
“Extraordinary Transaction”), then the holder of each share of Preferred Stock
shall have the right thereafter to receive, in lieu of the shares of Common
Stock immediately theretofore receivable upon the conversion of such shares of
Preferred Stock pursuant to Section  of this, the kind and amount of shares of
stock or other securities or property as may be Issued or payable with respect
to or in exchange for that number of shares of Common Stock into which such
holder’s shares of Preferred Stock is, immediately prior to such Extraordinary
Transaction, convertible, and in any such case appropriate provisions shall be
made with respect to the rights and interests of such holder to the end that the
provisions of this Certificate (including, without limitation, provisions for
adjustments of the Applicable Conversion Price for such Preferred Stock) shall
thereafter be applicable in relation to any shares of stock or other securities
or property thereafter deliverable upon the exercise of such conversion rights.
 The provision for such conversion right to the holders of Preferred Stock shall
be a condition precedent to the consummation by the Corporation of any
Extraordinary Transaction, unless (a) such Extraordinary Transaction is also an
Acquisition Transaction and (b) the Applicable Percentage of any particular
series of Preferred Stock does not provide notice to the Corporation in
accordance with Section  of this of their election to not treat such Acquisition
Transaction as a Liquidation, in which case, the provisions of Section  of this,
and not this Section , shall apply with respect to such particular series.  The
provisions of this Section  shall apply with respect to each series of Preferred
Stock that provides notice to the Corporation in accordance with Section  of
this of such series’ election to not treat such Acquisition Transaction as a
Liquidation.  The provisions of this Section  shall similarly apply to
successive Extraordinary Transactions.











--------------------------------------------------------------------------------




(d)

Notice of Adjustment.  Upon any adjustment of the Applicable Conversion Price
for any particular series of Preferred Stock or change in the exercise price of
2012 Common Stock Warrants, then in each such case the Corporation shall give
written notice thereof to each holder of such series of Preferred Stock or 2012
Common Stock Warrants, as applicable, which notice shall state the Applicable
Conversion Price resulting from such adjustment or changes in exercise price,
setting forth in reasonable detail the method upon which such calculation is
based.




5.4

Status of Converted or Repurchased Preferred Stock.  Any shares of Preferred
Stock cancelled pursuant to Section  of this, converted into Common Stock or
acquired by the Corporation by reason of exchange, purchase or otherwise shall
be cancelled and shall not be subject to reissuance, and the capital of the
Corporation shall be automatically reduced by a corresponding amount.  Upon the
cancellation of all outstanding shares of any particular series of Preferred
Stock, the provisions of the designation of such series of Preferred Stock shall
terminate and have no further force and effect.




5.5

Issue Tax. The issuance of certificates for shares of Common Stock upon
conversion of shares of Preferred Stock shall be made without charge to the
holders thereof for any issuance, documentary, stamp or other transactional tax
in respect thereof, provided that the Corporation shall not be required to pay
any such tax that may be payable in respect of any transfer involved in the
issuance and delivery of any certificate in a name other than that of the holder
of the shares of Preferred Stock which is being converted.




5.6

Closing of Books.  The Corporation will at no time close its transfer books
against the transfer of any shares of Preferred Stock or of any shares of Common
Stock Issued or Issuable upon the conversion of any shares of Preferred Stock in
any manner which interferes with the timely conversion of such shares of
Preferred Stock.




5.7

Exercise Of Conversion Privilege; Delivery of Certificates.  To exercise its
conversion privilege under Section  of this, a holder of Preferred Stock shall
surrender the certificate or certificates representing the shares being
converted to the Corporation at its principal office, or , if such
certificate(s) have been lost, stolen or destroyed, then the holder shall
deliver a certificate executed by such holder certifying to such fact, together
with an agreement reasonably satisfactory to the Corporation to indemnify the
Corporation from any loss incurred by the Corporation in connection with such
lost, stolen or destroyed certificate, and shall give written notice to the
Corporation at that office that such holder elects to convert such shares.  Such
written notice shall state the date on, or the time at which, the conversion is
to be deemed effective and any conditions to such effectiveness.  If such
written notice does not state any such date, time or conditions, then the date
when such written notice of exercise of the conversion privilege is received by
the Corporation, together with the certificate or certificates representing the
shares of Preferred Stock being converted (or, if applicable, the certification
and indemnity agreement described above), shall be the date on which the
conversion is deemed effective.  The date or time at which any conversion of one
or more series of Preferred Stock is deemed effective under this Section . is
referred to in this Certificate as the “Conversion Date.”  Following an
automatic conversion of the Preferred Stock pursuant to Section  of this, each
holder of Preferred Stock being so automatically converted shall, as promptly as
practicable following receipt of notice of such event from the Corporation,
surrender the certificate or certificates representing such Preferred Stock (or,
if applicable, the certification and indemnity agreement described above) to the
Corporation at the principal office of the Corporation, together with a notice
containing the information specified below.  Any notice required to be provided
by a holder of Preferred Stock under this Section  shall also state the name or
names (with address or addresses) in which the certificate or certificates for
shares of Common Stock issuable upon such conversion shall be issued.  The
certificate or certificates for shares of Preferred Stock surrendered for
conversion shall be accompanied by proper assignment thereof to the Corporation
or in blank.  As promptly as practicable after the Conversion Date for the
Preferred Stock being converted, or the date on which the Corporation receives a
holder’s certificate(s) (or, if applicable, the certification and indemnity
agreement described above) with respect to an automatic conversion, the
Corporation shall issue and deliver to the holder of the shares of Preferred
Stock being converted, or on its written order, such certificate or certificates
as it may request for the number of whole shares of Common Stock issuable upon
the conversion of such shares of Preferred Stock in accordance with the
provisions of Section  of this, and cash, as provided in Section  of this in
respect of any fraction of a share of Common Stock issuable upon such
conversion.  At such time as any conversion of shares of Preferred Stock is
effective, the rights of the holder as holder of the converted shares of
Preferred Stock shall cease and the person(s) in whose name(s) any
certificate(s) for shares of Common Stock shall be issuable upon such conversion
shall be deemed to have become the holder or holders of record of the shares of
Common Stock represented thereby, regardless of whether the certificates that
represented the converted shares of Preferred Stock have been surrendered by the
holder thereof.











--------------------------------------------------------------------------------




5.8

Fractional Shares; Distributions; Partial Conversion.  No fractional shares of
Common Stock shall be Issued upon conversion of shares of Preferred Stock into
shares of Common Stock and no payment or adjustment shall be made upon any
conversion on account of any cash distributions on the shares of Common Stock
Issued upon such conversion.  In case the number of shares of Preferred Stock
represented by the certificate or certificates surrendered pursuant to Section 
exceeds the number of shares of Preferred Stock converted, the Corporation
shall, upon such conversion, execute and deliver to the holder, at the expense
of the Corporation, a new certificate or certificates for the number of shares
of the particular series of Preferred Stock represented by the certificate or
certificates surrendered that are not to be converted.  If any fractional shares
of Common Stock would, except for the provisions of the first sentence of this
Section , be delivered upon such conversion, the Corporation, in lieu of
delivering such fractional share, shall pay to the holder surrendering the
shares of Preferred Stock for conversion an amount in cash equal to the fair
market value of such fractional share as determined in good faith by the Board.




6.

Restrictions and Limitations on Corporate Action.  For so long as any shares of
Series E Preferred Stock are outstanding, the affirmative vote of the Applicable
Percentage of Series E Preferred Stock outstanding voting as a separate class
shall be required to authorize, any action by the Corporation or any of its
Subsidiaries involving any of the following:




(a)

the authorization, designation, creation, reclassification or Issuance of (i)
any class or series of capital stock of the Corporation or any of its
Subsidiaries, including without limitation, any Preferred Stock pursuant to
Section A of this, (ii) any bonds, debentures, notes or other debt security of
the Corporation or any of its Subsidiaries, or (iii) any securities, bonds,
debentures, notes or other obligations directly or indirectly convertible into
or exercisable or exchangeable for, or having optional rights to purchase or
otherwise acquire, any class or series of capital stock of the Corporation or
any of its Subsidiaries, other than Excluded Securities of any kind described in
clauses (A) through (F), inclusive, of Section 5.3(a)(vii) of this Article IV;




(b)

any increase or decrease in the authorized number of shares of capital stock of
the Corporation or any of its Subsidiaries or the number of designated shares of
Series A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock,
Series D Preferred Stock, or Series E Preferred Stock;




(c)

any amendment, alteration, restatement, repeal, addition or other change to the
designations, powers, preferences, rights, privileges or qualifications,
limitations or restrictions of any series of Preferred Stock, whether by merger,
consolidation, recapitalization, reorganization or otherwise;




(d)

the declaration or payment of any dividends, payments or any other distribution,
direct or indirect, on account of any securities of the Corporation or any of
its Subsidiaries, or the set aside of any funds for any such purpose, except for
(i) the Series E Preferred Dividends, (ii) dividends or distributions on
outstanding shares of Common Stock payable solely in shares of Common Stock,
(iii) dividends and distributions made in accordance with the express terms of
any capital stock issued with the approval of the Applicable Percentage of
Series E Preferred Stock, voting as a separate class, in accordance with Section
of this, and (iv) dividends, payments and distributions by Subsidiaries of the
Corporation to the Corporation;  




(e)

the redemption, repurchase, retirement or other acquisition by the Corporation
or any of its Subsidiaries of any capital stock or other securities of the
Corporation or any such Subsidiary, except for shares of Common Stock
repurchased upon termination of an officer, employee, director or consultant at
the lower of fair market value, as reasonably determined by the Board, or cost
pursuant to a restricted stock purchase agreement that is approved by a majority
of the entire Board;




(f)

any financing arrangement or incurrence of any indebtedness, whether pursuant to
the issuance of securities or otherwise, for or on behalf of the Corporation or
any Subsidiary in aggregate principal amount outstanding at any time in excess
of $500,000 including, without limitation, loan agreements, credit lines,
letters of credit and capitalized leases;




(g)

any (i) Liquidation, or (ii) Acquisition Transaction, in either case with
respect to the Corporation or any of its Subsidiaries;




(h)

any merger or consolidation of the Corporation with or into any other Person or
permitting any of the Corporation’s Subsidiaries to merge or consolidate with or
into any other Person;




(i)

any amendment, alteration, restatement, repeal, addition or other change to any
provision of this Certificate or the Bylaws of the Corporation or any of its
Subsidiaries’ respective or similar constitutive documents, whether by merger,
consolidation, recapitalization, reorganization or otherwise;











--------------------------------------------------------------------------------




(j)

any (i) adoption, approval, amendment or modification of any stock option plan,
stock purchase plan, equity incentive plan or any similar plan, (ii) adoption,
approval, amendment or modification of (A) the form of stock option agreement or
restricted stock purchase or grant agreement or (B) stock option agreement or
restricted stock purchase or grant agreement entered into by the Corporation or
any of its Subsidiaries (including, without limitation, the acceleration of any
vesting schedule thereunder and the termination, waiver or modification of the
Corporation’s repurchase rights thereunder), (iii) adoption or approval of any
stock appreciation, phantom stock or similar rights or any grant thereof and
(iv) any grant of stock options with an exercise price per share or unit that is
less than the fair market value of such share or unit on the date of such grant
(as reasonably determined by a majority of the entire Board) or issue or sell
capital stock pursuant to restricted stock awards or restricted stock purchase
agreements at a price per share or unit less than the fair market value of such
share or unit on the date of such issuance or sale (as reasonably determined by
a majority of the entire Board);




(k)

any increase or decrease in the authorized number of directors comprising the
entire Board;




(l)

any participation by the Corporation or allowance of any Subsidiary to
participate in any business other than the business of researching, developing,
manufacturing, marketing or selling pharmaceutical products or otherwise
conducting business in the biopharmaceutical industry;




(m)

any purchase, lease, license or other acquisition of any other Person, whether
by equity purchase, merger, consolidation, reorganization, or otherwise, or of
all or substantially all of the assets of any other Person, or the entering into
by the Corporation or any of its Subsidiaries of a share exchange with another
Person;




(n)

the making of any loans, extensions of credit or guarantees other than (i)
extensions of trade credit to unaffiliated third parties (other than employees)
in the ordinary course of business, (ii) loans and advances to employees of the
Corporation in the ordinary course of business not to exceed $50,000 in the
aggregate outstanding at any time or (iii) guarantees of any indebtedness or
contractual obligations incurred by any of the Corporation’s Subsidiaries that
are approved by a majority of the entire Board;




(o)

the making of any capital expenditure in any fiscal year in excess of $500,000
not included in the annual budget for such fiscal year that is approved by a
majority of the entire Board;




(p)

any change of the Corporation’s independent public accounting firm or any
material change in accounting methods or policies not required to be made in
accordance with accounting principles generally accepted in the United States;




(q)

the entering into of any transaction with the Corporation’s Affiliates (other
than (A) normal employment and benefits arrangements approved by a majority of
the entire Board,(B) payments to directors, officers and other agents of the
Corporation or any Subsidiary pursuant to indemnities contained in the
Corporation’s or any Subsidiary’s certificate of incorporation or bylaws or
other similar constitutive documents or any indemnity agreement approved by a
majority of the entire Boardto which the Corporation or any Subsidiary is party
or bound, or (C) transactions between the Corporation and any Subsidiary in the
ordinary course of business); or




(r)

take action that results in taxation of the holders of Preferred Stock under
Section 305 of the Internal Revenue Code, as amended.




7.

No Dilution or Impairment.  The Corporation will not, by amendment of this
Certificate or through any reorganization, transfer of capital stock or assets,
consolidation, merger, recapitalization, share exchange, dissolution, Issue of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of the Preferred Stock set forth herein, but
will at all times in good faith assist in carrying out all of such terms.














--------------------------------------------------------------------------------




8.

Notices of Record Date.  In the event of (a) any taking by the Corporation of a
record of the holders of any class or series of the Corporation’s capital stock
or other securities for the purpose of determining the holders thereof who are
entitled to receive any dividends or other distribution, or any right to
subscribe for, purchase or otherwise acquire any shares of capital stock of any
class or series or any other securities or property, or to receive any other
right; (b) any capital reorganization, any reclassification of the capital stock
of the Corporation or other change in the capital stock of the Corporation, any
merger, consolidation or reorganization, or share exchange involving the
Corporation or any Subsidiary, or any sale, conveyance, disposition, exclusive
license, lease or other transfer, whether pursuant to a single transaction or
series of related transactions, of all or substantially all of the assets of the
Corporation or any Subsidiary; or (c) any Liquidation; then and in each such
event the Corporation shall mail or cause to be mailed to each holder of
Preferred Stock a notice specifying (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right and a
description of such dividend, distribution or right, (ii) the date on which any
such reorganization, reclassification, recapitalization, sale, conveyance,
disposition, exclusive license, lease, transfer, consolidation, merger, or
Liquidation is expected to become effective, and (iii) the time, if any, that is
to be fixed, as to when the holders of record of any such capital stock or other
securities shall be entitled to exchange their shares of any such capital stock
or other securities for cash, securities or other property deliverable upon such
reorganization, reclassification, recapitalization, sale, conveyance,
disposition, exclusive license, lease, transfer, consolidation, merger, share
exchange or Liquidation.  Such notice shall be sent at least twenty (20)
calendar days prior to the date specified in such notice on which action is
being taken.




9.

Reservation Of Capital Stock.  The Corporation shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock solely
for the purpose of effecting the conversion of the shares of the Preferred
Stock, such number of its shares of Common Stock as shall from time to time be
sufficient to effect the conversion of all outstanding shares of the Preferred
Stock (including any shares of Preferred Stock represented by any warrants,
options, subscription or purchase rights for Preferred Stock).  If at any time
the number of authorized but unissued shares of Common Stock shall not be
sufficient to effect the conversion of all then outstanding shares of the
Preferred Stock (including any shares of Preferred Stock represented by any
warrants, options, subscriptions or purchase rights for such Preferred Stock),
the Corporation shall take such action as may be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purpose.




10.

Notices.  Whenever written notice is required to be given by the Corporation or
any stockholder to holders of the Preferred Stock, or by any stockholder to the
Corporation, such notice shall be in writing and unless otherwise required by
this Certificate or Delaware law, shall be deemed sufficient upon receipt when
delivered personally, by courier, by confirmed facsimile or by confirmed
electronic mail (to the extent notification by electronic mail has been
consented to), or 48 hours after being deposited in the U.S. mail as first class
mail with postage prepaid, if such notice is sent to the party at the most
recent address as shown on the books of the Corporation or to the Corporation at
the address of its principal place of business.




D.

Definitions.  For purposes of this Certificate of Incorporation, the following
terms used herein shall have the meanings ascribed below:




“Acquisition Transaction” means: (a) any sale, conveyance, disposition,
exclusive license, lease or other transfer, whether pursuant to a single
transaction or a series of related transactions, of all or substantially all of
the assets of the Corporation and/or its Subsidiaries, determined on a
consolidated basis; (b) the acquisition of the Corporation by another Person by
means of any transaction or series of related transactions (including, without
limitation, any consolidation, merger, reorganization, sale of stock,
recapitalization, share exchange, or other transaction involving the Corporation
or any Subsidiary except for Issuances of securities by the Corporation that are
approved by the Applicable Percentage of the Series E Preferred Stock
outstanding, voting as a separate class, as provided in Section of this), that
results in the holders of the Corporation’s outstanding shares of capital stock
immediately prior to any such transaction not holding (by virtue of such
securities issued solely pursuant to such transaction), immediately after such
transaction, securities representing at least a majority of the voting power of
the Person surviving or resulting from such transaction or, if the surviving or
resulting Person is a subsidiary of the Corporation or another Person
immediately after such transaction, the entity whose securities are issued
pursuant to such transaction or series of transactions; or (c) the effectuation
by the Corporation or by any of the holders of the Corporation’s outstanding
capital stock of a transaction or series of related transactions (except for
issuances of securities by the Corporation that are approved by the Applicable
Percentage of the Series E Preferred Stock outstanding and voting as a separate
class, as provided in Section of this) that results in the holders of the
Corporation’s outstanding capital stock immediately prior to any such
transaction not holding (by virtue of such securities issued solely pursuant to
such transaction) immediately after such transaction, securities representing at
least a majority of the voting power of the Corporation.  




“Affiliate” has the meaning set forth in Section C.3.3(b) of this Article IV.














--------------------------------------------------------------------------------




“Applicable Conversion Price” means (a) with respect to each share of Series A
Preferred Stock, $2.99 per share; (b) with respect to each share of the Series B
Preferred Stock, $3.00 per share;(c) with respect to each share of the Series
C-1 Preferred Stock, $4.00 per share; (d) with respect to each share of the
Series C-2 Preferred Stock, $6.00 per share;(e) with respect to each share of
the Series C-3 Preferred Stock, $12.00 per share; (f) with respect to each share
of the Series C-4 Preferred Stock, $2.00 per share;  (g) with respect to each
share of the Series D Preferred Stock, $2.00 per share, and (h) with respect to
each share of the Series E Preferred Stock, $0.261 per share, in each of the
foregoing cases, subject to adjustment in accordance with Section  of this




“Applicable Per Share Stated Value” means (a) with respect to the Series A
Preferred Stock, $4.00 per share; (b) with respect to the Series B Preferred
Stock, $3.00 per share;(c) with respect to the Series C-1 Preferred Stock, $4.00
per share; (d) with respect to the Series C-2 Preferred Stock, $6.00 per
share;(e) with respect to the Series C-3 Preferred Stock, $12.00 per share;
(f)with respect to the Series C-4 Preferred Stock, $2.00 per share; (g) with
respect to the Series D Preferred Stock, $2.00 per share, and (h) with respect
to the Series E Preferred Stock, $0.261 per share in each of the foregoing
cases, subject to appropriate and proportionate adjustment for stock dividends
payable in shares of, stock splits and other subdivisions and combinations of,
and recapitalizations and like occurrences with respect to, such series of
Preferred Stock.




“Applicable Percentage” means (a) with respect to any matter requiring the
action, approval or consent of the holders of the  Series A Preferred Stock as a
class, the holders of a majority of the outstanding shares of the Series A
Preferred Stock voting together as a single class; (b) with respect to any
matter requiring the action, approval or consent of the holders of the Series B
Preferred Stock as a class, the holders of a majority of the outstanding shares
of the Series B Preferred Stock voting together as a single class; (c) with
respect to any matter requiring the action, approval or consent of the holders
of the  Series C-1 Preferred Stock as a class, the holders of a majority of the
outstanding shares of the Series C-1 Preferred Stock voting together as a single
class; (d) with respect to any matter requiring the action, approval or consent
of the holders of the  Series C-2 Preferred Stock as a class, the holders of a
majority of the outstanding shares of the Series C-2 Preferred Stock voting
together as a single class; (e) with respect to any matter requiring the action,
approval or consent of the holders of the  Series C-3 Preferred Stock as a
class, the holders of a majority of the outstanding shares of the Series C-3
Preferred Stock voting together as a single class; (f) with respect to any
matter requiring the action, approval or consent of the holders of the  Series
C-4 Preferred Stock as a class, the holders of a majority of the outstanding
shares of the Series C-4 Preferred Stock voting together as a single class;(g)
with respect to any matter requiring the action, approval or consent of the
holders of the Series D Preferred Stock as a class, the holders of a majority of
the outstanding shares of the Series D Preferred Stock voting together as a
single class; (h) with respect to any matter requiring the action, approval or
consent of the holders of the Series E Preferred Stock voting together as a
single class, the holders of 51% of the outstanding shares of the Series E
Preferred Stock voting together as a single class; and (g) with respect to any
matter requiring the action, approval or consent of the holders of the
 Preferred Stock as a class, the holders of a majority of the outstanding shares
of the Preferred Stock voting together as a single class; in each of the
foregoing cases, with each share of Preferred Stock having a number of votes
equal to the number of shares of Common Stock into which such share of Preferred
Stock is then convertible.




“Available Assets” has the meaning as set forth in Section  of this.




“Board” has the meaning set forth in Section  of this.




“Certificate” means this Fifth Amended and Restated Certificate of
Incorporation, as amended in accordance with the provisions hereof.




“Common Stock” has the meaning set forth in Section of this.




“Common Stock Equivalents” means warrants, options, subscription or other rights
to purchase or otherwise obtain Common Stock, any securities or other rights
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock and any warrants, options, subscription or other rights to purchase
or otherwise obtain such convertible or exercisable or exchangeable securities
or other rights.




“Conversion Date” has the meaning set forth in Section C.5.7 of this.




“Conversion Rate” has the meaning as set forth in Section  of this.











--------------------------------------------------------------------------------




“Event Notice” has the meaning set forth in Section  of this.




“Excluded Securities” has the meaning set forth in Section  of this.




“Extraordinary Stock Event” has the meaning set forth in Section of this.  




“Extraordinary Transaction” has the meaning set forth in Section C.5.3(c) of
this.




“Fully Diluted Basis” means, as of any time of determination, the number of
shares of Common Stock which would then be outstanding, assuming the complete
exercise, exchange or conversion of all then outstanding exercisable,
exchangeable or convertible Common Stock Equivalents which, directly or
indirectly, on exercise, exchange or conversion result in the Issuance of shares
of Common Stock, assuming in each instance that the holder thereof receives the
maximum number of shares of Common Stock issuable, directly or indirectly, under
the terms of the respective instrument, assuming satisfaction of all vesting or
similar requirements and achievements of all thresholds or other criteria which
would increase the amount of Common Stock ultimately issuable upon exercise,
exchange or conversion.




“Issue” or “Issuance” in any of its forms, means to sell, grant or otherwise
issue in any manner.




“Junior Stock” means, with respect to any particular class or series of the
Corporation’s capital stock, any other class or series of the Corporation’s
capital stock (a) specifically ranking by its terms to be junior to such
particular class or series of capital stock or (b) not specifically ranking by
its terms senior to or on parity with such particular class or series of capital
stock, in each case, as to distribution of assets upon a Liquidation or
otherwise.  







“Liquidation” has the meaning set forth in Section of this.  




“Net Consideration Per Share” has the meaning as set forth in Section  of this.




“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability partnership, limited liability company,
proprietorship, joint venture, trust, association, union, entity or other form
of business organization or any governmental or regulatory authority whatsoever.




“Preferred Stock” has the meaning set forth in Section  of this.




“Preferred Stock Transaction Payment” has the meaning set forth in Section  of
this.




“Pubco Transaction” means (i) a reverse merger or similar transaction between
the Corporation and a corporation whose securities are publicly traded in the
U.S. or other agreed upon jurisdiction, or (ii) the quotation of the
Corporation’s securities for purchase and sale on a U.S. quotation service (iii)
any filing with an applicable regulatory body which will result in the
Corporation becoming an entity whose securities are traded on a public exchange
in the U.S. or other mutually agreed upon jurisdiction.




“Qualified Initial Public Offering” means the closing of the Corporation’s
initial direct public offering or underwritten public offering on a firm
commitment basis pursuant to an effective registration statement on Form S-1 or
any successor forms thereto filed pursuant to the Securities Act of 1933, as
amended, covering the offer and sale of Common Stock for the account of the
Corporation (a) in which (i) the Corporation actually receives gross proceeds
equal to or greater than $5,000,000, calculated before deducting underwriters’
discounts and commissions and other offering expenses, and (ii) a per share
offering price equal to or greater than the product of (A) the Applicable Per
Share Stated Value of the Series E Preferred Stock, multiplied by (B) two (2),
and (b) following which the Common Stock of the Corporation is listed on a
national securities exchange.




“Senior Liquidation Preference” has the meaning set forth in Section. of this.




“Senior Preferred Stock” has the meaning set forth in Section of this.











--------------------------------------------------------------------------------




“Series A Liquidation Preference” has the meaning set forth in Section. of this.




“Series A Preferred Stock” has the meaning set forth in Section  of this.




“Series B Issue Date” means, with respect to a share of Series B Preferred
Stock, the date upon which such share of Series B Preferred Stock was Issued by
the Corporation.




“Series B Liquidation Preference” has the meaning set forth in Section. of this.




“Series B Preferred Stock” has the meaning set forth in Section of this.




“Series B Original Issue Date” means the date on which the first share of Series
B Preferred Stock was Issued by the Corporation.  




“Series B and D Preferred Dividend” has the meaning set forth in Section of
this.




“Series E Preferred Dividend” has the meaning set forth in Section of this.




“Series E Preferred Stock Director” has the meaning set forth in Section of
this.




“Series C Liquidation Preference” has the meaning set forth in Section. of this.




“Series C Preferred Stock” has the meaning set forth in Section of this.




“Series C-1 Liquidation Preference” has the meaning set forth in Section. of
this.




“Series C-1 Preferred Stock” has the meaning set forth in Section of this.




“Series C-2 Liquidation Preference” has the meaning set forth in Section. of
this.




“Series C-2 Preferred Stock” has the meaning set forth in Section of this.




“Series C-3 Liquidation Preference” has the meaning set forth in Section. of
this.




“Series C-3 Preferred Stock” has the meaning set forth in Section of this.




“Series C-4 Liquidation Preference” has the meaning set forth in Section. of
this.




“Series C-4 Preferred Stock” has the meaning set forth in Section of this.




“Series D Issue Date” means, with respect to a share of Series D Preferred
Stock, the date upon which such share of Series D Preferred Stock was Issued by
the Corporation.




 “Series D Liquidation Preference” has the meaning set forth in Section. of
this.




“Series D Preferred Stock” has the meaning set forth in Section C.1 of this
Article IV.




“Series E Issue Date” means, with respect to a share of Series E Preferred
Stock, the date upon which such share of Series E Preferred Stock was Issued by
the Corporation.




“Series E Liquidation Preference” has the meaning set forth in Section of this.




“Series E Preferred Stock” has the meaning set forth in Section C.1 of this
Article IV.  




“Subsidiary” or “Subsidiaries” means any Person of which the Corporation,
directly or indirectly through one or more intermediaries owns or controls at
the time at least fifty percent (50%) of the outstanding voting equity or
similar interests or the right to receive at least fifty percent (50%) of the
profits or earnings or aggregate equity value.











--------------------------------------------------------------------------------




“2012 Common Stock Warrants” means the warrants to purchase Common Stock issued
as part of the offering of up to $25 million in 2012.




“2012 Common Stock Warrant Issue Date” means, with respect to a share of 2012
Common Stock Warrants, the date upon which such warrant was issued to the holder
thereof in accordance with the terms of such warrant.




ARTICLE V

In furtherance of and not in limitation of the powers conferred by statute, the
Board, acting by majority vote, is expressly authorized to make, alter or repeal
the Bylaws of the Corporation, subject to the provisions of Section . of of this
Certificate.




ARTICLE VI




The directors of the Corporation shall be entitled to the benefits of all
limitations on the liability of directors generally that are now or hereafter
become available under the applicable law.  Without limiting the generality of
the foregoing, no director of the Corporation shall be personally liable to the
Corporation or to any stockholder of the Corporation for monetary damages for
breach of fiduciary duty as a director, provided that this provision shall not
limit the liability of a director (a) for any breach of the director’s duty of
loyalty to the Corporation or its stockholders, (b) for acts of omissions not in
good faith or which involve intentional misconduct or a knowing violation of
law, (c) under Section 174 of the DGCL or (d) for any transaction from which the
director derived an improper personal benefit.  Any repeal or modification of
this Article VI shall only be prospective and shall not affect any rights or
protection under this Article VI in effect at the time of the alleged occurrence
of any action or omission to act giving rise to liability.  




ARTICLE VII

Elections of directors need not be by written ballot except and to the extent
provided in the Bylaws of the Corporation.




ARTICLE VIII




Meetings of stockholders may be held within or without the State of Delaware, as
the Bylaws may provide.




ARTICLE IX




The books of the Corporation may be kept (subject to any provision contained in
the statutes) outside the State of Delaware, at such place or places as may be
designated from time to time by the Board of Directors or in the Bylaws of the
Corporation.














--------------------------------------------------------------------------------




ARTICLE X




Pursuant to Section 122(17) of the DGCL, the Corporation hereby renounces any
interest or expectancy of the Corporation or any of its Subsidiaries in, or in
being offered an opportunity to participate in, any and all business
opportunities that are presented to any of the holders of Preferred Stock, any
of their respective Affiliates or any of the respective partners, members,
directors, stockholders, employees or agents of any of the foregoing (including,
without limitation, any representative or affiliate of such holders of
 Preferred Stock serving on the Board or the board of directors or other
governing body of any Subsidiary of the Corporation (as applicable, a “Governing
Board”)) (collectively, the “Covered Persons”).  Without limiting the foregoing
renunciation, the Corporation on behalf of itself and its Subsidiaries (i)
acknowledges that the Covered Persons may have or be affiliated with Persons
having investments in other businesses similar to, and that may compete with,
the businesses of the Corporation and its Subsidiaries (“Competing Businesses”)
and (ii) agrees that the Covered Persons shall have the unfettered right to make
investments in, or have relationships with, other Competing Businesses
independent of their investments in the Corporation.  No Covered Person shall,
by virtue of such Covered Person holding capital stock of the Corporation or
having persons designated by or affiliated with such Covered Person serving on
or observing at meetings of any Governing Board or otherwise, have any
obligation to the Corporation, any of its Subsidiaries or any other holder of
capital stock or securities of the Corporation to refrain from competing with
the Corporation and any of its Subsidiaries, making investments in or having
relationships with Competing Businesses, or otherwise engaging in any commercial
activity, and none of the Corporation, any of its Subsidiaries or any other
holder of capital stock or securities of the Corporation shall have any right
with respect to any investment or activities undertaken by such Covered Person.
 Without limitation of the foregoing, each Covered Person may engage in or
possess any interest in other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the
Corporation or any of its Subsidiaries, and none of the Corporation, any of its
Subsidiaries or any other holder of capital stock or securities of the
Corporation shall have any rights or expectancy by virtue of such Covered
Person’s relationships with the Corporation, or otherwise, in and to such
independent ventures or the income or profits derived therefrom; and the pursuit
of any such ventures by any Covered Person, even if such investment is in a
Competing Business, shall not for any purpose be deemed wrongful or improper.
 No Covered Person shall be obligated to present any particular investment
opportunity to the Corporation or its Subsidiaries even if such opportunity is
of a character that, if presented to the Corporation or such Subsidiary, could
be taken by the Corporation or such Subsidiary, and each Covered Person shall
continue to have the right for its own respective account, or to recommend to
others, any such particular investment opportunity.




The provisions of this Article X in no way limit (A) any applicable duties of
any Covered Person with respect to the protection of any proprietary or
confidential information of the Corporation and any of its Subsidiaries
including, without limitation, any applicable duty to not disclose or use such
proprietary or confidential information improperly or (B) any express written
contractual obligation to which any Covered Person may otherwise be bound to the
Corporation or any of its Subsidiaries.  In addition, except as expressly set
forth in this Article Xwith respect to business opportunities, the provisions of
this Article X in no way limit any fiduciary or other duty of any Covered
Person.  Nothing contained in this Article X shall in any way expand any
fiduciary or other duty of any Covered Party beyond such duties as may be
imposed under the DGCL.




ARTICLE XI




The Corporation shall, to the maximum extent permitted from time to time under
the laws of the State of Delaware, indemnify and hold harmless any person who is
or was a party or is threatened to be made a party to any threatened, pending or
completed action, suit, proceeding or claim, whether civil, criminal,
administrative or investigative, by reason of the fact that such person is or
was or has agreed to be a director or officer of the Corporation or while a
director or officer is or was serving at the request of the Corporation as a
director, officer, employee or agent of any other corporation, partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, against any and all expenses (including reasonable and
invoiced attorneys’ fees and expenses), judgments, fines, penalties and amounts
paid in settlement or incurred in connection with the investigation, preparation
to defend or defense of such action, suit, proceeding or claim; provided, that
the foregoing shall not require the Corporation to indemnify any person in
connection with any action, suit, proceeding, claim or counterclaim initiated by
or on behalf of such person.  The Corporation shall advance all expenses
incurred by an indemnified party in connection with the investigation, defense,
settlement or appeal of any civil or criminal action, suit or proceeding
referred to in this Article XI (including amounts actually paid in settlement of
any such action, suit or proceeding).  All rights pursuant to this Article XI
shall inure to the benefit of the heirs and legal representatives of such
person. Any repeal or modification of the foregoing provisions of this shall not
adversely affect any right or protection of a director or officer of this
Corporation existing at the time of such repeal or modification.











--------------------------------------------------------------------------------




ARTICLE XII




Subject to the provisions of Section . of of this Certificate, the Corporation
reserves the right to amend, alter, change or repeal any provision contained in
this Certificate, in the manner now or hereafter prescribed by statute.  As
permitted by Section 242(b)(2) of the Code, the number of authorized shares of
any class or series of Common Stock, Preferred Stock and any other class or
series of the Corporation’s capital stock may be increased or decreased (but not
below the number of shares thereof then outstanding) by the affirmative vote of
holders of a majority of the Common Stock and Preferred Stock of the
Corporation, voting together as a single class, with each share of Preferred
Stock having a number of votes equal to the number of shares of Common Stock
into which such shares of Preferred Stock are then convertible, without the
approval of the holders of any class or series of Common Stock, Preferred Stock
and other capital stock voting as a separate class.




















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Fifth Restated Certificate
of Incorporation to be duly executed on behalf of the Corporation on September
__, 2012.




ACTINIUM PHARMACEUTICALS, INC.







By:







Print Name:

Jack V. Talley







Title:

President and Chief Executive Officer














 




--------------------------------------------------------------------------------

FUNDING INSTRUCTIONS

EXHIBIT D














 




--------------------------------------------------------------------------------

PRE-INITIAL CLOSING CAPITALIZATION

EXHIBIT E-1







Class

Total Fully Diluted1

% of Fully Diluted

 

 

 

 

Common Stock

2,407,805

3.0%

 

 

 

 

Preferred Stock

 

 

 

Series A

1,337,793

1.7%

 

Series B

6,888,246

8.5%

 

Series C

6,219,271

7.7%

 

Series D

4,049,293

5.0%

 

Series E

28,159,502

34.9%

Total Preferred Stock

46,654,105

57.8%

 

 

 

 

Unsecured Notes

4,310,325

5.3%

 

 

 

 

Warrants and Options2

27,332,414

33.9%

 

 

 

 

Total

80,704,649

100.0%










1 Based on 2,407,805 shares of Common Stock outstanding and 46,654,105 shares of
Preferred Stock (the Preferred Stock reflects accrued dividends in the amount of
5,117,281 shares of Common Stock reserved for issuance upon conversion of the
Preferred Stock into Common Stock) outstanding as of August 31, 2012.  All
shares of Preferred Stock and accrued dividends related thereto will be
converted into shares of Common Stock of Pubco upon the closing of the Reverse
Merger.

2 The warrants and options are inclusive of all warrants and options issued to
holders of preferred stock and notes, to consultants, and under the employee
stock option plans.











--------------------------------------------------------------------------------




POST-INITIAL CLOSING CAPITALIZATION

EXHIBIT E-2




[This table will be provided once initial investors and investments are known.]











 




--------------------------------------------------------------------------------




FORM OF LEGAL OPINION

EXHIBIT F

October__, 2012




To purchasers of the Units of Actinium Pharmaceuticals, Inc. as signatories

to the Unit Purchase Agreement, dated ____________, 2012 (the "Purchasers") and




Laidlaw & Company (UK) LTD., as Placement Agent




Ladies and Gentlemen:




We have acted as counsel for Actinium Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), in connection with the offering of Units described
in that certain Confidential Private Placement Memorandum, dated October 1, 2012
(the "Memorandum") and  pursuant to the Unit Purchase Agreement, dated as of
________, 2012, including the Exhibits and Schedules attached thereto (the
“Purchase Agreement”), by and among the Company and the Purchasers.  This
opinion is being rendered to you pursuant to Section 5.1.8 of the Purchase
Agreement in connection with the Initial Closing of the sale of the Units.
 Capitalized terms used and not otherwise defined in this opinion have the
respective meanings given to them in the Purchase Agreement.




In connection with the opinions expressed herein we have made such examination
of matters of law and of fact as we considered appropriate or advisable for the
purposes hereof.  As to matters of fact material to the opinions expressed
herein, we have relied upon the truth and correctness of the representations and
warranties as to factual matters contained in and made by the Company and the
Purchasers in the Purchase Agreement and Subscription Agreements and upon the
truth and correctness of certificates and statements of government officials and
of officers of the Company.  




We have examined originals or copies of such corporate documents or records of
the Company as we have considered appropriate for the opinions expressed herein.
 We have assumed for the purposes of this opinion genuineness of all signatures,
the legal capacity of natural persons, the authenticity of the documents
submitted to us as originals, the conformity to the original documents of all
documents submitted to us as certified, facsimile or photostatic copies, and the
authenticity of the originals of such copies.




For purposes of the opinions expressed herein concerning the Purchase Agreement,
the Investor Rights Agreement, the Amended and Restated Stockholders Agreement,
Warrants and other Transaction Documents we have assumed with respect to each of
the Purchasers, (i) that each Purchaser has the power, corporate and other, to
enter into and perform its obligations thereunder, (ii) that each of the
Transaction Documents has been duly and validly authorized by all requisite
corporate action of each Purchaser, that is not an individual, and constitutes
the legal, valid, binding and enforceable obligation of each Purchaser, (iii)
that the representations and warranties made in the Purchase Agreement by the
Purchasers and the Company are true and correct and (iv) that any wire
transfers, drafts or checks tendered by you will be honored.  




We have also assumed that (i) there are no extrinsic agreements or
understandings among the parties to the Transaction Documents that would modify
or interpret the respective terms thereof or the respective rights or
obligations of the parties thereunder, (ii) there exists no provision of any
other document binding on the Company that would be inconsistent with the
Transaction Documents or our opinion as expressed herein, (iii) there has not
been any mutual mistake of fact or misunderstanding, fraud, duress or undue
influence in connection with the Transaction Documents or the transactions
contemplated thereby, (iv) all parties to the Transaction Documents will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Transaction Documents, (v) the respective Board
of Directors or other governing body of each of the parties to the Transaction
Documents has complied with its fiduciary duties with respect to the
authorization of the Transaction Documents and the transactions contemplated
thereby, (vi) the execution, delivery and performance of the Transaction
Documents by the parties thereto did not, and the consummation of the
transactions contemplated by the Transaction Documents will not, violate or
conflict with any provision of any judgment, order, writ, injunction or decree
of any court or governmental authority, or violate or result in a breach of or
constitute a default or require any consent (other than such consent as have
been obtained) under any provision of any other agreement, contract, instrument
or obligation to which any such party is a party of by which any such party or
its properties are bound, (vii)  the Fifth Amended and Restated Certificate of
Incorporation of the Company (the “Fifth Restated Certificate”) has been
properly filed with the Delaware Secretary of State, (viii) the application of
the laws of the State of Delaware to each of the Transaction Documents would not
be contrary to a fundamental policy of a jurisdiction (other than the State of
Delaware) (a) the law of which would be applicable to the Transaction Documents
in the absence of an effective choice of other law thereunder and (b) which has
a materially greater interest than the State of Delaware in the determination of
a particular issue relating to the Transaction Documents; (ix)  prior to or
contemporaneous with the issuance of the Units pursuant to the Purchase
Agreement, the Company will have received the consideration thereof specified in
the Purchase Agreement; and (x)  Section 203 of the General Corporation Law of
the State of Delaware (the “Delaware Corporate Law”) is not applicable to the
Company pursuant to subsection (b)(4) thereof.  





 




--------------------------------------------------------------------------------




As used in this opinion, the expression “we are not aware” or the phrase “to our
knowledge”, or any similar expression or phrase with respect to our knowledge of
matters of fact, means as to matters of fact that, based on the actual knowledge
of individual attorneys within the firm principally responsible for handling
current matters for the Company (and not including any constructive or imputed
notice of any information), and after an examination of documents referred to
herein and after inquiries of certain officers of the Company, no facts have
been disclosed to us that have caused us to conclude that the opinions expressed
are factually incorrect; but beyond that we have made no factual investigation
for the purposes of rendering this opinion.  Specifically, but without
limitation, we have made no inquiries of securities holders or employees of the
Company, other than inquiries of certain officers of the Company.




This opinion relates solely to the application of New York and Delaware
Corporate law and the Securities Act of 1933, as amended (the “Securities Act”)
and regulations promulgated thereunder, as such laws are currently in effect
without regard to any judicial decisions or interpretations.  Special rulings by
authorities administering such laws have not been sought or obtained.  We
express no opinion with respect to the effect or application of any other laws,
including, without limitation, the applicability of or compliance with the
Delaware Securities Act, 6 Del. C § 7301 et. seq. or the securities laws of any
other states (or any rules or regulations promulgated thereunder).  We express
no opinion on the question of what law would govern the interpretation or
enforcement of the Transaction Documents, and our opinion is based upon the
assumption that the current internal laws of the State of Delaware would govern
the provisions thereof.




Based upon our examination of and reliance upon the foregoing and subject to the
further limitations, exceptions, qualifications and assumptions set forth below
and set forth in the Schedules, we are of the opinion that, as of the date
hereof:




1.  The Company and each subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company. The Company and each subsidiary has
all requisite corporate power and authority to own and operate its properties
and assets as, to our knowledge, it is presently conducted.




2.  The Company has all requisite corporate power and authority to execute and
deliver the Transaction Documents and to issue and sell the Units, including the
Common Stock and Warrants underlying the Units, issued by the Company at the
Initial Closing (collectively, the “Initial Units”) and the shares of Common
Stock issuable upon exercise of the Warrants (collectively, the “Warrant
Shares”), and to perform its obligations under the Transaction Documents.




3.  Immediately prior to the Initial Closing, the authorized capital stock of
the Company consists of: (a) 283,463,176 shares of Common Stock, of which
2,407,805 shares are issued and outstanding; and (b) 41,536,824 shares of
Preferred Stock, of which (i) 1,000,000 shares are designated as Series A
Preferred Stock, all of which are issued and outstanding, (ii) 4,711,247 shares
are designated as Series B Preferred Stock, all of which are issued and
outstanding, (iii) 800,000 shares are designated as Series C-1 Preferred Stock,
all of which are issued and outstanding, (iv) 666,667 shares are designated as
Series C-2 Preferred Stock, all of which are issued and outstanding, (v) 502,604
shares are designated as Series C-3 Preferred Stock, all of which are issued and
outstanding, (vi) 4,250,000 shares are designated as Series C-4 Preferred Stock,
all of which are issued and outstanding, (v) 3,000,000 shares are designated as
Series D Preferred Stock, all of which are issued and outstanding, and (vi)
26,606,306 shares are designated as Series E Preferred Stock, all of which are
issued and outstanding.




4.  The Initial Shares and the Warrant Shares have been duly authorized and
reserved for issuance by all necessary corporate action, and the Initial Shares,
when issued and delivered against payment therefor in accordance with the
provisions of the Purchase Agreement, and the Warrant Shares, when issued upon
exercise of the Warrants, respectively, in accordance with the provisions of the
Fifth Restated Certificate, will be validly issued, fully paid and
non-assessable.




5.  The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Transaction Documents have been duly
authorized by all necessary corporate action and such Transaction Documents have
been duly executed and delivered by the Company.  The Fifth Restated Certificate
has been duly adopted by all requisite corporate action of the Company and as of
the Initial Closing will be duly and validly filed in the State of Delaware.
 The Transaction Documents constitute the valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms.  The Company’s execution and delivery of the Transaction Documents and
the offer, issue, and sale of the Initial Shares and the Warrants thereunder
will not violate, conflict with, or result in any breach of any of the terms,
conditions, or provisions of, or constitute a default or give rise to any right
of termination, cancellation or acceleration under: (a) the Fifth Restated
Certificate or bylaws of the Company (as certified by the Secretary of the
Company at the Initial Closing) and (b) any judgment, order, or decree
applicable to the Company or its properties that is specifically identified in
the Schedules to the Purchase Agreement.











--------------------------------------------------------------------------------




6.  Except as already obtained and in effect as of the Initial Closing, and
other than in connection with any securities laws (with respect to which we
direct you to the parenthetical below and to paragraph 7 below), to our
knowledge, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration, or filing with, any governmental
authority (other than the filings or amended filings required to be made after
the Initial Closing under Regulation D promulgated under the Securities Act) is
required on the part of the Company in connection with the execution and
delivery of the Purchase Agreement, or the offer, issue, sale and delivery of
the Initial Shares and the Warrants, or the other transactions to be consummated
at the Initial Closing pursuant to the Transaction Documents.




7.  Based solely on the representations of each of the Purchasers in Section 4
of the Purchase Agreement, each of the offer, issuance, and sale of the Initial
Shares and of the Warrants pursuant to, and in conformity with, the Purchase
Agreement constitutes a transaction that is exempt from or not subject to the
registration requirements of Section 5 of the Securities Act.




Our opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:




(A)

We are admitted to the practice of law in the State of Hawaii and do not hold
ourselves out as being experts on the law of any jurisdiction other than the
laws of the State of Hawaii and the federal laws of the United States of
America.  In rendering the foregoing opinions, many of which relate to matters
of Delaware law and New York law, we have made such inquiry as we believe
reasonably necessary to render such opinions.  The foregoing opinions are
limited to the laws of the States of Delaware and New York and the federal laws
of the United States of America currently in effect, and we express no opinion
with respect to applicability of, or compliance with, the Delaware Securities
Act, 6 Del. C. §7301 et seq., or any rules or regulations promulgated
thereunder.




(B)

In rendering the opinion in paragraph 1 above, we have relied solely on a
Certificate of Good Standing obtained from the Delaware Secretary of State, to
determine that the Company is a corporation duly incorporated, validly existing
and in good standing under the Delaware Corporate Law.




(C)

With respect to our opinion in paragraph 3 above regarding issued and
outstanding capital stock of the Company, such opinion is based solely on our
review of a certificate of an officer of the Company and copies of the Company’s
stock ledger and resolutions of the Company’s Board of Directors relating to the
issuances of such shares, and a representation by the Company that no former
stockholder of Actinium Pharmaceuticals, Ltd., a Bermuda corporation (“APL”),
exercised appraisal rights pursuant to the merger in which APL was merged with
and into the Company within the period allowed under Bermuda law.    




(D)

The legality, validity, binding nature and enforceability of the Company’s
obligations under the Transaction Documents may be subject to or limited by (1)
bankruptcy, insolvency, reorganization, arrangement, moratorium, fraudulent
transfer and other similar laws affecting the rights of creditors generally; (2)
principles of equity (whether relief is sought in a proceeding at law or in
equity), including, without limitation, concepts of materiality, commercial
reasonableness, good faith and fair dealing, equitable defenses, the applicable
law relating to fiduciary duties (regardless of whether considered or applied in
a proceeding in equity or law); (3) the discretion of any court of competent
jurisdiction in which any proceeding in respect of any of the Transaction
Documents or the transactions contemplated thereby may be brought, including,
without limitation, with respect to awarding specific performance or injunctive
relief and other equitable remedies; and (4) without limiting the generality of
the foregoing, (a) principles requiring consideration of the impracticability or
impossibility of performance of the Company’s obligations at the time of the
attempted enforcement of such obligations, and (b) the effect of judicial
decisions and state statutes which indicate that provisions of the Transaction
Documents that permit you to take action or make determinations may be subject
to a requirement that such action be taken or such determinations be made on a
reasonable basis in good faith or that it be shown that such action is
reasonably necessary for your protection.




(E)

We express no opinion concerning the past, present or future fair market value
of any securities.




(F)

Except as expressly set forth in paragraphs 4, 5 and 6, we express no opinion
regarding any consents, approvals, notices or filings in connection with the
Transaction Documents required under the securities or other laws of any State
or foreign government, or the compliance of the Company with the laws or
requirements of any State of foreign government.  











--------------------------------------------------------------------------------




(G)

We express no opinion with respect to the legality, validity, binding effect or
enforceability of (i) any provision of any of the Transaction Documents which
purports, or would operate, to render ineffective any waiver or modification not
in writing; (ii) any provision of any of the Transaction Documents which
purports to bind non-signatories thereto; (iii) any provision of any of the
Transaction Documents to the extent such provision purports to obligate any
party to cause other persons or entities to act (or refrain from acting) in a
certain way insofar as such provision relates to the actions of such other
person or entities; (iv) any provision of any of the Transaction Documents which
a court finds to be unconscionable at the time it was made or contrary to public
policy;  (v) Section 7 of the Purchase Agreement and Section 6 of the Investor
Rights Agreement to the extent that the provisions thereof may be limited by
applicable federal or state securities laws or public policy or as to any
indemnification provision which indemnifies a party against, or requires
contributions towards, that party’s liability for its own wrongful or negligent
acts; and (vi) Section 8.1 of the Purchase Agreement and Section 11.1 of the
Investor Rights Agreement to the extent the parties thereto did not freely agree
that any legal action or proceeding arising out of or in connection with those
agreements would be brought in the forum stated in Section 8.1 of the Purchase
Agreement and Section 11.1 of the Investor Rights Agreement or that any such
agreement is determined to be unreasonable at the time of the legal action or
proceeding.




(H)

We express no opinion as to your compliance with any federal or state law
relating to any Purchaser’s legal or regulatory status or the nature of any
Purchaser’s business.




(I)

Our opinions are subject to the effect of judicial decisions that may permit the
introduction of extrinsic evidence to interpret the terms of written contracts.




(J)

We express no opinion with respect to shares of the Company’s Common Stock and
Series A Preferred Stock issued and outstanding prior to the Initial Closing, or
with respect to shares of the Company’s Common Stock issued pursuant to the
Agreement and Plan of Merger dated July 2, 2007, pursuant to which APL was
merged with and into the Company, including without limitation, as to whether
such shares have been duly authorized, validly issued, fully paid and
non-assessable, or whether the issuances thereof complied with United States
federal and applicable state and foreign securities laws.




(K)

We express no opinion as to the effect of prior or subsequent issuances of
securities of the Company, to the extent that such issuances may be integrated
with the Closing and may include purchasers who do not meet the definition of
"accredited investors" under Rule 501 of Regulation D and equivalent definitions
under state securities or "blue sky" laws.  We have assumed for purposes of this
opinion that no finders or brokers were used by the Company and Purchasers in
connection with this financing.




(L)

We express no opinion as to compliance with applicable antifraud statutes, rules
or regulations of applicable United States federal or state laws concerning the
issuance or sale of securities, including, without limitation, the accuracy and
completeness of the information provided by the Company to the Purchasers in
connection with the offer and sale of the Initial Shares.




(M)

We have assumed (1) that the Transaction Documents, and the transactions
contemplated thereby, were fair, just and reasonable to the Company and its
stockholders at the time of their authorization by the Company’s Board of
Directors and stockholders, and (2) that the conditions to the Initial Closing
set forth in Section 5.1 of the Purchase Agreement have been satisfied or waived
by the Purchaser or the Placement Agent.




(N)

In rendering our opinions herein, we express no opinion concerning purported
waivers of statutory or other rights, court rules and defenses to obligations
where such waivers (i) are against public policy or (ii) constitute waivers of
rights which by law, regulation or judicial decision may not otherwise be
waived.  




(O)

We note that notwithstanding any covenants to the contrary contained in the
Transaction Documents:  (i) the stockholders of the Company may dissolve the
Company under Section 275(c) of the Delaware Corporate Law upon the consent of
all the stockholders entitled to vote thereon; (ii) a stockholder owning at
least 90% of the outstanding shares of each class of stock of the Company
entitled to vote thereon may effect a merger with the Company under Section 253
of the Delaware Corporate Law; and (iii) the stockholders of the Company may
amend the Bylaws.














--------------------------------------------------------------------------------




(P)

We express no opinion as to:




1

Any provision providing for the exclusive jurisdiction of a particular court or
purporting to waive rights to trial by jury, service of process or objections to
the laying of venue or to forum on the basis of forum non conveniens, in
connection with any litigation arising out of or pertaining to the Transaction
Documents;




2

The value, validity or adequacy of the consideration paid by you for the Common
Stock or the Warrants;




3

The effect of any law or equitable principles (including, but not limited to, 10
Del. C. §3912) that govern and afford judicial discretion regarding the
determination of damages and entitlement to attorneys’ fees and other costs or
limit the amount of attorneys' fees that can be recovered under certain
circumstances, or the effect of any law providing that where a contract permits
one party to the contract to recover attorneys' fees, the prevailing party in
any action to enforce any provision of the contract shall be entitled to recover
its reasonable attorneys' fees;




4

The effect of any law that limits the enforceability of provisions releasing,
exculpating or exempting a party from liability for its own action or inaction,
to the extent the action or inaction involves gross negligence, recklessness,
willful misconduct or unlawful conduct.




(Q)

We express no opinion relating to the provisions of the original Investor Rights
Agreement, dated as of October 24, 2006 insofar as they related to APL, or the
merger of APL with and into the Company.




(R)  

In rendering our opinions herein, we have assumed that Section 203 of the
Delaware Corporate Law is not applicable to the Company pursuant to section
(b)(4) thereof.




The foregoing opinions are rendered to the Purchasers and the Placement Agent as
of the date first written above solely for the benefit of the Purchasers and the
Placement Agent in connection with the sale of the Units and may not be
delivered to, quoted or relied upon by any person other than you, or for any
other purpose or in connection with any other transaction, without our prior
written consent.  Our opinion is expressly limited to the matters set forth
above and we render no opinion, whether by implication or otherwise, as to any
other matters relating to the Company.  We assume no obligation to advise you of
facts, circumstances, events or developments that hereafter may be brought to
our attention, and which may alter, affect or modify the opinions expressed
herein.










Very truly yours,




















--------------------------------------------------------------------------------







FORM OF INDEMNIFICATION AGREEMENT

EXHIBIT G




INDEMNIFICATION AGREEMENT




This Indemnification Agreement (the “Agreement”) is made as of ____ __, 2012, by
and between Actinium Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and __________________ (the “Indemnitee”).




RECITALS




The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.  The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors,
officers and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.
 Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and agents of the Company may not be
willing to continue to serve as agents of the Company without additional
protection.  The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law.




AGREEMENT




In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Company and Indemnitee hereby agree as follows:




1.

Indemnification.




(a)

Third Party Proceedings.  The Company shall indemnify Indemnitee if Indemnitee
is or was a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (other than an action by or in the right of the Company) by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Company, or any subsidiary of the Company, by reason of any action
or inaction on the part of Indemnitee while an officer or director or by reason
of the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Indemnitee in connection with such
action, suit or proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.  The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.




(b)

Proceedings By or in the Right of the Company.  The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action or proceeding by or in the right
of the Company or any subsidiary of the Company to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or any subsidiary of the Company, by reason of
any action or inaction on the part of Indemnitee while an officer or director or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees) and, to the fullest extent permitted by law, amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld), in each case to the extent
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or suit if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its stockholders, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudicated by court order or judgment to be liable to
the Company in the performance of Indemnitee’s duty to the Company and its
stockholders unless and only to the extent that the court in which such action
or proceeding is or was pending shall determine upon application that, in view
of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such expenses which such court shall deem proper.





 




--------------------------------------------------------------------------------




(c)

Mandatory Payment of Expenses.  To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or Section 1(b) or the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection therewith.




2.

No Employment Rights.  Nothing contained in this Agreement is intended to create
in Indemnitee any right to continued employment.




3.

Expenses; Indemnification Procedure.




(a)

Advancement of Expenses.  The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action, suit or proceeding referred to in Section l(a)
or Section 1(b) hereof (including amounts actually paid in settlement of any
such action, suit or proceeding).  Indemni­tee hereby undertakes to repay such
amounts advanced only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized hereby.




(b)

Notice/Cooperation by Indemnitee.  Indemnitee shall, as a condition precedent to
his or her right to be indemnified under this Agreement, give the Company notice
in writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement.  Notice to the
Company shall be directed to the Chief Executive Officer of the Company and
shall be given in accordance with the provisions of Section 12(d) below.  In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.




(c)

Procedure.  Any indemnification and advances provided for in Section 1 and this
Section 3 shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee.  If a claim under this Agreement, under any
statute, or under any provision of the Company’s Certificate of Incorporation or
Bylaws providing for indemnification, is not paid in full by the Company within
thirty (30) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim
and, subject to Section 11 of this Agreement, Indemnitee shall also be entitled
to be paid for the expenses (including attorneys’ fees) of bringing such action.
 It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense shall be on the Company and Indemnitee shall be entitled to
receive interim payments of expenses pursuant to Section 3(a) unless and until
such defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists.  It is the parties’ intention that if the
Company contests Indemnitee’s right to indemnification, the question of
Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.




(d)

Notice to Insurers.  If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.




(e)

Selection of Counsel.  In the event the Company shall be obligated under Section
3(a) hereof to pay the expenses of any proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election so to do.  After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
proceeding, pro­vided that (i) Indemnitee shall have the right to employ counsel
in any such proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.











--------------------------------------------------------------------------------




4.

Additional Indemnification Rights; Nonexclusivity.




(a)

Scope.  Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Certificate of
Incorporation, the Company’s Bylaws or by statute.  In the event of any change,
after the date of this Agreement, in any applicable law, statute, or rule which
expands the right of a Delaware corporation to indemnify a member of its board
of directors or an officer, such changes shall be deemed to be within the
purview of Indemnitee’s rights and the Company’s obligations under this
Agreement.  In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement shall have
no effect on this Agreement or the parties’ rights and obligations hereunder.




(b)

Nonexclusivity.  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested members of the Company’s Board of Directors, the
General Corporation Law of the State of Delaware, or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office.  The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though he or she may have ceased to serve in any
such capacity at the time of any action, suit or other covered proceeding.




5.

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred in the
investigation, defense, appeal or settlement of any civil or criminal action,
suit or proceeding, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments,  fines or penalties to which Indemnitee is entitled.




6.

Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise.  For example, the Company and Indemnitee
acknowledge that the Securities and Exchange Commission (the “SEC”) has taken
the position that indemnification is not permissible for liabilities arising
under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.




7.

Officer and Director Liability Insurance.  The Company shall, from time to time,
make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees, if
Indemnitee is not an officer or director but is a key employee.  Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or subsidiary of the Company.




8.

Severability.  Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law.  The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable as provided in
this Section 8.  If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.














--------------------------------------------------------------------------------




9.

Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:




(a)

Claims Initiated by Indemnitee.  To indemnify or advance expenses to Indemnitee
with respect to proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except with respect to proceedings brought
to establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 of the Delaware
General Corporation Law, but such indemnification or advancement of expenses may
be provided by the Company in specific cases if the Board of Directors finds it
to be appropriate;




(b)

Lack of Good Faith.  To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous;




(c)

Insured Claims.  To indemnify Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) to the extent such expenses or
liabilities have been paid directly to Indemnitee by an insurance carrier under
a policy of officers’ and directors’ liability insurance maintained by the
Company; or




(d)

Claims under Section 16(b).  To indemnify Indemnitee for expenses or the payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute.




10.

Construction of Certain Phrases.




(a)

For purposes of this Agreement, references to the “Company” shall include, in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.




(b)

For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on Indemnitee with respect to an employee benefit plan; and references
to “serving at the request of the Company” shall include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants, or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.




11.

Attorneys’ Fees.  In the event that any action is instituted by Indemnitee under
this Agreement to enforce or inter­pret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous.  In the event of an action instituted by
or in the name of the Company under this Agreement or to enforce or interpret
any of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.




12.

Miscellaneous.




(a)

Governing Law; Venue.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of law.  Venue for any legal
action hereunder shall be in the state or federal courts located in the Borough
of Manhattan, New York, New York.











--------------------------------------------------------------------------------




(b)

Entire Agreement; Enforcement of Rights.  This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions between them.  No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement.  The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.




(c)

Construction.  This Agreement is the result of negotiations between and has been
reviewed by each of the parties hereto and their respective counsel, if any;
 accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.




(d)

Notices.  Any notice, demand or request required or permitted to be given under
this Agreement shall be in writing and shall be deemed sufficient when delivered
personally or sent by fax or 48 hours after being sent by nationally-recognized
courier or deposited in the U.S. mail, as certified or registered mail, with
postage prepaid, and addressed to the party to be notified at such party’s
address or fax number as set forth below or as subsequently modified by written
notice.




(e)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.




(f)

Successors and Assigns.  This Agreement shall be binding upon the Company and
its successors and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.




(g)

Subrogation.  In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.










[Signature Page Follows]

















--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of the day and year set forth
on the first page of this Agreement.







Actinium Pharmaceuticals, Inc.




By:

Jack V. Talley

President and CEO

Address:  501 Fifth Avenue, 3rd Floor

 New York, NY 10017




Fax Number:  1-800-559-6927




AGREED TO AND ACCEPTED:







Name: ______________________________







(Signature)




Address:

____________________________________

____________________________________




Fax Number:  




















--------------------------------------------------------------------------------







FORM OF 2012 UNIT INVESTOR RIGHTS AGREEMENT




EXHIBIT H







2012 UNIT INVESTOR RIGHTS AGREEMENT




BY AND AMONG




ACTINIUM PHARMACEUTICALS, INC.










AND




THE INVESTORS PARTY HERETO














































October __, 2012














--------------------------------------------------------------------------------







2012 UNIT INVESTOR RIGHTS AGREEMENT




THIS 2012 UNIT INVESTOR RIGHTS AGREEMENT (the “Agreement”) is entered into as of
October__, 2012, by and among Actinium Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), the persons identified on Exhibit A hereto (the
“Investors”), and the Placement Agent (defined below).




BACKGROUND




WHEREAS, the Investors are purchasing or otherwise acquiring Units (as defined
herein) pursuant to the form of Unit Purchase Agreement (the “Purchase
Agreement”) attached as an exhibit to the Private Placement Memorandum (as
defined herein);




WHEREAS, as a condition of entering into the Purchase Agreement, the Investors
and the Placement Agent have requested that the Company agree to enter into this
Agreement.




NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement and in the
Purchase Agreement, the parties, intending to be legally bound, mutually agree
as follows:




Section 1GENERAL




1.1

Definitions.  As used in this Agreement the following terms shall have the
following respective meanings:




 “Affiliate” means, with respect to any Person, any other Person who is an
“affiliate” of such Person within the meaning of Rule 12b-2 of the General Rules
and Regulations under the Exchange Act.




“Common Stock” means the shares of the Common Stock, $0.01 par value per share,
of the Company.




“Counterpart” means a counterpart signature page to this Agreement in
substantially the same form as Exhibit B attached to this Agreement.




“Designated Holder” shall have the meaning set forth in the Registration Rights
Agreement.




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules or regulations promulgated thereunder, all as the same is in effect from
time to time.




“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor form under the Securities Act that permits significant
incorporation by reference of the Company’s subsequent public filings under the
Exchange Act




“Holder” means any Investor or the Placement Agent owning of record any
Registrable Securities and any assignee of record of such Registrable
Securities.




“Indemnifiable Losses” means shall mean all losses, liabilities, obligations,
claims, demands, damages, penalties, settlements, causes of action, costs and
expenses, including, without limitation, the actual reasonable costs paid in
connection with an Indemnitee’s investigation and evaluation of any claim or
right asserted against such Indemnitee Party and all reasonable attorneys’,
experts’ and accountants’ fees, expenses and disbursements and court costs
including, without limitation, those incurred in connection with the
Indemnitee’s enforcement of this Agreement and the indemnification provisions of
Section 7 of this Agreement




“Registrable Securities then outstanding” means and shall be determined by the
number of shares of Common Stock of the Company outstanding which are
Registrable Securities plus the number of shares of Common Stock (or common
stock of Pubco) issuable pursuant to outstanding securities that are then
exercisable for or convertible into securities which are Registrable Securities.




“Rule 144” means Rule 144 under the Securities Act.




“Offering” means the offering of Units pursuant to the Private Placement
Memorandum (defined below).




“Order of Cutbacks” has the meaning set forth in Section 2.2(b).  





 




--------------------------------------------------------------------------------




“Placement Agent” means Laidlaw & Company (UK) Ltd.




“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability partnership, limited liability company,
proprietorship, joint venture, trust, association, union, entity or other form
of business organization or any governmental or regulatory authority whatsoever.




“Private Placement Memorandum” means that certain Confidential Private Placement
Memorandum dated October 1, 2012 describing the offering of Units.




“Pubco” has the meaning set forth in Section 2.1 hereof.




“Register,” “registered,” and “registration” each refers to a resale
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.




“Registrable Securities” means the following shares of the Company’s Common
Stock (referred to herein collectively as the “Stock”):  (i) all shares of
Common Stock issued as part of the Units, or all shares of common stock of Pubco
issued pursuant to the Reverse Merger in exchange for the Common Stock issued as
part of the Units, (ii) all shares of Common Stock issuable upon exercise of the
Investor Warrants (as defined in the Private Placement Memorandum), or all
shares of common stock of Pubco issuable upon exercise of the warrants issued
pursuant to the Reverse Merger in exchange for such Investor Warrants, and (iii)
all shares of Common Stock issuable upon exercise of the Laidlaw Warrant, or all
shares of common stock of Pubco issuable upon exercise of the warrant issued by
Pubco to the Placement Agent pursuant to the Reverse Merger in exchange for the
Laidlaw Warrant, excluding in all cases, however, any Registrable Securities
sold by a Person in a transaction in which an Investor’s rights under this
Agreement are not assigned; provided, however, that Registrable Securities shall
not include any securities (A) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction,
(B) sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(l) thereof so that all
transfer restrictions and restrictive legends with respect thereto are removed
upon the consummation of such sale, or (C) if the Investor thereof is no longer
entitled to exercise any right provided in this Agreement.  




“Registration Rights Agreement” means the Registration Rights Agreement, dated
June 30, 2000 and amended by Amendment No. 1 dated September 29, 2011, between
the Company and certain of its stockholders (other than the Holders).




“Registration Rights Security” shall have the meaning set forth Section 2.1(c).




“Reverse Merger” has the meaning set forth in Section 2.1(a).




"Rule 415" means Rule 415 under the Securities Act.




“SEC” or “Commission” means the Securities and Exchange Commission.




“Securities Act” means the Securities Act of 1933, as amended, and any rules or
regulations promulgated thereunder, all as the same is in effect from time to
time.




“Subsidiaries” means any Person of which a Company, directly or indirectly,
through one or more intermediaries owns or controls at the time at least fifty
percent (50%) of the outstanding voting equity or similar interests or the right
to receive at least fifty percent (50%) of the profits or earnings or aggregate
equity value.




“Transaction Documents” has the meaning ascribed to it in the Purchase
Agreement.




“Units” means the units of the Company’s securities as described in the Private
Placement Memorandum.














--------------------------------------------------------------------------------




Section 2REGISTRATION OF REGISTRABLE SECURITIES




2.1. Company Obligation of Reverse Merger and Registration.  




(a)  Within thirty (30) business days following the date of the closing of the
sale of the first $5,000,000 in Units (the “Minimum Offering Amount”) under the
Offering (the “Minimum Offering Closing Date”), the Company agrees to effect a
reverse merger transaction (whether by statutory merger or share exchange)
between the Company and a shell company that is current in its reports filed
with the SEC under the Exchange Act and whose securities are quoted in the
over-the-counter market in the United States (“Pubco”), whereby the Company will
become a wholly-owned subsidiary of Pubco and holders of the Company’s  equity
or equity-linked securities will receive securities of Pubco in exchange for
their securities of the Company (the “Reverse Merger”).  Immediately prior to
the Reverse Merger, Pubco will have no or nominal assets or operations, no
material actual liabilities or contingent liabilities, and will be eligible to
have its securities traded electronically through the Depository Trust Company
(DTC).  The Reverse Merger shall be subject to such other terms and conditions
as are reasonably satisfactory to the Placement Agent and the Company.




(b)  In the event that the Company does not fulfill its obligation to consummate
the Reverse Merger within thirty (30) business days following the Minimum
Offering Closing Date (the “Reverse Merger Deadline”), or otherwise cause its
securities (or the securities of a successor of the Company) to become publicly
traded within thirty (30) business days following the Reverse Merger Deadline,
then upon written demand of the Placement Agent, the Company shall (i) effect
the return of any funds then held in the escrow account for the Offering to the
investors who deposited such funds in escrow, and (ii) issue to the Placement
Agent and any investors whose subscriptions in the Offering have previously
closed, on a pro rata basis, warrants to purchase a number of shares of Common
Stock equal to five percent (5%) of the outstanding Common Stock of the Company
on a fully diluted basis, exercisable for a period of five (5) years from their
date of issuance at a price of $0.55 per share and otherwise identical terms as
the B Warrants (as defined in the Private Placement Memorandum).  Such warrant
issuance by the Company shall be in full satisfaction of its obligations to the
Placement Agent and such prior investors in the Offering with respect to the
delinquency of the Reverse Merger.  So long as the  Placement Agent has not made
such written demand, then the Placement Agent and the Company may continue to
solicit and close subscriptions under the Offering notwithstanding the
delinquency of the Reverse Merger, provided that the Placement Agent shall
retain the right to make such written demand at any time prior to the
termination of the Offering and upon such demand such warrant issuance shall be
allocated pro rata among all investors who invest in the Offering prior to the
consummation of the Reverse Merger.




(c)  The Company shall cause Pubco to file with the SEC within forty-five (45)
days of the date of the final closing of the Offering (the “Filing Deadline”), a
registration statement registering for resale all Registrable Securities and any
securities defined as “Registrable Securities” under the Registration Rights
Agreement (the “Registration Rights Securities”) requested to be registered by a
Designated Holder (the “Registration Statement”).  The holders of any
Registrable Securities removed from the Registration Statement as a result of a
Rule 415 or other comment from the SEC shall have “piggyback” registration
rights for such Registrable Securities with respect to any registration
statement filed by Pubco following the effectiveness of the Registration
Statement which would permit the inclusion of such Registrable Securities that
were removed from the Registration Statement, provided that any such removal
shall be applied in the Order of Cutbacks.  In no event shall any Registration
Rights Securities be removed from the Registration Statement unless all
Registrable Securities hereunder have also been removed.  The Company shall
cause Pubco to use its reasonable best efforts to have the Registration
Statement declared effective within thirty (30) days of being notified by the
SEC that the Registration Statement will not be reviewed by the SEC (and in such
case of no SEC review, not later than sixty (60) days after the Filing Deadline)
or within 180 days after the Filing Deadline in the event the SEC provides
written comments to the Registration Statement (the “Effectiveness Deadline”).




(d)  If the Registration Statement is not filed on or before the Filing Deadline
or not declared effective on or before the Effectiveness Deadline, Pubco or, if
the Reverse Merger has not then been consummated, the Company, shall pay to each
Holder an amount in cash equal to one-percent (1.0%) of such Holder’s investment
amount in the Offering on every thirty (30) day anniversary of such Filing
Deadline or Effectiveness Deadline failure until such failure is cured.  The
payment amount shall be prorated for partial thirty (30) day periods. The
maximum aggregate amount of payments to be made by Pubco or the Company as the
result of such failures, whether by reason of a Filing Deadline failure,
Effectiveness Deadline failure or any combination thereof, shall be an amount
equal to six percent (6%) of each Holder’s investment amount.  Notwithstanding
the foregoing, no payments shall be owed with respect to any period during which
all of the Holder’s Registrable Securities may be sold by such Holder under Rule
144. Moreover, no such payments shall be due and payable with respect to any
Registrable Securities if Pubco is unable to register due to limits imposed by
the SEC’s interpretation of Rule 415, provided that any such limitation is
applied in the Order of Cutbacks.




(e)  The Company shall maintain, or shall cause Pubco to maintain, the
Registration Statement effective for one (1) year from the date it is declared
effective by the SEC or until Rule 144 of the Securities Act is available to
Holders with respect to all of their Registrable Securities, whichever is
earlier (the “Effectiveness Period”).











--------------------------------------------------------------------------------




2.2.  Piggyback Registration Rights.




 (a)  If the Registration Statement is not filed on or before the Filing
Deadline or not declared effective on or before the Effectiveness Deadline, then
if at any time or from time to time the Company or Pubco shall determine to
register any of its equity securities for its own account in a direct public
offering or an underwritten public offering, or for the account of selling
security holders in a resale registration (a “Resale Registration”), the Company
will, or shall cause Pubco to:




(i)

prior to the filing of such registration give to the Holders written notice
thereof; and




(ii)

include in such registration (and any related qualification under blue sky laws
or other compliance), and underwriting, if any, all the Registrable Securities
(subject to Rule 415 related cutbacks applied in the Order of Cutbacks )
specified in a written request or requests made within thirty (30) days after
receipt of such written notice from the Company by any Holder.




(b)  The right of any Holder to registration in an underwritten offering
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in any underwritten offering and the inclusion of Registrable
Securities in any underwriting to the extent provided herein.  If any Holder
requests pursuant to Section 2.2(a)(ii) above to distribute its securities
through an underwritten offering, such Holder shall (together with the Company
and any other stockholders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company.
 Notwithstanding any other provision of this Section 2, in the case of an
underwritten offering, if the Company or Pubco or the managing underwriter
determines that marketing factors require a limitation of the number of shares
to be underwritten or registered, the managing underwriter may limit the
Registrable Securities to be included in such registration.  The Company shall
so advise the Holders and the other stockholders distributing their securities
through such offering pursuant to piggyback registration rights, and the number
of shares of Registrable Securities and other securities that may be included in
the registration and underwriting shall be allocated among the holders (i) of
Common Stock equivalents of Series E Preferred Shares (or shares of common stock
of Pubco issued upon the Reverse Merger to the former holders of Series E
Preferred Shares following the automatic conversion thereof immediately prior to
the Reverse Merger),  and (ii) only after all Common Stock equivalents of Series
E Preferred Shares (or all shares of common stock of Pubco issued upon the
Reverse Merger to the former holders of Series E Preferred Shares following the
automatic conversion thereof immediately prior to the Reverse Merger)  have been
registered, on a pro rata basis among the Holders and holders of Common Stock
equivalents of Series D Preferred Shares, Series C Preferred Shares, Series B
Preferred Shares and Series A Preferred Shares (or holders  of shares of common
stock of Pubco issued to the former holders of such preferred shares following
the automatic conversion thereof immediately prior to the Reverse Merger) and
the Designated Holders of Registration Rights Securities (or all shares of
common stock of Pubco issued upon the Reverse Merger to the former Designated
Holders in exchange for Registration Rights Securities, and, finally, if any
allocation remains available for registration after the foregoing, (iii) on a
pro rata basis among any other participating securities holders.  In the event
the Company or the managing underwriter does determine that marketing factors
require a limitation of the number of shares to be underwritten (the “Cutback”),
such Cutback shall be applied first to reduce, pro rata, holders of Common Stock
and common stock equivalents other than preferred stock and Registration Rights
Securities (or holders of common stock and common stock equivalents of Pubco who
received such common stock and common stock equivalents in exchange for Common
Stock and Common Stock equivalents other than preferred stock and Registration
Rights Securities pursuant to the Reverse Merger) excluding the Holders, next,
pro rata, to reduce the Holders, the Designated Holders  and any other holders
of Common Stock equivalents of Series A Preferred Shares, Series B Preferred
Shares, Series C Preferred Shares, and Series D Preferred Shares  (or holders
 of shares of common stock of Pubco issued to the former holders of such
preferred shares following the automatic conversion thereof immediately prior to
the Reverse Merger) , all before it shall be applied pro rata to reduce holders
of common stock equivalents of Series E Preferred Shares (or holders  of shares
of common stock of Pubco issued to the former holders of such Series E Preferred
Shares following the automatic conversion thereof immediately prior to the
Reverse Merger) (the foregoing order of cutbacks being referred to herein as the
“Order of Cutbacks”).  [Note to 2012 Unit Investors:  The order of cutbacks is
subject to modification to improve registration priority of 2012 Unit Investors
with respect to cutbacks if the company is able to procure necessary amendments
to existing Registration Rights Agreements prior to initial closing under
Purchase Agreement]  To facilitate the allocation of shares in accordance with
the above provisions, the Company, Pubco or the underwriters may round the
number of shares allocated to each Holder or other securities holder to the
nearest 100 shares.  If any Holder or other securities holder disapproves of the
terms of any such underwriting, he or she may elect to withdraw therefrom by
written notice to the Company or Pubco and the managing underwriter.  Any
securities excluded or withdrawn from such underwritten offering shall be
withdrawn from such registration, and shall not be transferred in a public
distribution without the prior written consent of the managing underwriter prior
to one-hundred eighty (180) days after the effective date of the registration
statement relating thereto.




(c)  The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2 prior to the effectiveness of such
registration, whether or not any Holder has elected to include securities in
such registration.











--------------------------------------------------------------------------------




Section 3.  UNDERWRITTEN PUBLIC OFFERING.




The Company shall not cause, and shall ensure that Pubco does not cause, the
registration under the Securities Act of any other shares of its common stock to
become effective (other than registration of an employee stock plan, or
registration in connection with any Securities Act Rule 145 or similar
transaction) during the Effectiveness Period of a registration requested
hereunder for an underwritten public offering if, in the judgment of the
underwriter or underwriters, marketing factors would materially adversely affect
the price of the Registrable Securities subject to such underwritten
registration.




Section 4.  OBLIGATIONS OF COMPANY




In addition to the obligations of the Company set forth in Section 2.1, and in
no way in limitation of such obligations, whenever the Company or Pubco is
required by the provisions of this Agreement to effect the registration of the
Registrable Securities, the Company shall, or shall cause Pubco to:  (i) prepare
and file with the SEC such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
make and to keep such registration statement effective during the Effectiveness
Period, (ii) comply with the provisions of the Securities Act with respect to
the sale or other disposition of all securities proposed to be registered in
such registration statement for the Effectiveness Period; (iii) furnish to any
Holder such number of copies of any prospectus (including any preliminary
prospectus and any amended or supplemented prospectus), in conformity with the
requirements of the Securities Act, as such Holder may reasonably request in
order to effect the offering and sale of the Registrable Securities to be
offered and sold; (iv) use its best efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or blue sky laws of such states as the Holders shall reasonably
request, maintain any such registration or qualification current for the
Effectiveness Period, and take any and all other actions either necessary or
reasonably advisable to enable Holders to consummate the public sale or other
disposition of the Registrable Securities in jurisdictions where such Holders
desire to effect such sales or other disposition; (v) take all such other
actions either necessary or reasonably desirable to permit the Registrable
Securities held by a Holder to be registered and disposed of in accordance with
the method of disposition described herein; (vi) in the event of any
underwritten public offering, enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter of such offering; (vii) notify each Holder of Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, such obligation to continue for the Effectiveness Period; (viii)
cause all such Registrable Securities registered pursuant hereunder to be listed
on each securities exchange on which similar securities issued by the Company or
Pubco are then listed; (ix) provide a transfer agent and registrar for all
Registrable Securities registered pursuant hereunder and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration; and (x) use its best efforts to furnish, at the request of
any Holder requesting registration of Registrable Securities pursuant to Section
3, if such securities are being sold through underwriters, or if such securities
are not being sold through underwriters, on the date that the registration
statement with respect to such securities becomes effective, (A) an opinion,
dated such date as such registration statement becomes effective, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters and to the Holders requesting
registration of Registrable Securities and (B) a letter dated such date as such
registration statement becomes effective, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to the Holders of a majority of the
Registrable Securities being registered, addressed to the underwriters, if any,
and to the Holders requesting registration of Registrable Securities.
 Notwithstanding the foregoing, the Company shall not be required to register or
to qualify an offering of the Registrable Securities under the laws of a state
if as a condition to so doing the Company is required to qualify to do business
or to file a general consent to service of process in any such state or
jurisdiction, unless the Company is already subject to service in such
jurisdiction.














--------------------------------------------------------------------------------




SECTION 5 EXPENSES OF REGISTRATION AND RESTRICTIVE LEGEND REMOVAL




(a)

The Company or Pubco shall pay all of the fees and expenses (exclusive of
underwriting discounts and commission and stock transfer taxes) incurred by the
Company or Pubco in complying with Sections 2, 3 and 4 hereof in connection with
any registration statement that is initiated pursuant to this Agreement,
including, without limitation, all SEC and blue sky registration and filing
fees, printing expenses, transfer agent and registrar fees, the fees and
disbursements of the Company’s outside counsel, the reasonable fees and
disbursements of one special counsel to the Holders (not to exceed $20,000), and
the expense of any special audits (not to exceed $20,000) incident to or
required by any such registration (the “Registration Expenses”).  If a
registration proceeding is begun upon the request of Holders pursuant to
Sections 3 or 4 but such request is subsequently withdrawn, then the Holders of
Registrable Securities to have been registered may either:  (i) bear all
Registration Expenses of such proceeding, pro rata on the basis of the number of
shares to have been registered, in which case the Company shall be deemed not to
have effected a registration pursuant to Sections 3 or 4, as applicable, of this
Agreement; or (ii) require the Company to bear all Registration Expenses of such
proceeding, in which case the Company shall be deemed to have effected a
registration pursuant to Section 3 or 4, as applicable, of this Agreement.
 Notwithstanding the foregoing, however, if at the time of the withdrawal, the
Holders have learned of a material adverse change in the condition, business or
prospects of the Company from that known to the Holders at the time of their
request, then the Holders shall not be required to pay any of said Registration
Expenses.  In such case, the Company shall be deemed not to have effected a
registration pursuant to Sections 3 or 4, as applicable, of this Agreement.  Any
underwriting discounts, fees and disbursements of any additional counsel to the
Holders, selling commissions and stock transfer taxes applicable to the
Registrable Securities registered on behalf of Holders shall be borne by the
Holders of the Registrable Securities included in such registration.  The
expenses of any legal services or special audit required in connection with any
registration, qualification or compliance pursuant to Section 3 or 4 in excess
of twenty thousand dollars ($20,000) shall be borne pro rata by the Holders of
Registrable Securities proposing to distribute such shares of Registrable
Securities in such registration.




(b)

Notwithstanding anything herein to the contrary, at the request of any Holder,
the Company shall employ its counsel at the Company’s expense to prepare any and
all legal opinions necessary for the prompt removal of restrictive legends from
certificates representing Registrable Securities as, when and to the extent such
legends may be removed in compliance with the Securities Act and/or Rule 144.




SECTION 6 INDEMNIFICATION




6.1. The Company.  To the extent permitted by law, the Company will, and shall
cause Pubco to, indemnify Holders and each person controlling Holders within the
meaning of Section 15 of the Securities Act, and each underwriter if any, of the
Company’s  or Pubco’s securities, with respect to any registration,
qualification or compliance which has been effected pursuant to this Agreement,
against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, or any violation by the Company or Pubco of any rule or
regulation promulgated under the Securities Act or Exchange Act or state
securities law applicable to the Company or Pubco in connection with any such
registration, qualification or compliance, and the Company or Pubco will
reimburse Holders and each person controlling Holders, and each underwriter, if
any, for any legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that neither the Company nor Pubco will be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission or alleged untrue
statement or omission, made in reliance upon and in conformity with written
information expressly furnished to the Company or Pubco by such Holder or
controlling person or underwriter seeking indemnification for use in connection
with such registration by any such Holder, underwriter or controlling person.











--------------------------------------------------------------------------------




6.2. Holders.  To the extent permitted by law, each Holder shall, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected (the “Indemnifying
Holder”), indemnify the Company and Pubco, each of their respective directors
and officers and each person who controls the Company and Pubco within the
meaning of Section 15 of the Securities Act, and each underwriter, if any, of
the Company’s or Pubco’s securities with respect to any registration,
qualification or compliance which has been effected pursuant to this Agreement,
against all expenses, claims, losses, damages and liabilities (or actions in
respect thereof), arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact made in reliance upon and in conformity
with written information furnished to the Company or Pubco by such Indemnifying
Holder contained in any such registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or any violation by
such Indemnifying Holder of any rule or regulation promulgated under the
Securities Act applicable to such Indemnifying Holder in connection with any
such registration, qualification or compliance, and the Indemnifying Holder will
reimburse the Company or Pubco, such directors and officers and each person
controlling Company and each underwriter, if any, for any legal or any other
expenses reasonably incurred in connection with investigating, preparing or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, in reliance upon and in conformity with written information
furnished to the Company by such Indemnifying Holder, provided that in no event
shall any indemnity under this Section 6.2 exceed the net proceeds of the
offering received by such Indemnifying Holder; provided, further, that the
indemnity agreement contained in this Section 6.2 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Indemnifying Holder (which
consent shall not be unreasonably withheld); provided further, however, that the
indemnity agreement contained in this Section 6.2 with respect to any
preliminary prospectus shall not inure to the benefit of any Holder or
underwriter, or any person controlling such Holder or underwriter, from whom the
person asserting any such losses, claims, damages or liabilities purchased
shares in the offering, if a copy of the prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Holder or underwriter to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.




6.3. Defense of Claims.  Each party entitled to indemnification under this
Section 6 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; provided, however, that the Indemnifying Party
shall pay such expense if representation of the Indemnified Party by counsel
retained by the Indemnifying Party would be inappropriate due to actual or
potential differing interests between the Indemnified Party and any other party
represented by such counsel in such proceeding, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 6 unless
the failure to give such notice is materially prejudicial to an Indemnifying
Party’s ability to defend such action.  No Indemnifying Party, in the defense of
any such claim or litigation shall, except with the written consent of each
Indemnified Party which consent shall not be unreasonably withheld, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  No Indemnifying Party shall be required to indemnify any
Indemnified Party with respect to any settlement entered into without the
Indemnifying Party’s prior written consent.




6.4. Contribution.  If the indemnification provided for in this Section 6 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages or liabilities referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other, in connection with the violations that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder exceed the net proceeds from the offering received by such Holder.











--------------------------------------------------------------------------------




6.5. Conflict; Survival.  Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.  The obligations of the Company and Holders under
Section 6 shall survive the completion of any offering of Registrable Securities
in a registration statement.




SECTION 7 RULE 144 REPORTING




With a view to making available the benefits of certain rules and regulations of
the SEC which may at any time permit the sale of the Registrable Securities to
the public without registration, the Company agrees to, and agrees to cause
Pubco to:




(a)

Make and keep public information available, as those terms are understood and
defined in Rule 144, at all times in accordance with the requirements of the
Exchange Act from and after the effective date of the Reverse Merger;




(b)

File with the SEC in a timely manner all reports and other documents required of
the Company or Pubco under the Securities Act and the Exchange Act at any time
after it has become subject to such reporting requirements; and




(c)

So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a written statement by the Company or Pubco as to its
compliance with the current public information requirements of said Rule 144 and
of the Exchange Act (at any time after it has become subject to such reporting
requirements), a copy of the most recent annual or quarterly report of the
Company or Pubco, and such other reports and documents of the Company or Pubco,
and such other reports and documents so filed as a Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing such Holder to
sell any such securities without registration; and




(d)

Take such action, including the voluntary registration of its common stock under
Section 12 of the Exchange Act, as is necessary to enable the Holders to utilize
Form S-3 for the sale of their Registrable Securities, such action to be taken
as soon as practicable after the end of the fiscal year in which the first
registration statement filed by the Company for the offering of its securities
to the general public is declared effective.




SECTION 8 STANDOFF AGREEMENT




Upon the effectiveness of any registration statement for the underwritten public
offering of equity securities of the Company or Pubco, if requested by the
Company or Pubco and the managing underwriter, each Holder agrees not to offer
to sell or sell, make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of any securities of the Company or Pubco held by the
Holder at any time during such period (other than those unregistered shares
which are sold under Rule 144, if any), directly or indirectly, without the
prior written consent of the Company, Pubco or the underwriters for such period
of time following the effective date of the registration statement(not to exceed
one-hundred eighty (180) days) as may be requested by the Company, Pubco and the
managing underwriter, provided that the foregoing obligations shall apply only
if all directors and executive officers of the Company and all other
stockholders holding securities that, on an as converted or fully exercised
basis, equate to greater than five percent (5%) of the issued and outstanding
shares of Common Stock (or common stock of Pubco, as the case may be) and all
other persons with registration rights (whether or not pursuant to this
Agreement), enter into similar agreements.  This Section 8 shall not apply to a
registration relating solely to employee benefit plans, or to a registration
relating solely to a transaction pursuant to Rule 145 under the Securities Act.
 In order to enforce the foregoing, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
share or securities of every other person subject to the foregoing restrictions)
until the end of such period.




From and after the date of this Agreement, the Company shall not, without the
prior written consent of at least a majority of the outstanding Registrable
Securities (the “Required Vote”), grant to future investors any registration
rights on parity with or more favorable than the registration rights granted to
the Holders hereunder.  














--------------------------------------------------------------------------------




SECTION 9  INDEMNIFICATION




The Company shall, and shall cause Pubco to, indemnify and hold harmless each
Holder, each of their respective direct and indirect subsidiaries and
Affiliates, and each of the respective partners, members, stockholders, equity
holders, officers, directors, trustees and other fiduciaries, employees, agents,
and representatives of any of the foregoing (collectively, referred to as the
 “Indemnitees” and individually as a “Indemnitee”) from and against any and all
Indemnifiable Losses resulting from, relating to or arising out of any claim or
claims made against such Indemnitee in connection with any threatened, pending
or completed action, suit, arbitration, investigation or other proceeding
arising out of, or relating to the any Indemnitee’s performance of its
obligations or the exercise of any Indemnitee’s rights in accordance with the
terms of this Agreement, including actions taken in their capacity as directors
or stockholders of the Company or Pubco; provided, however, that the Company and
Pubco shall not be obligated to indemnify or hold harmless any Indemnitee under
this Section 9 against any Indemnifiable Losses resulting from or arising out of
any such action or claim if it has been adjudicated by a final and
non-appealable determination of a court or other trier of fact of competent
jurisdiction that such Indemnifiable Losses were the result of (a) a breach of
such Indemnitee’s fiduciary duty to the Company, (b) any action or omission made
by the Indemnitee in bad faith, (c) any criminal action on the part of such
Indemnitee or (d) such Indemnitee’s willful misconduct.




The Company or Pubco shall reimburse, promptly following request therefor, all
reasonable expenses incurred by an Indemnitee in connection with any threatened,
pending or completed action, suit, arbitration, investigation or other
proceeding arising out of, or relating to, the Indemnitees’ actions in
connection with any transaction undertaken in connection with this Agreement.




SECTION 10  CONFIDENTIALITY OF RECORDS




Each Holder agrees that it will keep confidential and not disclose, divulge or
use for any purpose other than to evaluate and monitor its investment in the
Company any confidential or proprietary information (“Confidential Information”)
which such party obtains from the Company pursuant to financial statements,
reports and other information submitted by the Company to such party pursuant to
this Agreement or the Purchase Agreement; provided, however, that the Investors
may disclose Confidential Information (a) to their respective general partners,
limited partners, members, stockholders, equity holders, Affiliates and any of
the directors, officers and other representatives of any of the foregoing in
accordance with their respective normal reporting practices, and to their
respective attorneys, accountants, consultants and other professionals under an
obligation of confidentiality and (b) to any prospective purchaser of any
securities of the Company so long as such prospective purchaser is obligated not
to disclose, divulge or use such Confidential Information to the same extent as
the disclosing Investor.  Each Holder shall use the same level of care with the
Confidential Information that it uses with its own confidential information.
 “Confidential Information” shall not include the following:  (i) information
that is now in, or hereafter enters, the public domain through no fault of the
Holder; (ii) information that previously was known by the Holder independently
of the Company; (iii) information that is independently developed by the Holder
without reference to Confidential Information; (iv) information that is
disclosed with the written approval of the Company; or (v) information that is
received from a third party without a duty of confidentiality.  Notwithstanding
the foregoing, no Holder shall be prohibited from disclosing Confidential
Information that is required to be disclosed pursuant to any legal process or
subpoena from any court, arbitrator, governmental body, official or authority or
by applicable law; provided that the disclosing Holder takes reasonable steps to
minimize the extent of such disclosure and provides the Company with reasonably
prompt notice after becoming required to disclose such Confidential Information
to afford the Company an opportunity to intervene and oppose such disclosure.
 This provision shall survive any termination of this Agreement.
 Notwithstanding anything herein to the contrary, this provision shall expire
and become null and void and of no further force or effect upon the filing by
Pubco of the so-called “super 8-K” under the Exchange Act following the closing
of the Reverse Merger.




SECTION 11  MISCELLANEOUS




11.1

Governing Law.




This Agreement shall be governed by and construed under the laws of the State of
New York, notwithstanding the conflicts of laws principles of the State of New
York or any other jurisdiction.  No suit, action or proceeding with respect to
this Agreement may be brought in any court or before any similar authority other
than in a court of competent jurisdiction in the State of New York and the
parties hereby submit to the exclusive jurisdiction of such courts for the
purpose of such suit, proceeding or judgment.  Each of the parties hereto hereby
irrevocably waives any right which it may have had to bring such an action in
any other court, domestic or foreign, or before any similar domestic or foreign
authority and agrees not to claim or plead the same.  Each of the parties hereto
hereby irrevocably and unconditionally waives trial by jury in any legal action
or proceeding in relation to this Agreement and for any counterclaim therein.  











--------------------------------------------------------------------------------




11.2

Survival.  




The representations, warranties, covenants, and agreements made herein shall
survive any investigation made by any Holder and the closing of the transactions
contemplated hereby.  All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company or
Pubco, or their respective Subsidiaries or the Investors pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company, Pubco or their respective
Subsidiaries or the Investors, as applicable, hereunder solely as of the date of
such certificate or instrument.




11.3

Successors and Assigns.




Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors and permitted assigns of
the parties hereto and shall inure to the benefit of and be enforceable by each
person who shall be a holder of Common Stock issued or issuable in the Offering
from time to time; provided, however, that each such successor and permitted
assign the transferee has agreed in writing to be bound by the terms of this
Agreement as if such successor and permitted assign were an original Holder by
executing the Counterpart.




11.4

Entire Agreement.




This Agreement constitutes the full and entire understanding and agreement
between the parties hereto with regard to the subject matter hereof and thereof
and no party hereto shall be liable or bound to any other party hereto in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein, with respect to the subject matter
hereof.




11.5

Severability.




If any provision of the Agreement is held to be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.




11.6

Amendment and Waiver.




Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company or Pubco and the
Holders of a majority of the Registrable Securities then outstanding and any
amendment or waiver so made shall be binding upon each Holder and the Company.
 In addition, any provision of this Agreement and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by any party so waiving in writing, such waiver to be enforceable
solely against such party.




112.7

Delays or Omissions.




No delay or omission to exercise any right, power, or remedy accruing to any
party hereto, upon any breach, default or noncompliance of any party under this
Agreement shall impair any such right, power, or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of any similar breach, default or noncompliance
thereafter occurring.  Any waiver, permit, consent, or approval of any kind or
character on part of any party hereto of any breach, default or noncompliance
under the Agreement or any waiver on such party’s part of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement, by law, or otherwise afforded to the parties hereto, shall be
cumulative and not alternative.




11.8

Notices.




All notices, requests, demands and other communications given or made in
accordance with the provisions of this Agreement shall be addressed (i) if to a
Holder, at such Holder’s address, fax number or email address furnished on the
signature pages hereof or such Holder’s Counterpart hereto or as otherwise
furnished to the Company or Pubco by the Holder in writing, or (ii) if to the
Company or Pubco, to the attention of the President at such address, fax number
or email address furnished on the signature page below or as otherwise furnished
by the Company or Pubco in writing, and shall be made or sent by a personal
delivery or overnight courier, by registered, certified or first class mail,
postage prepaid, or by facsimile or electronic mail with confirmation of
receipt, and shall be deemed to be given on the date of delivery when made by
personal delivery or overnight courier, 48 hours after being deposited in the
U.S. mail, or upon confirmation of receipt when sent by facsimile or electronic
mail.  Any party may, by written notice to the other, alter its address, number
or respondent, and such notice shall be considered to have been given three (3)
days after the overnight delivery, airmailing, faxing or sending via e-mail
thereof.











--------------------------------------------------------------------------------




11.9

Titles and Subtitles.




The titles of the sections and subsections of this Agreement are for convenience
of reference only and are not to be considered in construing this Agreement.




12.10

Counterparts; Execution by Facsimile Signature.




This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
 This Agreement may be executed by facsimile signature(s) which shall be binding
on the party delivering same, to be followed by delivery of originally executed
signature pages.










[SIGNATURES ON FOLLOWING PAGES]




















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this 2012 Unit Investor
Rights Agreement as of the date set forth in the first paragraph hereof.




COMPANY:

 

 

 

ACTINIUM PHARMACEUTICALS, INC.

 







By:_____________________________

Name:

Jack V. TalleyTitle:

President and Chief Executive Officer




Address:







Tel: (    )

Fax: (    )

email:

jtalley@actiniumpharmaceuticals.com













PLACEMENT AGENT:







LAIDLAW & COMPANY (UK) LTD.




BY:_____________________________

NAME:  

TITLE:    




ADDRESS:

   

TEL:   

FAX:   

EMAIL:   








[Signature Page to 2012 Unit Investor Rights Agreement]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this 2012 Unit Investor
Rights Agreement as of the date set forth in the first paragraph hereof.

 

ACTINIUM HOLDINGS LIMITED







By:_____________________________

Name:  

Title:    




Address:

Actinium Holdings Limited

c/o Michael Sheffery, Ph.D

OrbiMed Advisors LLC

767 Third Avenue, 30th Floor

New York, NY 10017

  

with a copy to:




Shalom Leaf, Esq.

Shalom Leaf, PC

600 Madison Avenue, 22nd Floor

New York, NY 10022

 




LAIDLAW & COMPANY (UK) LTD.




BY:_____________________________

NAME:  

TITLE:    




ADDRESS:

   

TEL:   

FAX:   

EMAIL:   




The Investors listed on Exhibit A to the Agreement have executed a Subscription
Agreement with the Company which provides, among other things, that by executing
the Subscription Agreement each Investor is deemed to have executed the 2012
UNIT INVESTOR RIGHTS AGREEMENT in all respects and is bound to the terms and
conditions thereof as set forth in such Subscription Agreement.





 




--------------------------------------------------------------------------------







Exhibit A

List of Investors

















--------------------------------------------------------------------------------







Exhibit B




Counterpart Signature Page

to

2012 Unit Investor Rights Agreement dated October __, 2012

for

Actinium Pharmaceuticals, Inc.







The undersigned hereby acknowledges receipt of a copy of that certain 2012 Unit
Investor Rights Agreement, dated October __, 2012, among Actinium
Pharmaceuticals, Inc., a Delaware corporation, Laidlaw & Company (UK) Ltd. and
the Investors referred to therein and the undersigned (as hereafter amended from
time to time, the “Investor Rights Agreement”), and hereby certifies to the
other parties thereto that it has read and fully understands the Investor Rights
Agreement, that it has had an opportunity to review and discuss the terms and
conditions of the Investor Rights Agreement with its legal counsel and other
advisors, and that it agrees to be bound by the terms and conditions of the
Investor Agreement as if it were an original signatory thereto.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
this ____ day of ____________, 20__.










INVESTOR:




The Investors listed on Exhibit A to the Agreement have executed a Subscription
Agreement with the Company which provides, among other things, that by executing
the Subscription Agreement each Investor is deemed to have executed the 2012
UNIT INVESTOR RIGHTS AGREEMENT in all respects and is bound to the terms and
conditions thereof as set forth in such Subscription Agreement.





























 




--------------------------------------------------------------------------------







EXHIBIT I




FORM OF FIRST AMENDED AND RESTATED STOCKHOLDERS AGREEMENT




FIRST AMENDED AND RESTATED STOCKHOLDERS AGREEMENT




AMONG

ACTINIUM PHARMACEUTICALS, INC.,

ACTINIUM HOLDINGS LIMITED (FORMERLY GENERAL ATLANTIC INVESTMENTS LIMITED),

N.V. ORGANON




AND




THE STOCKHOLDERS LISTED ON SCHEDULE A HERETO




Dated: October 5, 2011








 




--------------------------------------------------------------------------------







AMENDED AND RESTATED STOCKHOLDERS AGREEMENT




AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”), dated October 5,
2011, among ACTINIUM PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), ACTINIUM HOLDINGS LIMITED (formerly named General Atlantic
Investments Limited), a Bermuda corporation (“AHL”), N.V. ORGANON, a Netherlands
corporation (“Organon” and together with AHL, the “Initial Investors”) and the
other stockholders of the Company listed on Schedule A hereto (collectively, the
“Existing Stockholders”).  The Initial Investors, the Existing Stockholders and
any other stockholder of the Company who agrees in writing to become bound by
the terms and conditions of this Agreement are herein referred to collectively
as the “Stockholders” and each individually as a “Stockholder”.




RECITALS




WHEREAS, the Company, Actinium Pharmaceuticals, Ltd., a Bermuda corporation (the
“Actinium Bermuda”), and the Existing Stockholders are parties to that certain
Stockholders Agreement dated as of June 30, 2000 (the “Prior Stockholders
Agreement”);




WHEREAS, on July 5, 2007, Actinium Bermuda merged with and into the Company,
thereby causing the Company to succeed to all of the rights and obligations of
Actinium Bermuda under the Prior Stockholders Agreement;




WHEREAS, pursuant to the Series E Preferred Stock Purchase Agreement, dated the
date hereof (the “Preferred Stock Purchase Agreement”), among the Company and
the investors listed in and executing the Preferred Stock Purchase Agreement
(the “Series E Investors”), the Company proposes to issue and sell to such
Series E Investors up to an aggregate of 27,586,203  shares, par value $.01 per
share, of its Series E Preferred Stock (the “Series E Preferred Stock”);




WHEREAS, each Stockholder owns the respective number of Shares (as hereinafter
defined) of the Company (after giving effect to the transactions contemplated by
the Preferred Stock Purchase Agreement) set forth opposite such Stockholder’s
name on Schedule A hereto;




WHEREAS, this Agreement is being entered into contemporaneously with, and as a
condition to, the Series E Investors’ consummation of the transactions
contemplated by the Preferred Stock Purchase Agreement; and




WHEREAS, (a) AHL is the holder of a majority of the voting power of the “Shares”
held by the “General Atlantic Stockholders” (as each such term is defined in the
Stockholders Agreement) and (b) Organon and Dr. Maurits Geerlings, Jr.
(“Geerlings”) are the holders of a majority of the voting power of the “Shares”
held by the “Major Stockholders” (as each such term is defined in the
Stockholders Agreement); therefore, the Company, AHL, Organon and Geerlings
together have the power and right to amend and restate the Stockholders
Agreement pursuant to Section 8.3(b) thereof.




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:




1.

Definitions.  As used in this Agreement, the following terms shall have the
meanings set forth below:




“AHL” has the meaning set forth in the introduction to this Agreement.




“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act.




“Agreement” means this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.




“Board of Directors” means the Board of Directors of the Company.




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.




“CEO Director” has the meaning set forth in Section 6.2(b)(ii) of this
Agreement.











--------------------------------------------------------------------------------










“Certificate” means the Fourth Amended and Restated Certificate of Incorporation
of the Company as in effect on the date hereof, as the same may be amended,
supplemented or modified.




“Charter Documents” means the Certificate and the By-laws of the Company as in
effect on the date hereof, as the same may be amended, supplemented or modified.




“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.




“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.




“Common Stock” means the Common Stock, par value $.01 per share, of the Company
and any other common stock of the Company or any other capital stock into which
such stock is reclassified or reconstituted, whether by way of recapitalization,
merger, consolidation or other reorganization or otherwise.




“Common Stock Equivalents” means any security or obligation which is by its
terms convertible into, or exercisable or exchangeable for, shares of Common
Stock, including, without limitation the Preferred Stock, and any option,
warrant or other subscription or purchase right with respect to Common Stock or
any such convertible, exercisable or exchangeable security or obligation.




“Company” has the meaning set forth in the introduction to this Agreement.




“Company Option” has the meaning set forth in Section 3.1(b) of this Agreement.




“Company Option Period” has the meaning set forth in Section 3.1(b) of this
Agreement.




“Designating Party” has the meaning set forth in Section 6.3(a) of this
Agreement.




“Drag-Along Event” has the meaning set forth in Section 3.1(g)(i) of this
Agreement.




“Drag-Along Notice” has the meaning set forth in Section 3.1(g)(ii) of this
Agreement.




“Drag-Along Rights” has the meaning set forth in Section 3.1(g)(i) of this
Agreement.




“Drag-Along Stockholders” has the meaning set forth in Section 3.1(g)(i) of this
Agreement.




“Eligible Investor” means a Stockholder that is (i) a Series E Investor who or
which, at the time in question, holds any of the issued and outstanding Series E
Preferred Stock, (ii) an Initial Investor, or (iii) a Major Stockholder.




“Excess New Securities” has the meaning set forth in Section 4.2(a) of this
Agreement.




“Excess Offered Securities” has the meaning set forth in Section 3.1(c)(i) of
this Agreement.




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.




“Exempt Issuances” has the meaning set forth in Section 4.1 of this Agreement.




“Existing Stockholders” has the meaning set forth in the introduction to this
Agreement.




“Fair Value” has the meaning set forth in Section 3.2(b) of this Agreement.




“Family Members” has the meaning set forth in Section 2.2 of this Agreement.




“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.











--------------------------------------------------------------------------------










“Initial Investors” has the meaning set forth in the introduction to this
Agreement.




“Investors” means the Initial Investors, the Series E Investors and any
Transferees of any Initial Investor’s Shares and any subsequent Transferees of
any of such Shares, in any case to whom Shares are Transferred in accordance
with Section 2.4 of this Agreement, and the term “Investor” shall mean any such
Person.




“Involuntary Transfer” means any Transfer, proceeding or action by or in which a
Stockholder shall be deprived or divested of any right, title or interest in or
to any of the Shares, including, without limitation, (i) any seizure under levy
of attachment or execution, (ii) any Transfer in connection with bankruptcy
(whether pursuant to the filing of a voluntary or an involuntary petition under
the United States Bankruptcy Code of 1978, or any modifications or revisions
thereto) or other court proceeding to a debtor in possession, trustee in
bankruptcy or receiver or other officer or agency, (iii) any Transfer to a state
or to a public officer or agency pursuant to any statute pertaining to escheat
or abandoned property, (iv) any Transfer pursuant to a divorce or separation
agreement or a final decree of a court in a divorce action and (v) any Transfer
resulting from the death of a Stockholder.




“Involuntary Transferee” has the meaning set forth in Section 3.2(a) of this
Agreement.




“IPO Effectiveness Date” means the date upon which the Company closes its
Qualified Initial Public Offering.




“Isotopia” means Isotopia B.V., a private limited company established under
Netherlands law.




“Liens” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, right or other
security interest or preferential arrangement of any kind or nature whatsoever
(excluding preferred stock and equity-related preferences).




“Major Stockholders” means Isotopia, Dr. Maurits W. Geerlings, Sr., Dr. Maurits
W. Geerlings, Jr., Kenneth R. Givens, and any Permitted Transferee thereof to
whom Shares are Transferred in accordance with Section 2.3 of this Agreement,
and the term “Major Stockholder” shall mean any such Person.




“New Issuance Notice” has the meaning set forth in Section 4.1 of this
Agreement.




“New Securities” has the meaning set forth in Section 4.1 of this Agreement.




“Organon” has the meaning set forth in the introduction to this Agreement.




“Offer Price” has the meaning set forth in Section 3.1(a) of this Agreement.




“Offered Securities” has the meaning set forth in Section 3.1(a) of this
Agreement.




“Offering Notice” has the meaning set forth in Section 3.1(a) of this Agreement.




“Permitted Transferee” has the meaning set forth in Section 2.2 of this
Agreement.




“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.




“Preemptive Rightholder(s)” has the meaning set forth in Section 4.1 of this
Agreement.




“Preferred Stock” means collectively the shares of Series A Preferred Stock, the
Series B Preferred Stock, the Series C Preferred Stock, the Series D Preferred
Stock and the Series E Preferred Stock.




“Preferred Stock Purchase Agreement” has the meaning set forth in the Recitals
to this Agreement.




“Price Negotiation Period” has the meaning set forth in Section 3.2(a) of this
Agreement.




“Prior Stockholders Agreement” has the meaning set forth in the Recitals of this
Agreement.











--------------------------------------------------------------------------------










“Proportionate Percentage” has the meaning set forth in Section 4.2(a) of this
Agreement.




“Proposed Price” has the meaning set forth in Section 4.1 of this Agreement.




“Pubco Transaction” means (i) a reverse merger or similar transaction between
the Company and a corporation whose securities are publicly traded in the U.S.
or other mutually agreed upon jurisdiction(“Pubco”), or (ii) the quotation (a
“Public Quotation”) of the Company’s securities for purchase and sale on a U.S.
quotation service (iii) any filing with an applicable regulatory body which will
result in the Company becoming an entity whose securities are traded on a public
exchange in the U.S. or other mutually agreed upon jurisdiction ( any of the
foregoing, a “Pubco Transaction”).  




“Qualified Initial Public Offering” means the closing of the Company’s initial
direct public offering or underwritten public offering on a reasonable efforts
basis pursuant to an effective registration statement filed pursuant to the
Securities Act, covering the offer and sale of the Company’s Common Stock for
the account of the Company (a) in which (i) the Company actually receives gross
proceeds equal to or greater than $5,000,000, calculated before deducting
underwriters’ discounts and commissions and other offering expenses, and (ii) a
per share offering price equal to or greater than the product of (A) the
Applicable Per Share Stated Value, as such term is defined in the Certificate,
of the Series E Preferred Stock, multiplied by (B) two (2), and (b) following
which the Company’s Common Stock is listed on a national securities exchange or
approved for quotation on a Nasdaq Market.




“Rightholder(s)” has the respective meanings set forth in Sections 3.1(c)(i) and
3.2(a) of this Agreement.




“Rightholder Option Period” has the meaning set forth in Section 3.1(c)(i) of
this Agreement.




“Sale Majority” has the meaning set forth in Section 3.1(g)(i) of this
Agreement.




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.




“Selling Stockholder” has the meaning set forth in Section 3.1(a) of this
Agreement.




“Series A Preferred Stock” means the Company’s Series A Convertible
Participating Preferred Stock, par value $0.01 per share.




“Series B Preferred Stock” means the Company’s Series B Preferred Stock, par
value $0.01 per share.




“Series C Preferred Stock” means any series of the Company’s Series C-1
Preferred Stock, par value $0.01 per share, Series C-2 Preferred Stock, par
value $0.01 per share, Series C-3 Preferred Stock, par value $0.01 per share,
and Series C-4 Preferred Stock, par value $0.01 per share, collectively.




 “Series D Preferred Stock” means the Company’s Series D Preferred Stock, par
value $0.01 per share.




“Series E Investor” means an Investor who owns any shares of Series E Preferred
Stock.




“Series E Preferred Directors” has the meaning set forth in Section 6.2(b)(i) of
this Agreement.




“Series E Preferred Stock” has the meaning set forth in the Recitals to this
Agreement.




“Shares” means, with respect to each Stockholder, all shares, whether now owned
or hereafter acquired, of Common Stock and Preferred Stock, owned by such
Stockholder; provided, however, for the purposes of any computation of the
number of “Shares” owned by any Stockholder pursuant to the definition of
“Eligible Investor” and any of Sections 2, 3, 4.1, 4.2, 6 and 8.3, all
outstanding Common Stock Equivalents owned by any Stockholder shall be deemed
converted, exercised or exchanged as applicable and the shares of Common Stock
issuable upon such conversion, exercise or exchange shall be deemed outstanding
and owned by such Stockholder, whether or not such conversion, exercise or
exchange has actually been effected.




“Stock Option Plan” means any stock option plan of the Company pursuant to which
Common Stock or options to purchase shares of Common Stock in such amounts as
are determined from time to time by the Board of Directors in its discretion are
reserved and available for grant to officers, directors, employees and
consultants of the Company and its subsidiaries.











--------------------------------------------------------------------------------










“Stockholders” has the meaning set forth in the Recitals to this Agreement.




“Stockholders Agreement” has the meaning set forth in the Recitals to this
Agreement.




“Stockholders Meeting” has the meaning set forth in Section 6.1 of this
Agreement.




“Subject Purchaser” has the meaning set forth in Section 4.1 of this Agreement.




“Tag-Along Rightholder” has the meaning set forth in Section 3.1(f)(i) of this
Agreement.




“Third-Party Purchaser” means any Person to whom any Stockholder wishes to
Transfer all or any portion of its or his Shares other than a Person which is a
Permitted Transferee of such Stockholder.




“Transfer” has the meaning set forth in Section 2.1 of this Agreement.




“Transferred Shares” has the meaning set forth in Section 3.2(a) of this
Agreement.




“Transferring Stockholder” has the meaning set forth in Section 3.1(f)(i) of
this Agreement.




“Written Consent” has the meaning set forth in Section 6.1 of this Agreement.




2.

Restrictions on Transfer of Shares.




2.1

Limitation on Transfer. No Stockholder shall sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in or otherwise dispose of (whether
by operation of law or otherwise) (each a “Transfer”) any Shares or any right,
title or interest therein or thereto, except in accordance with the provisions
of this Agreement, including, without limitation, Section 2.4.  Any attempt to
Transfer any Shares or any rights thereunder in violation of the preceding
sentence shall be null and void abinitio.




2.2

Permitted Transfers.  Notwithstanding anything to the contrary contained in this
Agreement, but subject to Sections 2.1, 2.3 and 2.4, at any time: (a) each of
the Major Stockholders who is an individual may Transfer all or a portion of his
Shares to or among (i) a member of such Major Stockholder’s immediate family,
which shall include his spouse, siblings, children or grandchildren (“Family
Members”) or (ii) a trust, corporation, partnership, limited liability company,
or other legal entity, all of the beneficial interests in which shall be held by
such Major Stockholder or one or more Family Members of such Major Stockholder;
provided, however, that during the period that any such trust, corporation,
partnership, limited liability company, or other legal entity holds any right,
title or interest in any Shares, no Person other than such Major Stockholder or
one or more Family Members of such Major Stockholder may be or may become
beneficiaries, stockholders, limited or general partners or members thereof; (b)
each of the Investors may Transfer all or a portion of his Shares to any of its
Affiliates, to any other Investor or to any Affiliate of any other Investor; (c)
Isotopia may Transfer all or a portion of its Shares to Dr. Maurits W.
Geerlings, Sr., or any of his Family Members; and (d) Maurits Geerlings, Sr. may
Transfer up to 17,500 of his Shares (subject to appropriate and proportionate
adjustment for stock dividends payable in shares of, stock splits and other
subdivisions and combinations of, and recapitalizations and like occurrences
with respect to, the Common Stock) to a non-Family Member if and to the extent
he has not already Transferred such number of Shares prior to the date hereof
(the Persons referred to in the preceding clauses (a), (b) and (c) are each
referred to hereinafter as a “Permitted Transferee”).  A Permitted Transferee of
Shares pursuant to this Section 2.2 may Transfer its Shares pursuant to this
Section 2.2 only to the Transferor Stockholder or to a Person that is a
Permitted Transferee of such Transferor Stockholder.




2.3

Permitted Transfer Procedures.  If any Stockholder wishes to Transfer Shares to
a Permitted Transferee under Section 2.2, such Stockholder shall give notice to
the Company of its intention to make any Transfer permitted under Section 2.2
not less than ten (10) days prior to effecting such Transfer, which notice shall
state the name and address of each Permitted Transferee to whom such Transfer is
proposed, the relationship of such Permitted Transferee to such Stockholder, and
the number of Shares proposed to be Transferred to such Permitted Transferee.














--------------------------------------------------------------------------------










2.4

Transfers in Compliance with Law; Substitution of Transferee.  Notwithstanding
any other provision of this Agreement, no Transfer may be made unless (a) the
Transferee has agreed in writing to be bound by the terms and conditions of this
Agreement pursuant to an instrument substantially in the form attached hereto as
Exhibit A, (b) the




Transfer complies in all respects with the applicable provisions of this
Agreement and (c) the Transfer complies in all respects with applicable federal
and state securities laws, including, without limitation, the Securities Act.
 If requested by the Company, an opinion of counsel to such Transferring
Stockholder shall be supplied to the Company at such Transferring Stockholder’s
expense, to the effect that such Transfer complies with the applicable federal
and state securities laws; provided, that no opinion of counsel shall be
required for any Transfer by any Investor to any Permitted Transferee of such
Investor.  Upon becoming a party to this Agreement, (i) a Permitted Transferee
of a Major Stockholder shall be substituted for, and shall enjoy the same rights
and be subject to the same obligations as, the Transferring Major Stockholder
hereunder with respect to the Shares Transferred to such Permitted Transferee,
(ii) a Transferee of an Investor shall be substituted for, and shall enjoy the
same rights and be subject to the same obligations as, the Transferring Investor
hereunder with respect to the Shares Transferred to such Transferee, (iii) a
Transferee other than a Permitted Transferee of a Major Stockholder shall be
subject to the same obligations as, but none of the rights of, the Transferring
Major Stockholder hereunder with respect to the Shares Transferred to such
Transferee, and (iv) a Transferee of any Stockholder (other than a Stockholder
which is a Major Stockholder or an Investor) shall be substituted for, and shall
be entitled to the same obligations as, the Transferring Stockholder hereunder
with respect to the Shares Transferred to such Transferee.




3.

Right of First Refusal, Drag-Along and Tag-Along Rights.




3.1

Proposed Voluntary Transfers.




(a)

Offering Notice.  Subject to Section 2, if any Stockholder, other than a Series
E Investor as to Shares of Series E Preferred Stock, (a “Selling Stockholder”)
wishes to Transfer all or any portion of its or his Shares, to any Third-Party
Purchaser, such Selling Stockholder shall offer such Shares first to the Company
by sending written notice (an “Offering Notice”) to the Company, which shall
state: (a) the name and address of the Third-Party Purchaser; (b) the number of
Shares proposed to be Transferred (the “Offered Securities”); (c) the proposed
purchase price per Share for the Offered Securities (the “Offer Price”) and the
type of consideration offered (including, if the consideration consists in whole
or in part of non-cash consideration, such information available to the Selling
Stockholder as is necessary for the Company and the Rightholders (as hereinafter
defined) under this Section 3.1 to analyze the economic value and investment
risk of such non-cash consideration); and (d) the other terms and conditions of
such sale.  Upon delivery of the Offering Notice, such offer shall be
irrevocable unless and until the rights of first offer provided for herein shall
have been waived or shall have expired.  The Company shall promptly deliver a
copy of the Offering Notice to each of the Rightholders under this Section 3.1.
 The Offering Notice shall include a copy of the agreement between the Selling
Stockholder and the Third-Party Purchaser pertaining to the proposed Transfer of
the Offered Securities to the Third-Party Purchaser.




(b)

Company Option; Exercise.  For a period of fifteen (15) days after the giving of
the Offering Notice pursuant to Section 3.1(a) (the “Company Option Period”),
the Company shall have the right (the “Company Option”) but not the obligation
to purchase any or all of the Offered Securities at a purchase price per share
equal to the Offer Price and upon the terms and conditions set forth in the
Offering Notice, except that the Company may, at its option, substitute cash
consideration for non-cash consideration (other than notes) based upon the value
of such non-cash consideration (as determined in good faith by a majority of the
entire Board of Directors, which determination must include the Series E
Preferred Directors).  The right of the Company to purchase any or all of the
Offered Securities under this Section 3.1(b) shall be exercisable by delivering
written notice of the exercise thereof, prior to the expiration of the Company
Option Period, to the Selling Stockholder, with a copy to the Eligible Investors
and the Major Stockholders, which notice shall state the number of Offered
Securities, respectively, proposed to be purchased by the Company.  The failure
of the Company to respond within the Company Option Period shall be deemed to be
a waiver of the Company Option, provided that the Company may waive its rights
under this Section 3.1(b) prior to the expiration of the Company Option Period
by giving written notice to the Selling Stockholder, with a copy to the Eligible
Investors and the Major Stockholders.











--------------------------------------------------------------------------------










(c)

Rightholder Option; Exercise.




(i)

If the Company does not elect to purchase all of the Offered Securities, then
for a period of thirty (30) days after the earlier to occur of (a) the
expiration of the Company Option Period and (b) the date upon which the Selling
Stockholder shall have received written notice from the Company of its exercise
of the Company Option pursuant to Section 3.1(b) or its waiver thereof (the
“Rightholder Option Period”), each of the Eligible Investors and those of the
Major Stockholders who is not a Selling Stockholder (for the purpose of Section
3.1, (each, a “Rightholder” and collectively, the “Rightholders”) shall have the
right to purchase all, but not less than all, of the remaining Offered
Securities at a per share purchase price equal to the Offer Price and upon the
terms and conditions set forth in the Offering Notice, except that each
Rightholder may, at its option, substitute cash consideration for non-cash
consideration (other than notes) based upon the value of such non-cash
consideration (as determined in good faith by a majority of the entire Board of
Directors, which determination must include the Series E Preferred Directors).
 Each such Rightholder shall have the right to purchase that percentage of the
Offered Securities determined by dividing (i) the total number of Shares then
owned by such Rightholder by (ii) the total number of Shares then owned by all
such Rightholders.  If any Rightholder does not fully subscribe for the number
or amount of Offered Securities it or he is entitled to purchase, then each
other fully participating Rightholder shall have the right to purchase that
percentage of the Offered Securities not so subscribed for (for the purposes of
this Section 3.1(c), the “Excess Offered Securities”) determined by dividing (x)
the total number of Shares then owned by such fully participating Rightholder by
(y) the total number of Shares then owned by all fully participating
Rightholders who elected to purchase Excess Offered Securities.  The procedure
described in the preceding sentence shall be repeated until there are no
remaining Excess Offered Securities.  If the Company and/or the Rightholders do
not purchase all of the Offered Securities pursuant to Section 3.1(b) and/or
Section 3.1(c), then the Selling Stockholder may, subject to Section 3.1(f),
sell the Offered Securities to a Third-Party Purchaser in accordance with
Section 3.1(e).




(ii)

The right of each Rightholder to purchase all of the remaining Offered
Securities under subsection (i) above shall be exercisable by delivering written
notice of the exercise thereof, prior to the expiration of the Rightholder
Option Period, to the Selling Stockholder with a copy to the Company.  Each such
notice shall state (a) the number of Shares held by such Rightholder and (b) the
number of Shares that such Rightholder is willing to purchase pursuant to this
Section 3.1(c).  The failure of a Rightholder to respond within the Rightholder
Option Period to the Selling Stockholder shall be deemed to be a waiver of such
Rightholder’s rights under subsection (i) above, providedthat each Rightholder
may waive its rights under subsection (ii) above prior to the expiration of the
Rightholder Option Period by giving written notice to the Selling Stockholder,
with a copy to the Company.




(d)

Closing.  The closing of the purchases of Offered Securities subscribed for by
the Company under Section 3.1(b) and/or the Rightholders under Section 3.1(c)
shall be held at the executive offices of the Company at 11:00 a.m., local time,
on the 60th day after the giving of the Offering Notice pursuant to Section
3.1(a) or at such other time and place as the parties to the transaction may
agree.  At such closing, the Selling Stockholder shall deliver certificates
representing the Offered Securities, duly endorsed for Transfer and accompanied
by all requisite Transfer taxes, if any, and such Offered Securities shall be
free and clear of any Liens (other than those arising hereunder and those
attributable to actions by the purchasers thereof) and the Selling Stockholder
shall so represent and warrant, and shall further represent and warrant that it
is the sole beneficial and record owner of such Offered Securities.  The Company
and/or each Rightholder, as the case may be, purchasing Offered Securities shall
deliver at the closing consideration to be paid in full and the cash portion of
such consideration shall be paid in immediately available funds for the Offered
Securities purchased by it or him.  At such closing, all of the parties to the
transaction shall execute such additional documents as are otherwise necessary
or appropriate.




(e)

Sale to the Third-Party Purchaser.  Unless the Company and/or the Rightholders
elect to purchase all, but not less than all, of the Offered Securities under
Sections 3.1(b) and 3.1(c), the Selling Stockholder may, subject to Section
3.1(f), sell all, but not less than all, the Offered Securities to the
Third-Party Purchaser and not to any assignee or designee of such Third-Party
Purchaser at a purchase price per share equal to the Offer Price and on the
terms and conditions set forth in the Offering Notice; provided, however, that
such sale is bona fide and consummated within sixty (60) days after the earlier
to occur of (i) the waiver by the Company and all of the Rightholders of their
options to purchase the Offered Securities and (ii) the expiration of the
Rightholder Option Period; and providedfurther, that such sale shall not be
consummated unless and until (x) such Third-Party Purchaser shall represent in
writing to the Company and each Rightholder that it is aware of the rights of
the Company and the Stockholders contained in this Agreement and (y) prior to
the purchase by such Third-Party Purchaser of any of such Offered Securities,
such Third-Party Purchaser shall become a party to this Agreement and shall
agree to be bound by the terms and conditions hereof in accordance with Section
2.4 hereof.  If such sale is not consummated within such sixty (60) day period
for any reason, then the restrictions provided for herein shall again become
effective, and no Transfer of such Offered Securities may be made thereafter by
the Selling Stockholder without again offering the same to the Company and the
Rightholders in accordance with this Section 3.1.











--------------------------------------------------------------------------------










(f)

Tag-Along Rights.




(i)

If any Stockholder (a “Transferring Stockholder”) wishes to Transfer all or any
portion of its or his Shares to a Third-Party Purchaser, then each of the
Stockholders (other than the Transferring Stockholder) (each, a “Tag-Along
Rightholder”) shall have the right to sell to such Third-Party Purchaser, upon
the same terms and conditions as the Transferring Stockholder, up to that number
of Shares held by such Tag-Along Rightholder equal to that percentage of the
number of Shares proposed to be Transferred by the Transferring Stockholder
determined by dividing (i) the total number of Shares then owned by such
Tag-Along Rightholder by (ii) the sum of (x) the total number of Shares then
owned by all such Tag-Along Rightholders exercising their rights pursuant to
this Section 3.1(f) and (y) the total number of Shares then owned by the
Transferring Stockholder.  To the extent that the Tag-Along Rightholders
exercise their rights pursuant to this Section 3.1(f), the number of Shares
proposed to be Transferred by the Transferring Stockholder shall be reduced
accordingly.




(ii)

The Transferring Stockholder shall give written notice to each Tag-Along
Rightholder of each proposed sale by it of Shares which gives rise to the rights
of the Tag-Along Rightholders set forth in this Section 3.1(f) at least fifteen
(15) days prior to the proposed consummation of such sale, setting forth the
name of such Transferring Stockholder, the number of Shares proposed to be sold,
the name and address of the proposed Third-Party Purchaser, the proposed amount
and form of consideration and terms and conditions of payment offered by such
Third-Party Purchaser, the percentage of Shares that such Tag-Along Rightholder
may sell to such Third-Party Purchaser (determined in accordance with
Section 3.1(f)(i)), and a representation that such Third-Party Purchaser has
been informed of the “tag-along” rights provided for in this Section 3.1(f) and
has agreed to purchase Shares in accordance with the terms hereof.  The
tag-along rights provided by this Section 3.1(f) must be exercised by any
Tag-Along Rightholder wishing to sell Shares pursuant to this Section 3.1(f)
within ten (10) days following receipt of the notice required by the preceding
sentence, by delivery of a written notice to the Transferring Stockholder
indicating such Tag-Along Rightholder’s wish to exercise its rights and
specifying the number of Shares (up to the maximum number of Shares owned by
such Tag-Along Rightholder required to be purchased by such Third-Party
Purchaser) it wishes to sell.  The failure of a Tag-Along Rightholder to respond
within such 10-day period shall be deemed to be a waiver of such Tag-Along
Rightholder’s rights under this Section 3.1(f), provided that any Tag-Along
Rightholder may waive its rights under this Section 3.1(f) prior to the
expiration of such 10-day period by giving written notice to the Transferring
Stockholder, with a copy to the Company.  If a Third-Party Purchaser fails to
purchase Shares from any Tag-Along Rightholder that has properly exercised its
tag-along rights pursuant to this Section 3.1(f)(ii), then the Transferring
Stockholder shall not be permitted to consummate the proposed sale of his or its
Shares unless and until, simultaneous with such sale, the Transferring
Stockholder purchases from such Tag-Along Rightholder the number of Shares such
Tag-Along Rightholder is entitled to sell under this Section 3.1(f) on the same
terms and conditions as the Transferring Stockholder is Transferring his or its
Shares to the Third-Party Purchaser.




(g)

Drag-Along Rights.




(i)

If the Stockholders holding a majority of the voting power of the Shares (the
“Sale Majority”) approve a bona fide sale or exchange, whether directly or
pursuant to a sale, merger, consolidation or other business combination, of all
or substantially all of the Shares to a Third-Party Purchaser (a “Drag-Along
Event”), then the Stockholders comprising a part of the Sale Majority shall have
the right, subject to all of the provisions of this Section 3.1(g) (“Drag-Along
Rights”), to require all of the other Stockholders (the “Drag-Along
Stockholders” and each individually a “Drag-Along Stockholder”) to (A) if such
Drag-Along Event is structured as a sale of Shares, sell, Transfer and deliver
or cause to be sold, Transferred and delivered to such Third-Party Purchaser all
Shares and Common Stock Equivalents owned by the Drag-Along Stockholders or (B)
if such Drag-Along Event is structured as a merger, consolidation or other
business combination requiring the consent or approval of the Drag-Along
Stockholders, vote their Shares in accordance with the written instructions of
the Stockholders comprising a part of the Sale Majority in favor thereof, and
otherwise consent to and raise no objection to such transaction, and waive any
dissenters’ rights, appraisal rights or similar rights which the Drag-Along
Stockholders may have in connection therewith; and, in any such event, subject
to the provisions of subsection (iii) of this Section 3.1(g), the Drag-Along
Stockholders shall agree to and shall be bound by the same terms, provisions and
conditions in respect of the Drag-Along Event.  The provisions of Section 3.1(f)
shall not apply to any transaction to which this Section 3.1(g) applies to the
extent the Stockholders comprising a part of the Sale Majority shall have in
fact exercised their Drag-Along Rights under this Section 3.1(g).











--------------------------------------------------------------------------------










(ii)

If the Stockholders comprising a part of the Sale Majority desire to exercise
their Drag-Along Rights, they shall give written notice to the Drag-Along
Stockholders (“Drag-Along Notice”) of the Drag-Along Event which gives rise to
the obligations of the Drag-Along Stockholders set forth in this Section 3.1(g),
at least thirty (30) days prior to the proposed consummation of the transaction.
 The Drag-Along Notice shall set forth (A) the name and address of the
Third-Party Purchaser, (B) the date on which such transaction is proposed to be
consummated, (C) the proposed amount and form of consideration and terms and
conditions of payment offered by the Third-Party Purchaser and (D) a
representation that the Third-Party Purchaser has been informed of the
Drag-Along Rights provided for in this Section 3.1(g) and has agreed to purchase
Shares in accordance with the terms hereof.




(iii)

In connection with a Drag-Along Event pursuant to this Section 3.1(g), the
Drag-Along Stockholders shall make substantially the same representations,
warranties, covenants and indemnities and other similar agreements as the
Stockholders comprising a part of the Sale Majority agree to make in connection
with the proposed Transfer by them relating to the ownership of and title to
their Shares.  No Drag-Along Stockholder shall be subject to the requirements of
this Section 3.1(g) with respect to a Drag-Along Event if such Drag-Along Event
(A) requires that the payment with respect to each share of Common Stock or
Preferred Stock, as applicable, held by such Drag-Along Stockholder is not in
accordance with the Certificate if such Drag-Along Event were deemed a
“Liquidation” or “Acquisition Transaction” for purposes of Article IV, Section 3
thereof (or such equivalent Article and Section thereof), (B) provides that such
Drag-Along Stockholder will not receive the same form of consideration or the
same per share consideration for their shares of Common Stock or Preferred
Stock, as applicable, as all other holders of such shares of Common Stock or
Preferred Stock, as applicable, or (C) requires such Drag-Along Stockholder to
agree to any indemnification obligations which (1) are for breaches of
representations and warranties of any Person other than the Company or such
Drag-Along Stockholder, (2) provide for indemnification other than in proportion
to such Drag-Along Stockholder’s ownership interest in the Company, determined
on a fully-diluted basis as-converted to Common Stock basis (excluding: (a) all
Shares issuable pursuant to the exercise of an option wherein such right of
exercise has not yet vested as of the closing of the Drag-Along Event, (b) all
Shares exercisable pursuant to either a warrant or an option for which the
exercise price is greater than the fair market value of the underlying Shares as
of the closing of the Drag-Along Event; and (c) all options and Shares reserved
for the issuance of options under the Stock Option Plan for which options have
not yet issued as of the closing of the Drag-Along Event), and (3) are not
limited to the value of the consideration actually received by such Drag-Along
Stockholder pursuant to such Drag-Along Event (excluding liability for such
Drag-Along Stockholder’s own fraud or malfeasance).  In addition and without
limitation to the foregoing, no Drag-Along Stockholder shall be subject to the
requirements of this Section 3.1(g) with respect to a Drag-Along Event if such
Drag-Along Stockholder is required to provide indemnification in connection with
such Drag-Along Event and any of the Stockholders comprising a part of the Sale
Majority are not required to provide indemnification or such Drag-Along
Stockholder’s indemnification obligations in connection with such Drag-Along
Event are upon terms and conditions which are less favorable to such Drag-Along
Stockholder than the terms and conditions upon which any of the Stockholders
comprising a part of the Sale Majority are obligated to provide indemnification
in connection with such Drag-Along Event.




3.2

Involuntary Transfers.




(a)

Rights of First Offer upon Involuntary Transfer.  If an Involuntary Transfer of
any Shares (the “Transferred Shares”) owned by any Stockholder other than an
Eligible Investor shall occur, then the Company and the Stockholders other than
the Stockholder who suffered or will suffer such Involuntary Transfer (for the
purpose of Section 3.2, each, a “Rightholder” and collectively, the
“Rightholders”) shall have the same rights as specified in Sections 3.1(b)
and 3.1(c), respectively, with respect to such Transferred Shares as if the
Involuntary Transfer had been a proposed voluntary Transfer by a Selling
Stockholder and shall be governed by Section 3.1 except that (i) the time
periods shall run from the date of receipt by the Company of actual notice of
the Involuntary Transfer (and the Company shall immediately give notice to the
Rightholders of the date of receipt of such notice), (ii) such rights shall be
exercised by notice to the Transferee of such Transferred Shares (the
“InvoluntaryTransferee”) rather than to the Stockholder who suffered or will
suffer the Involuntary Transfer and (iii) the purchase price per Transferred
Share shall be agreed upon by the Involuntary Transferee and the Company and/or
the purchasing Rightholders purchasing a majority of the Transferred Shares, as
the case may be; provided, however, that if such parties fail to agree as to
such per share purchase price within thirty (30) days after the date on which
the Company or the last of the Rightholders exercised its rights under this
Section 3.2(a), whichever is later (such period, the “Price Negotiation
Period”), the per share purchase price shall be the Fair Value thereof as
determined in accordance with Section 3.2(b).














--------------------------------------------------------------------------------










(b)

Fair Value.  If the parties fail to agree upon the per share purchase price of
the Transferred Shares in accordance with Section 3.2(a) hereof, then the
Company or the Rightholders, as the case may be, shall purchase the Transferred
Shares at a per share purchase price equal to the Fair Value (as hereinafter
defined) thereof.  The Fair Value of the Transferred Shares shall be determined
by a panel of three independent appraisers, which shall be nationally recognized
investment banking firms or nationally recognized experts experienced in the
valuation of corporations engaged in the business conducted by the Company.
 Within five (5) Business Days after the last day of the Price Negotiation
Period or such earlier date as the applicable parties determine that they cannot
agree as to the per share purchase price, the Involuntary Transferee and the
Board of Directors (in the case of a purchase by the Company), or the purchasing
Rightholders purchasing a majority of the Transferred Shares being purchased by
the purchasing Rightholders (if the Company is not purchasing any Transferred
Shares), or the Board of Directors and such purchasing Rightholders jointly (in
the case of a purchase by the Company and Rightholders), as the case may be,
shall each designate one such appraiser that is willing and able to conduct such
determination.  If either the Involuntary Transferee or the Board of Directors
or the purchasing Rightholders or both, as the case may be, fails to make such
designation within such period, then the other party that has made the
designation shall have the right to make the designation on its behalf.  The two
appraisers designated shall, within a period of five (5) Business Days after the
designation of the second appraiser, designate a mutually acceptable third
appraiser.  The three appraisers shall conduct their determination as promptly
as practicable, and the Fair Value of the Transferred Shares shall be the
average of the determination of the two appraisers that are closer to each other
than to the determination of the third appraiser, which third determination
shall be discarded; provided, however, that if the determination of two
appraisers are equally close to the determination of the third appraiser, then
the Fair Value of the Transferred Shares shall be the average of the
determination of all three appraisers.  Such determination shall be final and
binding on the Involuntary Transferee, the Company and the Rightholders.  The
Involuntary Transferee shall be responsible for the fees and expenses of the
appraiser designated by or on behalf of it, and the Company or the purchasing
Rightholders (if both the Company and the purchasing Rightholders), or the
purchasing Rightholders (if the Company is not purchasing any Transferred
Shares) for the fees and expenses of the appraiser designated by or on behalf of
the Board of Directors or the purchasing Rightholders (if the Company is not
purchasing any Transferred Shares), as the case may be.  The Involuntary
Transferee and the Company or the purchasing Rightholders, as the case may be,
shall each share half the fees and expenses of the appraiser designated by the
appraisers.  For purposes of this Section 3.2(b), the “Fair Value” of the
Transferred Shares means the per share fair market value of such Transferred
Shares determined in accordance with this Section 3.2(b) based upon all
considerations that the appraisers determine to be relevant.  All expenses to be
shared by the Company and the purchasing Rightholders, or among the purchasing
Rightholders (if the Company is not purchasing any Transferred Shares), shall be
shared in proportion to the number of Transferred Shares purchased.




(c)

Closing.  The closing of any purchase under this Section 3.2 shall be held at
the offices of the Company’s legal counsel or such other location as may be
designated by the Company at 11:00 a.m., local time, on the earlier to occur of
(i) the fifth Business Day after the purchase price per Transferred Share shall
have been agreed upon by the Involuntary Transferee and the Company or the
purchasing Rightholders, as the case may be, in accordance with Section
3.2(a)(iii), or (ii) the fifth Business Day after the determination of the Fair
Value of the Transferred Shares in accordance with Section 3.2(b), or at such
other time and place as the parties to the transaction may agree.  At such
closing, the Involuntary Transferee shall deliver certificates, if applicable,
or other instruments or documents representing the Transferred Shares being
purchased under this Section 3.2, duly endorsed with a signature guarantee for
Transfer and accompanied by all requisite Transfer taxes, if any, and such
Transferred Shares shall be free and clear of any Liens (other than those
arising hereunder) arising through the action or inaction of the Involuntary
Transferee and the Involuntary Transferee shall so represent and warrant, and
further represent and warrant that it is the beneficial owner of such
Transferred Shares.  The Company or each Rightholder, as the case may be,
purchasing such Transferred Shares shall deliver at closing payment in full in
immediately available funds for such Transferred Shares.  At such closing, all
parties to the transaction shall execute such additional documents as are
otherwise necessary or appropriate.




(d)

General.  In the event that the provisions of this Section 3.2 shall be held to
be unenforceable with respect to any particular Involuntary Transfer, the
Company and the Rightholders shall have the rights specified in Sections 3.1(b)
and 3.1(c), respectively, with respect to any Transfer by an Involuntary
Transferee of such Shares, and each Rightholder agrees that any Involuntary
Transfer shall be subject to such rights, in which case the Involuntary
Transferee shall be deemed to be the Selling Stockholder for purposes of
Section 3.1 of this Agreement and shall be bound by the provisions of Section
3.1 and other related provisions of this Agreement.











--------------------------------------------------------------------------------










4.

Future Issuance of Shares; Preemptive Rights.




4.1

Offering Notice.  Except for the issuance of (a) any Excluded Securities of any
kind described in clauses (A) through (F) of Section C.5.3(a)(vii) of Article IV
of the Certificate, (b) any of the Series E Preferred Stock issued pursuant to
the Preferred Stock Purchase Agreement, or (c) any shares of Common Stock issued
pursuant to any Extraordinary Event (as defined in the Certificate) (such
issuances described in (a) through (c) of this Section 4.1 being referred to
collectively as “Exempt Issuances”), if the Company wishes to issue any capital
stock or any other securities or obligations convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any option, warrant or
other subscription or purchase right with respect to any capital stock of the
Company or any such convertible, exercisable or exchangeable securities or
obligations (collectively, “New Securities”) to any Person (the “Subject
Purchaser”), then the Company shall offer such New Securities, in accordance
with Section 4.2(a), first to each of the Eligible Investors (each, a
“Preemptive Rightholder” and collectively, the “Preemptive Rightholders”) by
sending written notice (the “New Issuance Notice”) to the Preemptive
Rightholders, which New Issuance Notice shall state (x) the number of New
Securities proposed to be issued and (y) the proposed purchase price per
security of the New Securities (the “Proposed Price”).  Upon delivery of the New
Issuance Notice, such offer shall be irrevocable unless and until the rights
provided for in Section 4.2 shall have been waived or shall have expired.




4.2

Preemptive Rights; Exercise.




(a)

For a period of twenty (20) days after the giving of the New Issuance Notice
pursuant to Section 4.1, each of the Preemptive Rightholders shall have the
right to purchase up to its Proportionate Percentage (as hereinafter defined) of
the New Securities at a purchase price equal to the Proposed Price and upon the
same terms and conditions set forth in the New Issuance Notice, except that if
all or any part of the consideration to be paid by a Subject Purchaser is not
cash, then the value of the non-cash consideration (other than notes) shall be
determined in good faith by a majority of the entire Board of Directors (which
determination must include the Series E Preferred Directors) and any Preemptive
Rightholder electing to purchase any New Securities may pay the cash equivalent
thereof.  Each such Preemptive Rightholder shall have the right to purchase that
percentage of the New Securities determined by dividing (x) the total number of
Shares then owned by such Preemptive Rightholder exercising its rights under
this Section 4.2 by (y) the total number of shares of Common Stock then issued
and outstanding (assuming for such purpose, the complete exercise, exchange or
conversion of all then issued and outstanding Common Stock Equivalents) (the
“Proportionate Percentage”).  If any Preemptive Rightholder does not fully
subscribe for the number or amount of New Securities that it or he is entitled
to purchase pursuant to the preceding sentence, then each other fully
participating Preemptive Rightholder shall have the right to purchase that
percentage of the remaining New Securities not so subscribed for (for the
purposes of this Section 4.2(a), the “Excess New Securities”) determined by
dividing (x) the total number of Shares then owned by such fully participating
Preemptive Rightholder by (y) the total number of Shares then owned by all fully
participating Preemptive Rightholders who elected to purchase Excess New
Securities.  The procedure described in the preceding sentence shall be repeated
until there are no remaining Excess New Securities.




(b)

The right of each Preemptive Rightholder to purchase the New Securities under
Section 4.2(a) above shall be exercisable by delivering written notice of the
exercise thereof, prior to the expiration of the 20-day period referred to in
Section 4.2(a) above, to the Company, which notice shall state the amount of New
Securities that such Preemptive Rightholder elects to purchase pursuant to
Section 4.2(a).  The failure of a Preemptive Rightholder to respond within such
20-day period shall be deemed to be a waiver of such Preemptive Rightholder’s
rights under Section 4.2(a), provided that each Preemptive Rightholder may waive
its rights under Section 4.2(a) prior to the expiration of such 20-day period by
giving written notice to the Company.




4.3

Closing.  The closing of the purchase of New Securities subscribed for by the
Preemptive Rightholders under Section 4.2 shall be held at the executive offices
of the Company at 11:00 a.m., local time, on (a) the date of the initial closing
of the sale to the Subject Purchaser made pursuant to Section 4.4 if the
Preemptive Rightholders elect to purchase some, but not all, of the New
Securities under Section 4.2, or (b) at another  time and place if the the
parties to the transaction so agree in writing.  At such closing, the Company
shall deliver certificates representing the New Securities, and such New
Securities shall be issued free and clear of all Liens (other than those arising
hereunder and those attributable to actions by the purchasers thereof) and the
Company shall so represent and warrant, and further represent and warrant that
such New Securities shall be, upon issuance thereof to the Preemptive
Rightholders and after payment therefor, duly authorized, validly issued, fully
paid and non-assessable.  Each Preemptive Rightholder purchasing the New
Securities shall deliver at the closing payment in full in immediately available
funds for the New Securities purchased by him or it.  At such closing, all of
the parties to the transaction shall execute such additional documents as are
otherwise necessary or appropriate.











--------------------------------------------------------------------------------










4.4

Sale to Subject Purchaser.  The Company may sell to the Subject Purchaser all of
the New Securities not purchased by the Preemptive Rightholders pursuant to
Section 4.2 on terms and conditions that are no more favorable to the Subject
Purchaser than those set forth in the New Issuance Notice; provided, however,
that such sale is bona fide and consummated within ninety (90) days following
the earlier to occur of (i) the waiver by the Preemptive Rightholders of their
option to purchase New Securities pursuant to Section 4.2, and (ii) the
expiration of the 20-day period referred to in Section 4.2.  If such sale is not
consummated within such 90-day period for any reason, then the restrictions
provided for herein shall again become effective, and no issuance and sale of
New Securities may be made thereafter by the Company without again offering the
same in accordance with this Section 4.  The closing of any issuance and
purchase pursuant to this Section 4.4 shall be held at a time and place as the
parties to the transaction may agree within such 90-day period.




5.

After-Acquired Securities; Agreement to be Bound.




5.1

After-Acquired Securities.  All of the provisions of this Agreement shall apply
to all of the Shares and Common Stock Equivalents now owned or which may be
issued or Transferred hereafter to a Stockholder in consequence of any
additional issuance, purchase, exchange or reclassification of any of such
Shares or Common Stock Equivalents, corporate reorganization, or any other form
of recapitalization, consolidation, merger, share split or share dividend, or
which are acquired by a Stockholder in any other manner.




5.2

Agreement to be Bound.  The Company shall not issue any shares of capital stock
or any Common Stock Equivalents to any Person not a party to this Agreement,
other than any Common Stock Equivalents issued to directors, officers, employees
or consultants of the Company pursuant to the Stock Option Plan, unless either
(a) such Person has agreed in writing to be bound by the terms and conditions of
this Agreement pursuant to an instrument substantially in the form attached
hereto as Exhibit B, or (b) such Person has otherwise entered into an agreement
with the Company restricting the Transfer of its or his Shares in form and
substance reasonably satisfactory to the Eligible Investors holding a majority
of the voting power of the Shares held by the Eligible Investors.  Upon the
exercise of any Common Stock Equivalents under the Stock Option Plan, the holder
of such Common Stock Equivalents shall agree in writing to be bound by the terms
and conditions of this Agreement pursuant to an instrument substantially in the
form attached hereto as Exhibit B.  Upon becoming a party to this Agreement,
such Person shall be deemed to be a party to, and bound by, the provisions of
this Agreement.  Any issuance of Shares or any Common Stock Equivalents by the
Company in violation of this Section 5.2 shall be null and void abinitio.




6.

Corporate Governance.




6.1

General.  From and after the execution of this Agreement, each Stockholder shall
vote its Shares at any regular or special meeting of stockholders of the Company
(a “Stockholders Meeting”) or in any written consent executed in lieu of such a
meeting of stockholders (a “Written Consent”), and shall take all other actions
necessary, to give effect to the provisions of this Agreement (including,
without limitation, Section 6.2 hereof).




6.2

Election of Directors; Number and Composition.




(a)

Number.  Each Stockholder shall vote its Shares at any Stockholders Meeting, or
act by Written Consent with respect to such Shares, and take all other actions
necessary to ensure that the number of directors constituting the entire Board
of Directors shall consist of such number of directors as is authorized in
accordance with the Charter Documents.




(b)

Composition.  Each Stockholder shall vote its Shares at any Stockholders Meeting
called for the purpose of filling the positions on the Board of Directors, or in
any Written Consent executed for such purpose, and take all other actions
necessary to ensure: (i) the nomination and election to the Board of Directors
of two individuals designated by the holders of at least a majority of the
issued and outstanding Series E Preferred Stock (the “Series E Preferred
Director”); (ii) the nomination and election to the Board of Directors of one
individual who shall be the then current chief executive officer of the Company
(the “CEO Director”), who shall initially be Dragan Cicic, M.D., (iii) the
nomination and election to the Board of Directors of two individuals who are not
employees, officers or directors of any of the Investors or any of their
respective Affiliates.














--------------------------------------------------------------------------------










6.3

Removal and Replacement of Directors.




(a)

Replacement of Directors.  If at any time, a vacancy is created on the Board of
Directors by reason of the incapacity, death, removal or resignation of a
director designated by the Stockholders entitled to designate directors under
Section 6.2(b) (each a “Designating Party”), then the Designating Party shall
promptly designate a new director and, after written notice to each of the other
Stockholders and the Company of such new designee, each Stockholder shall vote
all of its or his Shares so as to elect such new designee to the Board of
Directors.




(b)

Removal of Directors.  Each Designating Party may remove its designated director
at any time and for any reason (or no reason) in such Designating Party’s sole
discretion and, after written notice to each of the other Stockholders and the
Company of the new designee to replace such removed director, each Stockholder
shall vote all of its Shares so as to elect such new designee to the Board of
Directors.




6.4

Reimbursement of Expenses; D&O Insurance.  The Company shall reimburse the
members of the Board of Directors for all reasonable travel and accommodation
expenses incurred by the directors in connection with the performance of their
duties as directors of the Company upon presentation of appropriate
documentation therefor.




6.5

Annual Budget.  Not less than thirty (30) days prior to the end of each fiscal
year, the Company shall prepare and submit to the Board of Directors for its
approval an annual operating budget for the next succeeding fiscal year in
reasonable detail.




6.6

Books and Records.  The Company shall, and shall cause its subsidiaries to, keep
proper books of records and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each of its subsidiaries in accordance with generally accepted accounting
principles consistently applied.




7.

Stock Certificate Legend.  A copy of this Agreement shall be filed with the
Secretary of the Company and kept with the records of the Company.  Each
certificate representing Shares now held or hereafter acquired by any
Stockholder shall for as long as this Agreement is effective bear legends
substantially in the following forms:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE.  THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS.




THE SALE, ASSIGNMENT, HYPOTHECATION, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION
(EACH A “TRANSFER”) AND VOTING OF ANY OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE RESTRICTED BY THE TERMS OF THE AMENDED AND RESTATED STOCKHOLDERS
AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG THE COMPANY AND THE STOCKHOLDERS
NAMED THEREIN, A COPY OF WHICH MAY BE INSPECTED AT THE COMPANY’S PRINCIPAL
OFFICE.  THE COMPANY WILL NOT REGISTER THE TRANSFER OF SUCH SECURITIES ON THE
BOOKS OF THE COMPANY UNLESS AND UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE
WITH THE TERMS OF THE AMENDED AND RESTATED STOCKHOLDERS AGREEMENT.














--------------------------------------------------------------------------------










9.

Miscellaneous.




9.1

Recapitalizations, Exchanges, etc.  The provisions of this Agreement shall apply
to the full extent set forth herein with respect to (a) the shares of Common
Stock and Preferred Stock, (b) any and all shares of capital stock of the
Company into which the shares of Common Stock or Preferred Stock, as applicable,
are converted, exchanged or substituted in any recapitalization or other capital
reorganization by the Company and (c) any and all equity securities of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the shares of Common
Stock and Preferred Stock, as applicable, and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof.  The Company shall cause any
successor or assign (whether by merger, consolidation, sale of assets or
otherwise) to enter into a stockholders agreement with the Investors and other
Stockholders on terms substantially the same as this Agreement as a condition of
any such transaction.




8.2

Notices.  All notices, demands or other communications provided for or permitted
hereunder shall be made in writing and shall be sent by registered or certified
first class mail, return receipt requested, telecopier, courier service,
overnight mail or personal delivery:




(a)

if to the Company:

Actinium Pharmaceuticals, Inc.

________________________

________________________

U.S.A.

Telefax:  _______________

Attention: Dragan Cicic, M.D.




with a copy to:

________________________

________________________

________________________




(b)

if to AHL:

Actinium Holdings Limited

____________________

____________________

Telefax  ____________

Attention:  [___________________]




with a copy to:

__________________________________

_________________




(c)

if to Organon:

N.V. Organon

[____________________________]

Telecopy:  [___________________]

Attention:  [___________________]




(d)

if to any Major Stockholder or Stockholder, at its address as it appears on the
record books of the Company.




Any party may, by notice given in accordance with this Section 8.2, designate
another address or Person for receipt of notices hereunder.  All such notices,
demands and other communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial courier service; five (5) Business Days after being
deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied or sent by electronic mail.











--------------------------------------------------------------------------------










8.3

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, heirs, legatees and
legal representatives.  This Agreement is not assignable except in connection
with a Transfer of Shares in accordance with this Agreement.




8.4

Amendment and Waiver.




(a)

Except as specifically set forth in this Agreement, no failure or delay on the
part of any party hereto in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the parties hereto at law, in equity or otherwise.




(b)

Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by any party from the terms of any provision of this Agreement, shall
be effective only if it is made or given in writing and signed by the Company,
the Stockholders holding a majority of the voting power of the Shares held by
the Stockholders, and Series E Investors holding a majority of the voting power
of the Shares held by the Series E Investors.  Any such amendment, supplement,
modification, waiver or consent shall be binding upon the Company and all of the
Stockholders.




8.5

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.  This Agreement may be executed by
facsimile signature(s) which shall be binding on the party delivering same, to
be followed by delivery of originally executed signature pages.




8.6

Specific Performance.  The parties hereto intend that each of the parties have
the right to seek damages or specific performance in the event that any other
party hereto fails to perform such party’s obligations hereunder.  Therefore, if
any party shall institute any action or proceeding to enforce the provisions
hereof, any party against whom such action or proceeding is brought hereby
waives any claim or defense therein that the plaintiff party has an adequate
remedy at law.




8.7

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.




8.8

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW OF ANY JURISDICTION.NO SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OR BEFORE ANY SIMILAR AUTHORITY
OTHER THAN IN A COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK AND THE
PARTIES HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUIT, PROCEEDING OR JUDGMENT.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT WHICH IT MAY HAVE HAD TO BRING SUCH AN ACTION IN
ANY OTHER COURT, DOMESTIC OR FOREIGN, OR BEFORE ANY SIMILAR DOMESTIC OR FOREIGN
AUTHORITY AND AGREES NOT TO CLAIM OR PLEAD THE SAME.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING IN RELATION TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.  




8.9

Severability.  If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.




8.10

Entire Agreement.  This Agreement, together with the exhibits hereto, is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
 There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or therein.  This Agreement, together with
the exhibits hereto, supersedes all prior agreements and understandings among
the parties with respect to such subject matter, including the Prior
Stockholders Agreement.











--------------------------------------------------------------------------------










8.11

Term of Agreement.  This Agreement shall become effective upon the execution
hereof and shall terminate upon the first to occur of (a) the consummation of
the Qualified Initial Public Offering or b) the consummation of a Pubco
Transaction.  




8.12

Further Assurances.  Each of the parties shall, and shall cause their respective
Affiliates to, execute such instruments and take such action as may be
reasonably required or desirable to carry out the provisions hereof and the
transactions contemplated hereby.













[Remainder of Page Intentionally Left Blank]














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amended and Restated Stockholders Agreement on the date first
written above.




ACTINIUM PHARMACEUTICALS, INC.

By:

Name:

Title:

ACTINIUM HOLDINGS LIMITED

By:

  Name:

Title:

N.V. ORGANON

  

By:

  




  Name:

Title:

DR. MAURITS GEERLINGS, JR.

_______________________________

  




The Purchasers of Series E Preferred Shares, to be set forth on Schedule A to
this Agreement, have executed a Subscription Agreement with the Company which
provides, among other things, that by executing the Subscription Agreement each
Purchaser is deemed to have executed the AMENDED AND RESTATED STOCKHOLDERS
AGREEMENT in all respects.













mailto:













[Remainder of Page Intentionally Left Blank]











--------------------------------------------------------------------------------







SCHEDULE A




Stockholder

Number and Type of Shares of Capital Stock




 




 




 




 




 




 




 




 




 




 




 




 




 

















--------------------------------------------------------------------------------










EXHIBIT A1




ACKNOWLEDGMENT AND AGREEMENT




The undersigned wishes to receive from __________ (“Transferor”) _______ shares,
par value $[insert number] per share, of [Common Stock] [Preferred Stock] or
certain options, warrants or other rights to purchase _____ shares of [Common
Stock] [Preferred Stock] (the “Shares”) of Actinium Pharmaceuticals, Inc., a
Delaware corporation (the “Company”);




The Shares are subject to the Amended and Restated Stockholders Agreement, dated
[          ] (the “Agreement”), among the Company and the other parties listed
on the signature pages thereto;




The undersigned has been given a copy of the Agreement and afforded ample
opportunity to read and to have counsel review it, and the undersigned is
thoroughly familiar with its terms;




Pursuant to the terms of the Agreement, the Transferor is prohibited from
Transferring such Shares and the Company is prohibited from registering the
Transfer of the Shares unless and until a Transfer is made in accordance with
the terms and conditions of the Agreement and the recipient of such Shares
acknowledges the terms and conditions of the Agreement and agrees to be bound
thereby; and




The undersigned wishes to receive such Shares and have the Company register the
Transfer of such Shares.




In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Transferor to Transfer such Shares to the
undersigned and the Company to register such Transfer, the undersigned does
hereby acknowledge and agree that (i) he[/she] has been given a copy of the
Agreement and afforded ample opportunity to read and to have counsel review it,
and the undersigned is thoroughly familiar with its terms, (ii) the Shares are
subject to the terms and conditions set forth in the Agreement, and (iii) the
undersigned does hereby agree fully to be bound thereby as a “Stockholder” and
as [SELECT AS APPROPRIATE] [an “Investor”] [an “Eligible Investor”] [a “Major
Stockholder”] (as therein defined).




This ________ day of ________, 20__.

  ____________________________________










1For Transfers of previously issued stock.





 




--------------------------------------------------------------------------------







EXHIBIT B1/




ACKNOWLEDGMENT AND AGREEMENT




The undersigned wishes to receive from Actinium Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), _______ shares, par value $[insert number]
per share, of [Common Stock] [Preferred Stock], or certain newly issued options,
warrants or other rights to purchase _______ shares of [Common Stock] [Preferred
Stock] (the “Shares”), of the Company;




The Shares are subject to the Amended and Restated Stockholders Agreement, dated
[          ] (the “Agreement”), among the Company and the other parties listed
on the signature pages thereto;




The undersigned has been given a copy of the Agreement and afforded ample
opportunity to read and to have counsel review it, and the undersigned is
thoroughly familiar with its terms;




Pursuant to the terms of the Agreement, the Company is prohibited from issuing
the Shares unless and until a Transfer is made in accordance with the terms and
conditions of the Agreement and the recipient of such Shares acknowledges the
terms and conditions of the Agreement and agrees to be bound thereby; and




The undersigned wishes to receive such Shares.




In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Company to issue such Shares, the undersigned
does hereby acknowledge and agree that (i) he[/she] has been given a copy of the
Agreement and afforded ample opportunity to read and to have counsel review it,
and the undersigned is thoroughly familiar with its terms, (ii) the Shares are
subject to terms and conditions set forth in the Agreement, and (iii) the
undersigned does hereby agree fully to be bound thereby as a “Stockholder”.




This ________ day of ________, 20__.




















 




--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

 

Page

1.

Definitions

2

2.

Restrictions on Transfer of Shares

10

2.1

Limitation on Transfer

10

2.2

Permitted Transfers

10

2.3

Permitted Transfer Procedures

11

2.4

Transfers in Compliance with Law; Substitution of Transferee

11

 

 

 

3.

Right of First Offer, Drag-Along and Tag-Along Rights

12

3.1

Proposed Voluntary Transfers

12

3.2

Involuntary Transfers

19

 

 

 

4.

Future Issuance of Shares; Preemptive Rights

22

4.1

Offering Notice

22

4.2

Preemptive Rights; Exercise

23

4.3

Closing

25

4.4

Sale to Subject Purchaser

25

 

 

 

5.

After-Acquired Securities; Agreement to be Bound

26

5.1

After-Acquired Securities

26

5.2

Agreement to be Bound

26

 

 

 

6.

Corporate Governance

27

6.1

General

27

6.2

Stockholder Actions

27

6.3

Election of Directors; Number and Composition

28

6.4

Removal and Replacement of Director

29

6.5

Reimbursement of Expenses; D&O Insurance

29

6.6

Annual Budget

32

6.7

Books and Records

32

 

 

 

7.

Stock Certificate Legend

32

8.

Miscellaneous

33

8.1

Notices

33

8.2

Successors and Assigns

34

8.3

Amendment and Waiver

35

8.4

Counterparts

35

8.5

Specific Performance

35

8.6

Headings

36

8.7

GOVERNING LAW

36

8.8

Severability

36

8.9

Entire Agreement

36

8.10

Term of Agreement

37

8.11

Further Assurances

37







EXHIBITS

A

Form of Transfer Agreement (Previously issued shares)

B

Form of Transfer Agreement (Newly issued shares)





 


